 

Exhibit 10.40

 

EXECUTION VERSION

 

 

 

 

 

 

 

 

FACILITY AGREEMENT

 

 

 

dated as of March 11, 2020

 

 

 

by and among

 

 

 

SIENTRA, INC., as the Borrower,

 

 

 

the other Loan Parties party hereto from time to time,

 

 

 

the Lenders

 

 

 

and

 

 

 

DEERFIELD PARTNERS, L.P., as agent for itself and the Lenders

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

 

 

 

 

 

 

ARTICLE 1

 

DEFINITIONS

1

 

Section 1.1

 

General Definitions

1

 

Section 1.2

 

Interpretation

21

 

Section 1.3

 

Business Day Adjustment

22

 

Section 1.4

 

Loan Records

22

 

Section 1.5

 

Accounting Terms and Principles

23

 

Section 1.6

 

Officers

23

ARTICLE 2

 

AGREEMENT FOR THE LOAN

24

 

Section 2.1

 

Disbursements

24

 

Section 2.2

 

Payments; Prepayments; Conversions

24

 

Section 2.3

 

Payment Details

25

 

Section 2.4

 

Taxes

25

 

Section 2.5

 

Costs, Expenses and Losses

26

 

Section 2.6

 

Interest

27

 

Section 2.7

 

Interest on Late Payments; Default Interest

27

 

Section 2.8

 

Fees.

27

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

27

 

Section 3.1

 

Existence and Power

28

 

Section 3.2

 

Organization and Governmental Authorization; No Contravention

28

 

Section 3.3

 

Binding Effect

28

 

Section 3.4

 

Capitalization

28

 

Section 3.5

 

Financial Information

28

 

Section 3.6

 

Litigation

29

 

Section 3.7

 

Ownership of Property

29

 

Section 3.8

 

No Default

29

 

Section 3.9

 

Labor Matters

29

 

Section 3.10

 

Regulated Entities

29

 

Section 3.11

 

Margin Regulations

29

 

Section 3.12

 

Compliance With Laws; Anti-Terrorism Laws

29

 

Section 3.13

 

Taxes

30

 

Section 3.14

 

Compliance with ERISA

30

 

Section 3.15

 

Brokers

31

 

Section 3.16

 

[Reserved]

31

 

Section 3.17

 

Material Contracts

31

 

Section 3.18

 

Compliance with Environmental Requirements; No Hazardous Materials

31

 

Section 3.19

 

Intellectual Property and License Agreements

31

 

Section 3.20

 

Solvency

32

 

Section 3.21

 

Full Disclosure

32

 

Section 3.22

 

[Reserved]

32

 

Section 3.23

 

Subsidiaries

32

 

Section 3.24

 

[Reserved]

32

 

Section 3.25

 

SEC Documents

32

 

Section 3.26

 

Accounting Controls

32

 

Section 3.27

 

Shares of Stock

33

 

Section 3.28

 

Securities Law and Principal Market Matters

33

 

Section 3.29

 

Status as Senior Debt

35

i

--------------------------------------------------------------------------------

 

 

Section 3.30

 

Convertible Notes

35

 

Section 3.31

 

Economic Risk

35

 

Section 3.32

 

Restricted Securities

35

 

Section 3.33

 

Accredited Investor

35

ARTICLE 4

 

CONDITIONS OF DISBURSEMENT

35

 

Section 4.1

 

Conditions to the Disbursement

35

ARTICLE 5

 

AFFIRMATIVE COVENANTS

36

 

Section 5.1

 

Reserved.

36

 

Section 5.2

 

Payment and Performance of Obligations.

36

 

Section 5.3

 

Maintenance of Existence, Etc

37

 

Section 5.4

 

Maintenance of Property; Insurance.

37

 

Section 5.5

 

Compliance with Laws and Material Contracts

37

 

Section 5.6

 

Inspections

37

 

Section 5.7

 

Use of Proceeds

38

 

Section 5.8

 

Required Authorizations

38

 

Section 5.9

 

Notices; Information

38

 

Section 5.10

 

SEC Documents; Financial Statements

38

 

Section 5.11

 

Disclosure

38

 

Section 5.12

 

Conversion Shares

39

 

Section 5.13

 

Further Assurances

39

 

Section 5.14

 

Environmental Matters

39

 

Section 5.15

 

[Reserved]

39

 

Section 5.16

 

[Reserved]

39

 

Section 5.17

 

[Reserved]

39

 

Section 5.18

 

Disclosure; No MNPI

40

 

Section 5.19

 

Major Transaction

41

ARTICLE 6

 

NEGATIVE COVENANTS

41

 

Section 6.1

 

Debt; Contingent Obligations

41

 

Section 6.2

 

Liens

42

 

Section 6.3

 

Distributions

42

 

Section 6.4

 

Restrictive Agreements

42

 

Section 6.5

 

Payments and Modifications of Subordinated Debt

42

 

Section 6.6

 

Consolidations, Mergers and Sales of Assets

42

 

Section 6.7

 

Purchase of Assets, Investments

43

 

Section 6.8

 

Transactions with Affiliates

43

 

Section 6.9

 

Modification of Organizational Documents

43

 

Section 6.10

 

Reserved

43

 

Section 6.11

 

Conduct of Business

43

 

Section 6.12

 

Compliance with Anti-Corruption Laws

44

 

Section 6.13

 

Accounting Changes

44

ARTICLE 7

 

EVENTS OF DEFAULT

44

 

Section 7.1

 

Events of Default

44

 

Section 7.2

 

Remedies

46

ARTICLE 8

 

MISCELLANEOUS

47

 

Section 8.1

 

Notices

47

 

Section 8.2

 

Cost and Expense Reimbursement

48

 

Section 8.3

 

Governing Law

48

 

Section 8.4

 

Successors and Assigns

49

 

Section 8.5

 

Entire Agreement; Amendments

50

ii

--------------------------------------------------------------------------------

 

 

Section 8.6

 

Severability

50

 

Section 8.7

 

Counterparts

51

 

Section 8.8

 

Survival

51

 

Section 8.9

 

No Waiver

51

 

Section 8.10

 

Indemnity

51

 

Section 8.11

 

No Usury

52

 

Section 8.12

 

[Reserved]

52

 

Section 8.13

 

Agent

52

 

Section 8.14

 

USA Patriot Act

55

 

Section 8.15

 

Placement Agent

56

 

Section 8.16

 

Independent Nature of  Lenders

56

 

Section 8.17

 

Required Disclosure

56

 

Section 8.18

 

Joint and Several

56

 

Section 8.19

 

No Third Parties Benefited

56

 

Section 8.20

 

Binding Effect

56

 

Section 8.21

 

Payments Set Aside

57

 

Section 8.22

 

[Reserved]

57

 

Section 8.23

 

Right of Setoff

57

 

Section 8.24

 

Sharing of Payments, Etc

57

 

Section 8.25

 

Certain Securities Matters

57

 

Section 8.26

 

Subordination Agreement

58

 

 

iii

--------------------------------------------------------------------------------

 

Annexes

 

Annex A

 

Disbursement Amount

 

 

Schedules

 

Schedule 2.3

 

Payment Details and Notice Information

 

Schedule 3.1

 

Existence and Power

 

Schedule 3.4

 

Capitalization

 

Schedule 3.6

 

Litigation

 

Schedule 3.17

 

Material Contracts

 

Schedule 3.18

 

Environmental Matters

 

Schedule 3.19

 

Intellectual Property

 

Schedule 3.26

 

Accounting Controls

 

Schedule 6.1

 

Debt; Contingent Obligations

 

Schedule 6.2

 

Liens

 

Schedule 6.7

 

Investments

 

Schedule 6.8

 

Transactions with Affiliates

 

 

Exhibits

 

Exhibit A

 

Form of Convertible Note

 

Exhibit B

 

Closing Checklist

 

Exhibit C

 

Form of Assignment and Assumption

 

Exhibit D

 

Form of Solvency Certificate

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

FACILITY AGREEMENT

 

This FACILITY AGREEMENT (this “Agreement”), dated as of March 11, 2020, is
entered into by and among SIENTRA, INC., a Delaware corporation (the
“Borrower”), the other Loan Parties (as defined below) party hereto from time to
time, the lenders set forth on the signature page of this Agreement (together
with their successors and permitted assigns, the “Lenders”), DEERFIELD PARTNERS,
L.P., as agent for itself and the other Lender Parties (in such capacity,
together with its successors and assigns in such capacity, “Agent,” and,
together with the Lenders, the Borrower and the other Loan Parties party hereto,
the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower desires that the Lenders, on a several but not joint
basis, extend certain term loans to the Borrower to provide funds necessary to
provide funds for the Borrower’s working capital and general corporate purposes,
and pay a portion of the fees, costs and expenses related to the foregoing and
entering into this Agreement and providing the Loans contemplated hereby, in
each case subject to the terms and conditions set forth in this Agreement;

 

WHEREAS, the Borrower has agreed to execute and deliver Convertible Notes to
each of the Lenders evidencing such Loans subject to the terms and conditions
set forth in this Agreement; and

 

WHEREAS, each of the Loan Parties is willing to guaranty all of the Obligations
(and, in the case of the Borrower, the Obligations of the other Loan Parties).

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Section 1.1General Definitions.  Wherever used  in  this Agreement, the Exhibits
or the Schedules attached hereto, unless the context otherwise requires, the
following terms have the following meanings:

 

“2019 Annual Report” has the meaning set forth in Section 5.18(b).

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, business
line, unit of operation or division of a Person, (b) the acquisition of in
excess of fifty percent (50%) of the equity interests of any Person or otherwise
causing any Person to become a Subsidiary of a Loan Party, (c) a merger or
consolidation or any other combination with another Person or (d) the
acquisition (including through licensing) of any Product, Product line or
Intellectual Property of or from any other Person.

 

“Acquisition Consideration” has the meaning set forth in the definition of
“Permitted Acquisitions.”

 

“Additional Amounts” has the meaning set forth in Section 2.4(a).

 

 

 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. Unless expressly stated otherwise herein,
no Lender shall, for the purposes of this Agreement or any of the other Facility
Documents, be deemed an Affiliate of the Borrower, any other Loan Party or any
of their respective Subsidiaries. With respect to a Lender, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such Lender shall, for purposes hereof, be deemed to be an
Affiliate of such Lender.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agreed Disclosure Process” has the meaning set forth in Section 5.18(d).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Announcing Form 8-K” has the meaning set forth in Section 5.18(a).

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective September
24, 2001), the USA PATRIOT Act, the Laws comprising or implementing the Bank
Secrecy Act, and the Laws administered by OFAC.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee, substantially in the form of Exhibit C or any
other form reasonably approved by the Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

 

“Blocked Person” means any Person:   (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti- Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

2

--------------------------------------------------------------------------------

 

“Closing Date” means the date of this Agreement.

 

“Closing Date Lender” means Deerfield Partners, L.P.

“Closing Market Price” means, with respect to any Trading Day, the last sales
price of shares of Common Stock on NASDAQ, or, if that is not the principal
trading market for shares of Common Stock, such Eligible Market on which shares
of Common Stock are traded or listed

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor statutes thereto, and applicable U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.

 

“Common Stock” means the common stock of the Borrower.

 

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same line of business as the Borrower and the other Loan
Parties and such business accounts for all or substantially all the revenue or
net income of such Person at the time of such determination.

 

“Contingent Acquisition Consideration Obligations” means the obligations of Loan
Parties to make milestone payments and other contingent payments pursuant to the
CVR Agreement and the other Transaction Documents (in each case, as the same are
in effect as of the Closing Date).

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) if applicable, under any Swap Contract, to the extent not yet due
and payable; (d) to make take-or-pay or similar payments if required regardless
of nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person pursuant to any Guarantee or pursuant to any
agreement to purchase, repurchase or otherwise acquire any obligation or any
property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person. The amount of any Contingent Obligation shall
be equal to the amount of the obligation so Guaranteed or otherwise supported
or, if not a fixed and determinable amount, the maximum amount so Guaranteed or
otherwise supported.

 

“Controlled Group” means all members of a group of corporations and all members
of a group of trades or businesses (whether or not incorporated) under common
control which, together with any Loan Party, are treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA
and, solely for purposes of Section 412 and 436 of the Code, Section 414(m) or
(o) of the Code.

 

“Convertible Notes” means the Convertible Notes issued to the Lenders evidencing
the Loans in substantially the form attached hereto as Exhibit A.

 

“Conversion” means any conversion of the Convertible Notes into Conversion
Shares in accordance with the terms thereof.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Convertible Notes.

 

3

--------------------------------------------------------------------------------

 

“Convertible Securities” means any securities (other than Options) directly or
indirectly convertible into or exchangeable or exercisable for shares of Common
Stock.

“Covered Person” has the meaning set forth in Section 3.29(d).

 

“CVR Agreement” means that certain Contingent Value Rights Agreement, dated as
of July 1, 2019, among Sientra and Computershare Trust Company, N.A., as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.

 

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non- United States jurisdiction, and any successor
agency of any of the foregoing.

 

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business, (d) all capital leases of such Person, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (f) Disqualified Stock, (g) all obligations secured by a
Lien on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (h) “earnouts”, purchase price adjustments, profit
sharing arrangements (other than those entered into in the Ordinary Course of
Business), deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts, and (i) all Debt of others Guaranteed by such Person. Without
duplication of any of the foregoing, Debt of Loan Parties shall include any and
all Loans.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Loan Party.

 

“Disbursement” has the meaning set forth in Section 2.1(a).

 

“Disbursement Date” means the date on which the Disbursement is funded in
accordance with the terms hereof.

 

“Disqualification Event” has the meaning set forth in Section 3.29(d).

 

“Disqualified Stock” means, with respect to any Person, any equity interest in
such Person that, by its terms (or by the terms of any security or other equity
interests into which it is convertible or for which it is exchangeable), or upon
the happening of any event or condition, less than 91 days after the Facility
Termination Date (a) matures or is mandatorily redeemable (other than solely for
Permitted Debt or other equity interests in such Person or of Sientra that do
not constitute Disqualified Stock and cash in lieu of fractional shares of such
equity interests), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof, in whole or in part (other than
solely for Permitted Debt or other equity interests in such Person or of Sientra
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such equity interests), (c) provides for the scheduled payments of dividends
or distributions in cash, or (d) is or becomes convertible into or exchangeable
for Debt or any other equity interests that would constitute Disqualified Stock.

 

4

--------------------------------------------------------------------------------

 

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment by such Person on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person, or (ii) any option, warrant or other
right to acquire any equity interests in such Person, or (c) any management
fees, salaries or other fees or compensation to any Person holding a material
equity interest in a Loan Party or a Subsidiary of a Loan Party (other than
reasonable and customary (i) payments of salaries to individuals, (ii) directors
fees, and (iii) advances and reimbursements to employees or directors, all in
the Ordinary Course of Business), an Affiliate of a Loan Party or an Affiliate
of any Subsidiary of a Loan Party.

 

“Division/Series Transaction” means, with respect to the Loan Parties and their
Subsidiaries, that any such Person (a) divides into two or more Persons (whether
or not the original Loan Party or Subsidiary thereof survives such division) or
(b) creates, or reorganizes into, one or more series, in each case as
contemplated under the laws of any jurisdiction.

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

 

“EDGAR” has the meaning set forth in Section 3.25.

 

“Eligible Market” means the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE Alternext, or the Nasdaq Capital
Market

 

“Environmental Laws” means any and all Laws pertaining to the environment,
natural resources, pollution, Hazardous Materials, or, to the extent relating to
exposure to substances that are harmful or detrimental to the environment,
employee health or safety, including any environmental clean-up Laws which
pertain to or impose liability or standards of conduct concerning medical waste
or medical products, equipment or supplies.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

 

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Loan Party
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Loan Party or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five (5)
years, or by reason of being deemed to be a contributing sponsor under Section
4069 of ERISA.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

5

--------------------------------------------------------------------------------

 

“Excluded Taxes” means with respect to any Lender, (a) Taxes imposed on (or
measured by) such Lender’s net income (however denominated), franchise Taxes and
branch profits Taxes, in each case (i) imposed as a result of such Lender being
organized under the laws of, or having its principal office or applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) any United
States federal withholding Tax imposed on amounts payable to or for the account
of such Lender with respect to its interest in a Loan under the laws in effect
at the time such Lender becomes a party to this Agreement or such Lender changes
its lending office, except to the extent such Lender acquired its interest in
the Loan from a transferor that was entitled, immediately before such transfer,
to receive Additional Amounts with respect to such withholding Tax pursuant to
Section 2.4(a) or was itself so entitled immediately before changing its lending
office, (c) any United States federal withholding Tax imposed on amounts payable
to such Lender directly as a result of such Lender’s failure to comply
with  Section 2.4(d), or (d) any United States federal withholding Tax imposed
on amounts payable to such Lender under FATCA.

 

“Facility Documents” means this Agreement, the Convertible Notes, the
Registration Rights Agreement, the Solvency Certificate, any other solvency
certificate, any written notices from the Borrower with respect to request of
Disbursements under Section 2.1, and all other documents, agreements and
instruments delivered in connection with any of the foregoing, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Facility Termination Date” has the meaning set forth in Section 2.2(a).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code and any applicable intergovernmental agreements entered
into with respect to the foregoing.

 

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

 

“Foreign Lender” has the meaning set forth in Section 2.4(d).

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

 

6

--------------------------------------------------------------------------------

 

“Governmental Authority” means any federal, state, foreign or international
government, regulatory or administrative agency, any state or other political
subdivision thereof having jurisdiction over any Loan Party or any Subsidiary of
any Loan Party, any central bank (or similar monetary or regulatory authority)
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing. For the avoidance of doubt, Governmental
Authority shall include the SEC, the Principal Market, the Financial Industry
Regulatory Authority, any agency, branch or other governmental body, entity or
panel charged with the responsibility and/or vested with the authority to
administer and/or enforce any Health Care Laws, including any Medicare or
Medicaid administrators, contractors, intermediaries or carriers and any agency,
branch or other governmental body, entity or panel charged with the
responsibility and/or vested with the authority to administer and/or enforce
laws governing insurance, including the National Association of Insurance
Commissioners and any board of insurance, insurance department or insurance
commissioner.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Guarantor” means any Loan Party that has executed or delivered, or shall in the
future execute or deliver, any Guarantee of any portion of the Obligations.

 

“Hazardous Materials” means (a) any “hazardous substance” as defined in CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act , (c) asbestos, (d) polychlorinated biphenyls, (e) petroleum and its
derivatives, by-products and other hydrocarbons, and (f) any other pollutant,
toxic, radioactive, caustic or otherwise hazardous substance regulated under
Environmental Laws.

 

“Health Care Laws” means all applicable Laws relating to the provision and/or
administration of, and/or payment for, health care services, items and supplies
including, without limitation, including without limitation applicable Laws
related to: (a) fraud and abuse, including, without limitation, the federal
Anti- Kickback Statute (42 U.S.C. §1320a-7b(b)), the Eliminating Kickbacks in
Recovery Act of 2018 (18 U.S.C. § 220), the Stark Law (42 U.S.C. §1395nn), the
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the criminal False Claims
Act 18 U.S.C. § 287, the False Statements Relating to Health Care Matters Act
(18 U.S.C. § 1035), the Health Care Fraud Act (18 U.S.C. § 1347), the Program
Fraud Civil Remedies Act (31 U.S.C. §§ 3801-3812), the Anti-Kickback Act of 1986
(41 U.S.C. §§ 51-58), the Laws regarding Exclusion and Civil Monetary Penalties
(42 U.S.C. §§ 1320a-7, 1320a-7a and 1320a-7b), the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173), and any state,
commonwealth or local laws similar to any of the foregoing; (b) the Patient
Protection and Affordable Care Act (Pub. L. No. 111-148) and the Health Care and
Education Reconciliation Act of 2010 (Pub. L. No. 111-152); (c) Medicare,
Medicaid, CHAMPVA, TRICARE, the State Children’s Health Insurance Program (Title
XXI of the Social Security Act), and any other Third Party Payor Programs; (d)
the licensure, permitting, registration or regulation of healthcare providers,
suppliers, professionals, facilities or payors; (e) patient health care; (f)
quality, safety certification and accreditation standards and requirements; (g)
billing, coding or the submission or payment of claims or collection of accounts
receivable or refund of overpayments; (h) HIPAA; (i) the practice of medicine
and other health care professions or the organization of medical or

7

--------------------------------------------------------------------------------

 

professional entities; (j) state kickback, fee-splitting, false claims, or
self-referral prohibitions; (k) the Federal Controlled Substances Act (21 U.S.C.
801 § et. seq., and all rules and regulations of the United States Drug
Enforcement Administration), the federal Food Drug and Cosmetic Act (21 U.S.C.
§§ 301 et seq.), including current Good Manufacturing Practices, and similar
standards of the United States Food and Drug Administration, and any related
state laws and regulations; (l) the Clinical Laboratory Improvement Amendments
and the regulations promulgated thereunder and similar state laws; (m) the
provision of free or discounted care or services; (n) laws and regulations
regulating the generation, transportation, treatment, storage, disposal and
other handling of medical or radioactive waste, and (o) any and all other
applicable health care laws, regulations, and manual provisions, policies and
administrative guidance, each of clauses (a) through (o) as may be amended,
modified or supplemented from time to time and any successor statutes thereto
and regulations promulgated thereunder from time to time.

 

“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
federal, state and local laws regulating the privacy and/or security of
individually identifiable health information, including, without limitation,
state laws providing for notification of breach of privacy or security of
individually identifiable health information, in each case with respect to the
applicable Laws described in clauses (a), (b) and (c) of this definition, as the
same may be amended, modified or supplemented from time to time, any successor
statutes thereto, any and all rules or regulations promulgated from time to time
thereunder.

 

“Indemnified Person” has the meaning set forth in Section 8.10(a).

 

“Indemnified Taxes” means (a) any Taxes imposed on or with respect to any
payments made by or on account of any obligation of any Loan Party under any
Facility Document, other than Excluded Taxes, and (b) to the extent not
otherwise described in clause (a) above in this definition, Other Taxes.

 

“Indemnity” has the meaning set forth in Section 8.10(a).

 

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non- clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

 

“Interest Payment Date” has the meaning set forth in Section 2.6.

 

“Interest Rate” means 4.00% per annum.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any Acquisition
(including through licensing) or (c) make or purchase any advance, loan,
extension of credit or capital contribution to, or any other investment in, any
Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect thereto.

 

8

--------------------------------------------------------------------------------

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Loan Party in any particular circumstance. “Laws” includes,
without limitation, Health Care Laws and Environmental Laws.

 

“Lender Parties” means Agent, the Lenders, holders of other Obligations, holders
of Convertible Notes and all Indemnified Persons.

 

“Lenders” has the meaning set forth in the preamble to this Agreement.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereof and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, and whether direct,
indirect, contingent, consequential, actual, punitive, treble or otherwise.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Facility Documents, any Loan Party or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means the Disbursements and any loan or other credit extension made
available or provided from time to time by any of the Lenders to the Borrower
pursuant to this Agreement or any other Facility Document or, as the context may
require, the principal amount thereof from time to time outstanding and shall
include any funded Disbursement.

 

“Loan Parties” means the collective reference to the Borrower and all of the
Guarantors.

 

“Loss” has the meaning set forth in Section 8.10(a).

 

“Major Transaction” has the meaning set forth in the Convertible Notes.

 

“Major Transaction Payment” has the meaning set forth in Section 5.19.

 

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, binding arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, a
material adverse change in, or a material adverse effect upon, any of (a) the
condition (financial or otherwise), operations, business or properties of any of
the Loan Parties, (b) the rights and remedies of Agent or Lenders under any
Facility Document, or the ability of any Loan Party to perform any of its
obligations under any Facility Document to which it is a party, (c) the
legality, validity or enforceability of any Facility Document, or (d) a material
impairment of the prospect of repayment of any portion of the Obligations.

 

9

--------------------------------------------------------------------------------

 

“Material Contracts” means (a) the Facility Documents, (b) the Transaction
Documents, (c) the agreements listed on Schedule 3.17, (d) (i) each contract or
agreement that is disclosed (or is required to be disclosed) publicly as a
material definitive agreement by the Loan Parties, (e) the Project Destiny
Acquisition Agreement, (f) the Project Destiny Transition Services Agreement and
(g) the Project Destiny Lease and (ii) each other agreement or contract to which
such Loan Party or its Subsidiaries is a party the termination of which could
reasonably be expected to result in a Material Adverse Effect.

“Material Intangible Assets” means all of (a) Loan Parties’ Intellectual
Property and (b) license or sublicense agreements or other agreements with
respect to rights in Intellectual Property, in each case that are material to
the condition (financial or other), business or operations of Loan Parties.

 

“Maturity Date” means March 11, 2025.

 

“Monthly Cash Burn Amount” means, with respect to Loan Parties, an amount equal
to (a) the Loan Parties’ change in cash and cash equivalents, without giving
effect to any increase resulting from contributions or proceeds of financings,
for the immediately succeeding twelve (12) month period following the
consummation of the Permitted Acquisition based upon the Transaction
Projections, divided by (b) twelve (12).

 

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which any Loan Party or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

 

“Necessary Disclosure” has the meaning set forth in Section 5.18(d).

 

“Obligations” means all Loans and Disbursements, interest, fees, expenses,
costs, liabilities, indebtedness and other obligations (monetary (including
post-petition interest, costs, fees, expenses and other amounts, whether allowed
or not) or otherwise) of (or owed by) the Borrower and the other Loan Parties
under or in connection with the Facility Documents, in each case howsoever
created, arising or evidenced, whether direct or indirect (including those
acquired by assignment), absolute or contingent, now or hereafter existing, or
due or to become due.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Loan Party, the ordinary course of business of such Loan Party, as conducted by
such Loan Party in accordance with past practices.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating agreement, joint venture agreement, limited liability company
agreement or members agreement), including any and all shareholder agreements or
voting agreements relating to the capital stock or other equity interests of
such Person.

 

10

--------------------------------------------------------------------------------

 

“Other Connection Taxes” means with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Taxes (except a connection arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
or received a payment under, received or perfected a security interest under,
engaged in any transaction pursuant to or enforced any Facility Document, or
sold or assigned an interest in any Facility Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, issuance, delivery, registration, enforcement
or transfer of, or otherwise with respect to, any Facility Document.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

 

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Loan Party issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries. Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

 

“Permitted Acquisition” means any Acquisition by a Loan Party, in each case, to
the extent that each of the following conditions shall have been satisfied:

 

 

(a)

the Borrower shall have delivered to Agent at least ten (10) Business Days (or
such shorter period as may be agreed by Agent) prior to the closing of the
proposed Acquisition: (i) a description of the proposed Acquisition; (ii) to the
extent available in the case of an Acquisition for cash consideration in excess
of $1,100,000, a due diligence package (including, to the extent available, a
quality of earnings report); and (iii) copies of the respective agreements,
documents or instruments pursuant to which such Acquisition is to be consummated
(or substantially final drafts thereof), any schedules to such agreements,
documents or instruments and all other material ancillary agreements,
instruments and documents to be executed or delivered in connection therewith,
and, to the extent required to be completed prior to the closing of such
Acquisition under the related acquisition agreement and reasonably requested by
Agent, all material regulatory and third party approvals and copies of any
environmental assessments, if applicable;

 

 

(b)

the Loan Parties (including any new Subsidiary to the extent required by Section
5.13) shall execute and deliver the agreements, instruments and other documents
to the extent required by Section 5.13 hereof;

 

 

(c)

at the time of such Acquisition and after giving effect thereto, no Event of
Default has occurred and is continuing;

 

 

(d)

all transactions in connection with such Acquisition shall be consummated in all
material respects in accordance with applicable Laws;

11

--------------------------------------------------------------------------------

 

 

 

(e)

the assets acquired in such Acquisition are for use in the same, similar,
related or complementary lines of business as the Loan Parties are currently
engaged or a similar, related or complementary line of business reasonably
related, ancillary or supplemental thereto or incidental thereto or reasonably
expansive thereof;

 

 

(f)

if required, such Acquisition shall have been approved by the board of directors
(or other similar body) and/or the stockholders or other equity holders of any
Person being acquired in such Acquisition;

 

 

(g)

no Debt or Liens are assumed or created (other than Permitted Liens and
Permitted Debt) in connection with such Acquisition;

 

 

(h)

[reserved];

 

 

(i)

the sum of all cash amounts (including cash equivalents) paid or payable in
connection with all Permitted Acquisitions (including all Debt, liabilities and
Contingent Obligations (in each case to the extent otherwise permitted
hereunder) incurred or assumed and the maximum amount of any earn-out or
comparable payment obligation in connection therewith, regardless of when due or
payable and whether or not reflected on a consolidated balance sheet of Loan
Parties) shall not exceed $7,700,000 in the aggregate during the term of this
Agreement (such consideration, the “Acquisition Consideration”); and

 

 

(j)

Agent has received, prior to the consummation of such Acquisition, updated
financial projections, in form and substance reasonably satisfactory to Agent,
for the immediately succeeding twelve (12) months following the proposed
consummation of the Acquisition beginning with the month during which the
Acquisition is to be consummated (the “Transaction Projections”) and such other
evidence as Agent may reasonably request demonstrating that Loan Parties have,
immediately before and immediately after giving effect to the consummation of
such Acquisition, unrestricted cash in one or more Deposit Accounts in an
aggregate amount equal to or greater than the positive value of the product of
(x) twelve (12) multiplied by (y) the Monthly Cash Burn Amount, as determined as
of the last day of the month immediately preceding such Acquisition.

 

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Loan Party or its Subsidiary
to any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Loan Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; and (b) upon a
final determination of such contest, Borrower and its Subsidiaries shall
promptly comply with the requirements thereof.

 

“Permitted Contingent Obligations” means

 

 

(a)

Contingent Obligations arising in respect of the Debt under the Facility
Documents;

 

 

(b)

Contingent Obligations resulting  from endorsements for collection or deposit
in  the Ordinary Course of Business;

 

12

--------------------------------------------------------------------------------

 

 

(c)

Contingent Obligations outstanding on the date of this Agreement and set forth
on Schedule 6.1 (but not including any refinancings, extensions, increases or
amendments to the indebtedness underlying such Contingent Obligations other than
extensions of the maturity thereof without any other change in terms);

 

(d)

[reserved];

 

 

(e)

Contingent Obligations incurred in the Ordinary Course of Business with respect
to surety and appeal bonds, performance bonds and other similar obligations not
to exceed $1,100,000 in the aggregate at any time outstanding;

 

 

(f)

Contingent Obligations arising under indemnity agreements with title insurers to
cause such title insurers to issue to Agent mortgagee title insurance policies;

 

 

(g)

Contingent Obligations arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions of personal
property assets permitted under Section 6.6;

 

 

(h)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any Swap Contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;

 

 

(i)

Contingent Obligations arising with respect to customary indemnification
obligations, adjustment of purchase price, non-compete or similar obligations of
any Loan Party, to the extent such Contingent Obligations arise in connection
with a Permitted Acquisition; and

 

 

(j)

[reserved]; and

 

 

(k)

other Contingent Obligations not permitted by clauses (a) through (j) above, not
to exceed $550,000 in the aggregate at any time outstanding.

 

“Permitted Debt” means:

 

 

(a)

each Loan Party’s and its Subsidiaries’ Debt to Agent and each Lender under this
Agreement and the other Facility Documents;

 

 

(b)

Debt incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business;

 

 

(c)

purchase money Debt not to exceed $1,100,000 in the aggregate at any time
(whether in the form of a loan or a lease) used solely to acquire equipment used
in the Ordinary Course of Business and secured only by such equipment;

 

 

(d)

Debt existing on the date of this Agreement and described on Schedule 6.1 (but
not including any refinancings, extensions, increases or amendments to such Debt
other than extensions of the maturity thereof without any other change in
terms);

 

 

(e)

unsecured Debt incurred in respect of corporate credit cards or credit card
processing services or other bank product obligations, in each case, incurred in
the Ordinary Course of Business in an aggregate amount not to exceed $1,100,000
outstanding at any time;

 

13

--------------------------------------------------------------------------------

 

 

(f)

so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Debt existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation;

 

 

(g)

Debt in the form of insurance premiums financed through the applicable insurance
company so long as the amount of such Debt is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the policy year in which such Debt is incurred and such Debt is outstanding
only during such policy year;

 

 

(h)

trade accounts payable arising and paid on a timely basis and in the Ordinary
Course of Business;

 

 

(i)

Debt of the Loan Parties incurred under the Senior Financing Documents and any
renewals, extensions, refinancings and replacements of the foregoing, in an
aggregate principal amount (excluding interest paid in kind not to exceed a paid
in kind rate of 10% of such Debt at any time outstanding outstanding) not to
exceed $80,000,000 at any time outstanding;

 

 

(j)

Debt consisting of unsecured intercompany loans and advances incurred by (1) any
Loan Party owing to any other Loan Party, (2) any Restricted Foreign Subsidiary
and owing to any other Restricted Foreign Subsidiary, or (3) any Restricted
Foreign Subsidiary owing to any Loan Party or any Guarantor so long as such Debt
constitutes a Permitted Investment of the applicable Loan Party pursuant to
clause (j) of the definition of Permitted Investments;

 

 

(k)

Debt not to exceed $1,100,000 in the aggregate at any time with respect to
letters of credit issued to support any real property lease; provided that such
letters of credit are secured solely by Liens permitted pursuant to clause (o)
of the definition of Permitted Liens;

 

 

(l)

unsecured earn-out obligations and other similar contingent purchase price
obligations incurred in connection with a Permitted Acquisition, in an amount
not to exceed the cap set forth in clause (i) of the definition of Permitted
Acquisitions after taking into account all other Acquisition Consideration paid
or payable by Loan Parties during the term of this Agreement;

 

 

(m)

the Contingent Acquisition Consideration Obligations;

 

 

(n)

Subordinated Debt;

 

(o)

the Project Destiny Deferred Consideration in an aggregate amount not to exceed
$6,363,335; provided that no payment shall be made by or on behalf of Borrower
or its Subsidiaries in respect of the Project Destiny Deferred Consideration if
an Event of Default has occurred and is continuing or would result from the
making of any such payment unless Agent and Required Lenders have provided their
prior written consent to the making of such payment; and

 

 

(p)

other unsecured Debt not to exceed $550,000 in the aggregate at any time at any
time outstanding.

 

14

--------------------------------------------------------------------------------

 

“Permitted Distributions” means the following Distributions:

 

(a)

dividends by any Subsidiary of any of any Loan Party to such applicable parent
Loan Party;

 

 

(b)

dividends payable solely in common stock and de minimis cash payable in lieu of
nominal fractional shares;

 

 

(c)

repurchases of stock of former or current employees, directors, officers or
consultants pursuant to stock purchase agreements or rights of first refusal so
long as an Event of Default does not exist at the time of such repurchase and
would not exist after giving effect to such repurchase, provided, however, that
such repurchase does not exceed $550,000 in the aggregate per fiscal year;

 

 

(d)

the honoring of any conversion requests in respect of any convertible securities
of Borrower (other than Disqualified Stock) permitted under Section 6.1 into
equity interests of Sientra pursuant to the terms of such convertible securities
or otherwise in exchange therefor; provided that no cash payments are made in
connection therewith except for de minimis cash payable in lieu of fractional
shares;

 

 

(e)

the issuance of its equity interests (other than Disqualified Stock) upon the
exercise of warrants or options to purchase equity interests of Sientra;
provided that no cash payments are made in connection therewith except for de
minimis cash payable in lieu of fractional shares;

 

 

(f)

the distribution of rights pursuant to a stockholder rights plan or redemption
of such rights for no or nominal consideration (including, for the avoidance of
doubt, cash consideration); provided that such redemption is in accordance with
the terms of such plan;

 

 

(g)

Distributions in connection with the retention of equity interests in payment of
withholding taxes in connection with equity-based compensation plans in an
aggregate amount not to exceed $550,000 in any twelve (12) month period;

 

 

(h)

the receipt or acceptance of the return to any Loan Party or any Subsidiary of
equity interests of Sientra constituting a portion of the purchase price
consideration in settlement of indemnification claims in connection with a
Permitted Acquisition pursuant to Section 6.7; provided that no cash payments
are made in connection therewith except for de minimis cash payable in lieu of
fractional shares; and

 

 

(i)

payments or distributions to dissenting stockholders pursuant to applicable Law
in connection with any Permitted Acquisition, provided that such amounts when
taken together with the aggregate Acquisition Consideration paid or payable for
all Permitted Acquisitions shall not exceed the amounts permitted by the
definition of Permitted Acquisition.

 

“Permitted Investments” means:

 

 

(a)

[Reserved];

 

 

(b)

Investments shown on Schedule 6.7 and existing on the Closing Date;

 

 

(c)

cash and cash equivalents;

15

--------------------------------------------------------------------------------

 

 

(d)

Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the Ordinary Course of Business;

 

 

(e)

Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the Ordinary Course of Business, (ii) so
long as an Event of Default does not exist at the time of such loan and would
not exist after giving effect to such loan, loans to employees, officers,
directors or consultants relating to the purchase of equity securities of Loan
Parties or their Subsidiaries pursuant to employee stock purchase plans or
agreements approved by any Loan Party’s Board of Directors (or other governing
body), but the aggregate of all such loans outstanding may not exceed $550,000
at any time and (iii) non-cash loans to employees, officers, directors or
consultants related to the purchase of equity interests;

 

 

(f)

Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

 

 

(g)

Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
Ordinary Course of Business, provided, however, that this subpart (g) shall not
apply to Investments of Loan Parties in any Subsidiary;

 

 

(h)

Investments consisting of Deposit Accounts;

 

 

(i)

Investments by any Loan Party in any Subsidiary now owned or hereafter created
by such Loan Party, which Subsidiary is a Loan Party or has provided a Guarantee
of the Obligations in compliance with Section 5.13;

 

 

(j)

Investments of cash and cash equivalents in an Restricted Foreign Subsidiary but
solely to the extent that the aggregate amount of such Investments with respect
to all Restricted Foreign Subsidiaries does not, at any time, exceed $1,100,000
in the aggregate in any twelve (12) month period; provided that in no event
shall the aggregate amount of Investments made in any Restricted Foreign
Subsidiary exceed the amount necessary to fund the current operating expenses of
such Restricted Foreign Subsidiary (taking into account their revenue from other
sources);

 

 

(k)

Investments constituting Permitted Acquisitions;

 

 

(l)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments consisting of repurchases of stock
of former or current employees, officers, directors or consultants not to exceed
$550,000 in the aggregate during the term of this Agreement;

 

 

(m)

Investment of cash and cash equivalents by any Loan Party in respect of Swap
Contracts but solely to the extent the obligations of any Loan Party thereunder
constitute Permitted Debt pursuant to clause (f) of the definition thereof;

 

 

(n)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, Investments of cash and cash equivalents in
respect of leasehold improvement costs associated with any expansion or
relocation of facilities in the Ordinary Course of Business not to exceed
$330,000; and

16

--------------------------------------------------------------------------------

 

 

(o)

so long as no Event of Default exists at the time of such Investment or after
giving effect to such Investment, other Investments of cash and cash equivalents
in an amount not exceeding $550,000 in the aggregate.

 

“Permitted License” means any non-exclusive license of patent rights of Borrower
or its Subsidiaries so long as all such Permitted Licenses are granted to third
parties in the Ordinary Course of Business, do not result in a legal transfer of
title to the licensed property, and have been granted in exchange for fair
consideration.

 

“Permitted Liens” means:

 

 

(a)

deposits or pledges of cash to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance (but excluding
Liens arising under ERISA or, with respect to any Pension Plan or Multiemployer
Plan, the Code) pertaining to a Loan Party’s or its Subsidiary’s employees, if
any;

 

 

(b)

deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or
services), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the Ordinary Course of Business;

 

 

(c)

carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other like
Liens arising in the Ordinary Course of Business with respect to obligations
which are not due, or which are being contested pursuant to a Permitted Contest;

 

 

(d)

Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

 

 

(e)

attachments, appeal bonds, judgments and other similar Liens for sums not
exceeding $1,100,000 in the aggregate arising in  connection with court
proceedings; provided, however, that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are the subject of a
Permitted Contest;

 

 

(f)

with respect to real estate, easements, rights of way, restrictions, minor
defects or irregularities of title, none of which, individually or in the
aggregate, materially affect the value or marketability of such real estate,
impair the use or operation of such real estate for the use currently being made
thereof or impair Loan Parties’ ability to pay the Obligations in a timely
manner or impair the use of the real estate or the ordinary conduct of the
business of any Loan Party or any Subsidiary;

 

 

(g)

Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of custom duties in connection with the importation of
goods in the Ordinary Course of Business;

 

 

(h)

[reserved];

 

 

(i)

Liens existing on the date hereof and set forth on Schedule 6.2;

 

 

(j)

any Lien on any equipment securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within thirty (30) days after the acquisition thereof; and

17

--------------------------------------------------------------------------------

 

 

(k)

Liens in favor of a banking or other financial institution arising in the
Ordinary Course of Business encumbering reasonable and customary initial
deposits and margin deposits (made in the Ordinary Course of Business and not
for speculative purposes) and attaching solely to brokerage accounts otherwise
permitted pursuant to the terms of this Agreement (and not securing any Debt for
borrowed money);

 

 

(l)

Liens solely on any cash earnest money deposits made by a Loan Party or any
Subsidiary in connection with any letter of intent or purchase agreement with
respect to any Permitted Investment;

 

 

(m)

Permitted Licenses of any Product or Intellectual Property;

 

 

(n)

leases or subleases of real property granted in the ordinary course of a Loan
Party’s business, and leases, subleases, non-exclusive licenses or sublicenses
of personal property (other than Intellectual Property or Products) granted to
third parties in the Ordinary Course of Business, if the leases, subleases,
licenses and sublicenses do not prohibit granting Agent or any lender a security
interest therein and are not otherwise prohibited under this Agreement;

 

 

(o)

Liens for the benefit of insurance companies and insurance brokers on rights
under insurance policies and proceeds thereof securing obligations permitted by
clause (g) of the definition “Permitted Debt”;

 

 

(p)

Liens of the applicable depository bank on each Cash Collateral Account (as
defined in the Senior Credit Agreements) and amounts deposited therein in
accordance with the terms thereof; and

 

 

(q)

Liens and encumbrances in favor of the holders of the Senior Financing
Documents.

 

“Permitted Modifications” means (a) such amendments or other modifications to a
Loan Party’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law, and (b) such amendments or modifications to a
Loan Party’s or Subsidiary’s Organizational Documents (other than those
involving a change in the name of a Loan Party or Subsidiary or involving a
reorganization of a Loan Party or Subsidiary under the laws of a different
jurisdiction) that would not adversely affect the rights and interests of Agent
or Lenders in any material respect.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Products” means, from time to time, any products currently manufactured, sold,
developed, tested or marketed by any Loan Party or any of its Subsidiaries.

 

“Project Destiny Acquisition” means the acquisition by Sientra of the Acquired
Assets (as defined in the Project Destiny Acquisition Agreement) on the terms
set forth in the Project Destiny Acquisition Agreement.

 

“Project Destiny Acquisition Agreement” means that certain Asset Purchase
Agreement, dated as of November 7, 2019, with Sientra, as purchaser, with Vesta
Intermediate Funding, Inc., as seller.

18

--------------------------------------------------------------------------------

 

“Project Destiny Deferred Consideration” means collectively (i) Three Million
Three Hundred Sixty-Three Thousand Three Hundred Thirty-Five Dollars
($3,363,335) due from Sientra to Vesta Intermediate Funding, Inc. on the second
(2nd) anniversary of the closing date of the Project Destiny Acquisition
Agreement and (ii) Three Million Dollars ($3,000,000) due from Sientra to Vesta
Intermediate Funding, Inc. on the fourth (4th) anniversary of the closing date
of the Project Destiny Acquisition Agreement, each of which constitutes a
portion of the consideration for the Project Destiny Acquisition pursuant to the
terms of the Project Destiny Acquisition Agreement.

 

“Project Destiny Lease” means that certain Lease Agreement, dated as of November
7, 2019, between Vesta Intermediate Funding, Inc., as lessor, and Sientra, as
lessee.

 

“Project Destiny Transition Services Agreement” means that certain Transition
Services Agreement dated as of November 7, 2019, by and between Sientra, Inc.
and Vesta Intermediate Funding, Inc.

 

“Portfolio Interest Certificate” has the meaning set forth in Section 2.4(d).

 

“Principal Market” means the NASDAQ Global Select Market (or any successor to
the foregoing).

 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) such Lender’s outstanding Loans, by (b) the total outstanding
amount of Loans held by all Lenders.

 

“Put Notice” has the meaning set forth in Section 5.19.

 

“Register” has the meaning set forth in Section 1.4(b).

 

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of March 11, 2020, among the Borrower, the Closing Date Lender, and the other
lenders party thereto from time to time.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Loan Party and its
Subsidiaries as such activities are being conducted by such Loan Party and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of any Loan Party’s or any
Subsidiary’s business.

 

“Required Lenders” means, at any time, the Lenders having Pro Rata Shares of
which the aggregate Dollar equivalent amount exceeds 50% of the outstanding
Loans.

 

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Loan Party acceptable to Agent.

“Restricted Foreign Subsidiary” means (a) Miramar Labs HK Ltd., (b) miraDry
International Sweden AB, and (c) each other direct and indirect Subsidiary of
Borrower not organized under the laws of the United States or any state thereof
that is not a Credit Party (as defined in the Senior Credit Agreements) under
the Senior Credit Agreements.

 

19

--------------------------------------------------------------------------------

 

“Sarbanes-Oxley” has the meaning set forth in Section 3.28(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” means all reports, schedules, forms, statements and other
documents filed by any Loan Party or any of its Subsidiaries with the SEC
pursuant to the Securities Act or the Exchange Act since December 31, 2018
(including all financial statements and schedules included therein, all exhibits
thereto and all documents incorporated by reference therein).

 

“Securities” means the Loans, the Convertible Notes and the related guaranties
set forth in the guaranties of the Guarantors.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Senior Credit Agreements” means (i) the Amended and Restated Credit and
Security Agreement (Revolving Loan), dated as of July 1, 2019, among the
Borrower, the other borrowers party thereto, MidCap Funding IV Trust, as lender
and agent, and the other lenders party thereto, and (ii) the Amended and
Restated Credit and Security Agreement (Term Loan), dated as of July 1, 2019,
among the Borrower, the other borrowers party thereto, MidCap Financial Trust,
as lender and agent, and the other lenders party thereto, in each case, as in
effect on the date hereof.

 

“Senior Financing Documents” means, with respect to each Senior Credit
Agreement, the “Financing Documents” as defined in such Senior Credit Agreement.

 

“Solvency Certificate” means a solvency certificate in substantially the form of
Exhibit D or such other solvency certificate in form and substance reasonably
satisfactory to the Required Lenders.

 

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its debts and liabilities (including subordinated and Contingent
Obligations), and (ii) greater than the amount that will be required to pay the
probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to a ny
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

 

“Subordinated Debt” means any Debt of Loan Parties incurred pursuant to the
terms of the Subordinated Debt Documents and with the prior written consent of
Agent, all of which documents must be in form and substance acceptable to Agent
in its sole discretion. As of the Closing Date, there is no Subordinated Debt.

 

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of any Loan Party, as the same may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof,
pursuant to which the Debt owing from any Loan Party and/or the Liens securing
such Debt granted by any Loan Party(s) to such creditor are subordinated in any
way to the Obligations, the terms and provisions of such Subordination
Agreements to have been agreed to by and be acceptable to Agent in the exercise
of its sole discretion.

20

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of the
Borrower.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, that is obtained by a Loan Party to provide protection against
fluctuations in interest or currency exchange rates, but only if Agent provides
its prior written consent to the entry into such “swap agreement”.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Trading Day” has the meaning set forth in the Convertible Notes.

 

“Transaction Documents” means the Purchase Agreement, including the exhibits and
schedules thereto, the CVR Agreement, and all other agreements, documents and
instruments executed and delivered pursuant thereto or in connection the
Purchase Agreement.

 

“Transaction Projections” has the meaning provided for in clause (j) of the
definition of Permitted Acquisitions.

 

“Transactions” means the funding of the Disbursement, the issuance of the
Convertible Notes and the payment of fees, commissions, costs and expenses in
connection with each of the foregoing.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“United States” and “U.S.” each means the United States of America.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended from time to time.

 

Section 1.2Interpretation. In this Agreement and the other Facility Documents,
unless the context otherwise requires, all words and personal pronouns relating
thereto shall be read and construed as the number and gender of the party or
parties requires and the verb shall be read and construed as agreeing with the
required word and pronoun. The division of this Agreement and the other Facility
Documents into Articles and Sections and the use of headings and captions is for
convenience of reference only and shall not modify or affect the interpretation
or construction of this Agreement or any of its provisions. The words “herein,”
“hereof,” “hereunder,” “hereinafter” and “hereto” and words of similar import
refer to this Agreement (or other applicable Facility Document) as a whole and
not to any particular Article or Section hereof (or thereof). The term “or” has,
except where otherwise indicated, the inclusive meaning represented

21

--------------------------------------------------------------------------------

 

by the phrase “and/or.” The term “documents” and “agreements” include any and
all instruments, documents, agreements, certificates, indentures, notices and
other writings, however evidenced. The use in any of the Facility Documents of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. References to a specified Article, Exhibit, Section or Schedule
shall be construed as a reference to that specified Article, Exhibit, Section or
Schedule of this Agreement (or other applicable Facility Document). Unless
specifically stated otherwise, any reference to any of the Facility Documents
means such document as the same shall be amended, restated, supplemented or
otherwise modified and from time to time in effect in accordance with the terms
hereof or thereof, as applicable. The references to “assets” and “properties” in
the Facility Documents are meant to be mean the same and are used throughout the
Facility Documents interchangeably, and such words shall be deemed to refer to
any and all tangible and intangible assets and properties, including cash,
securities, stock, accounts and contract rights. Terms (including uncapitalized
terms) not otherwise defined herein and that are defined in the UCC shall have
the meanings therein described. The payment, prepayment or repayment of any
principal, interest, fees, amounts and/or other Obligations under this Agreement
or the other Facility Documents shall be made in cash in Dollars unless
expressly stated otherwise herein or therein. Any reference to “payment in
full,” “payment in full in cash,” “paid in full,” “paid in full in cash,”
“repaid in full,” “repaid in full in cash,” “prepaid in full,” “prepaid in full
in cash,” “redeemed in full,” “redeemed in full in cash” or any other term or
word of similar effect used in this Agreement or any other Facility Document
with respect to the Loans or the Obligations shall mean all Obligations have
been repaid in full in cash (excluding contingent claims for indemnification to
the extent no claim giving rise thereto has been asserted) and have been fully
performed.

 

Section 1.3Business Day Adjustment. Except as otherwise expressly stated herein
or in any other Facility Document (and except on the Maturity Date or any date
of acceleration of any of the Obligations, in which case, such payment or
performance shall be due on or prior to such day regardless of whether such day
is a Business Day), if the day by which any payment or other performance is due
to be made is not a Business Day, that payment or performance shall be made by
the next succeeding Business Day unless that next succeeding Business Day falls
in a different calendar month, in which case that payment or other performance
shall be made by the Business Day immediately preceding the day by which such
payment or other performance is due to be made; provided that interest will
continue to accrue for each additional day in connection therewith.

 

Section 1.4Loan Records.

 

(a)The Borrower shall record on its books and records the amount of the Loan,
the interest rate applicable thereto, all payments of principal and interest
thereon and the principal balance thereof from time to time outstanding.

 

(b)The Agent, acting solely for this purpose as a non-fiduciary agent (solely
for tax purposes) shall establish and maintain at its office a record of
ownership (the “Register”) in which the Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of each Lender
in the Loan, and any assignment of any such interest or interests, and accounts
in the Register in accordance with its usual practice in which it shall record
(i) the names and addresses of the Lenders (and any change thereto pursuant to
this Agreement), (ii) the amount of the Loan, (iii) the amount of any principal,
interest, fee or other amount due and payable or paid, and (iv) any other
payment received by the Lenders from the Borrower and its application to the
Loan. Reasonably promptly after making each such registration, the Agent shall
provide written notice thereof to the Borrower.

 

22

--------------------------------------------------------------------------------

 

(c)The Loans made by each Lender are evidenced by this Agreement and the
Convertible Notes issued pursuant to this Agreement. On the Closing Date, the
Borrower shall execute and deliver to each Lender a new Convertible Note, and
after the Closing Date the Borrower shall execute and deliver to each Lender
(and/or, if applicable and if so requested by any assignee Lender pursuant to
the assignment provisions of Section 8.4) on the date of request by such Lender
an amended and restated Convertible Note (in each case, with any amendment and
restatement mechanics built in as necessary that are in form and substance
reasonably satisfactory to such applicable Lender and the Agent), in each case,
payable to such Lender in an amount equal to the unpaid principal amount of the
Loans held by such Lender. Notwithstanding anything to the contrary contained in
this Agreement, the Loans (including any Convertible Note(s) evidencing the
Loans) are registered obligations, the right, title and interest of the Lenders
and their successors and assignees in and to the Loan shall be transferable only
upon notation of such transfer in the Register and no assignment thereof shall
be effective until recorded therein. This Section 1.4 shall be construed so that
the Loan is at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.

 

(d)The Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register with respect to any Lender shall be
available for access by the Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

Section 1.5Accounting Terms and Principles. All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP. No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by any Loan
Party or any of its Subsidiaries (including any change in GAAP after December
14, 2018 that would require leases that would be classified as operating leases
under GAAP on December 14, 2018 to be classified as capital leases or otherwise
reflected as Debt on the Borrower’s consolidated balance sheet) shall be given
effect for purposes of measuring compliance with any provision of this Agreement
or otherwise determining any relevant ratios and baskets which govern whether
any action is permitted hereunder unless the Borrower and the Required Lenders
agree to modify such provisions to reflect such changes in GAAP, and unless such
provisions are modified, all financial statements and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein or in
any other Facility Document, all terms of an accounting or financial nature used
herein and in the other Facility Documents shall be construed, and all
computations of amounts and ratios referred to herein and in the other Facility
Documents shall be made, without giving effect to any election under Statement
of Financial Accounting Standards No. 159 (Codification of Accounting Standards
825-10) to value any Debt or other liabilities of any Loan Party or any
Subsidiary at “fair value,” as defined therein.

 

Section 1.6Officers. Any document, agreement or instrument delivered under the
Facility Documents that is signed by an Responsible Officer or another officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership, limited liability company and/or other action
on the part of such Loan Party, and such Responsible Officer or other officer
shall be conclusively presumed to have acted on behalf of such Loan Party in
such person’s capacity as an officer of such Loan Party and not in any
individual capacity.

23

--------------------------------------------------------------------------------

 

AGREEMENT FOR THE LOAN

 

Section 2.1Disbursements.

 

(a)Disbursement. Each Lender on the Closing Date (or such later date required
pursuant to when the written notice regarding the Disbursement was delivered to
each Lender) severally but not jointly agrees, on the terms and subject to the
conditions set forth herein, to lend to the Borrower on such date, the principal
amount set forth opposite such Lender’s name in Annex A under the heading
“Disbursement Amount” by making such amount available to the Borrower by
promptly wiring such amounts to an account or accounts designated in writing by
the Borrower on the proposed date of funding. Amounts borrowed under this
Section 2.1(a) are referred to as the “Disbursement.”

 

(b)No Re-Borrowing. Amounts borrowed hereunder that are paid, repaid, redeemed
and/or prepaid may not be re-borrowed under any circumstance.

 

Section 2.2Payments; Prepayments; Conversions.

 

(a)The Borrower shall pay in cash to the Agent on behalf of each of the Lenders
their Pro Rata Share of the outstanding principal amount of the Loans and all
other Obligations on the earlier of (such earlier date, the “Facility
Termination Date”) (i) the Maturity Date and (ii) the date the principal amount
of the Obligations is declared to be or automatically becomes due and payable
following an Event of Default.

 

(b)Lenders shall have the right to convert all or any part of the principal
amount of their Convertible Notes into shares of Common Stock in accordance with
and subject to the terms of the Convertible Notes. Upon the Share Delivery Date
(as defined in the Convertible Notes). Borrower shall pay to Lenders all accrued
and unpaid interest on the principal amount of the Convertible Notes converted
into shares of Common Stock. The Agent shall be promptly notified of any
conversion and shall treat the same as a prepayment of outstanding Loans.

 

(c)Notwithstanding anything to the contrary in any of the Facility Documents,
outstanding principal amounts on the Loans and the Convertible Notes shall not
be permitted to be voluntarily prepaid, repaid or redeemed except as expressly
set forth in Section 2.2(d).

 

(d)[Reserved].

 

(e)Each payment, repayment and prepayment by the Borrower or any other Loan
Party shall be applied (i) first, to all fees, costs and expenses (including any
attorneys’ fees) owed to Agent under the Facility Documents, (ii) second,
ratably to all fees, costs and expenses (including any attorneys’ fees) owed to
any Lender under the Facility Documents, (iii) third, ratably to accrued and
unpaid interest owed to the Lenders under the Facility Documents, (iv) fourth,
ratably to the principal amount of the Loans owed to the Lenders, and (v) fifth,
to all other Obligations owing to Agent or any Lender, and, with respect to any
such Obligations owed to the Lenders, shall be allocated among the Lenders in
accordance with and in proportion to their respective Pro Rata Shares.

 

(f)From and after the Closing Date, any Conversion of principal under a
Convertible Note by any Lender shall be applied against, and reduce, the
principal amount of such Lender’s Loan on the same basis as the repayment of
such principal amount in cash hereunder and shall otherwise for all purposes
hereof be deemed a repayment of such principal amount.

 

24

--------------------------------------------------------------------------------

 

Section 2.3Payment Details. All payments, prepayments and repayments of the
Obligations by the Borrower or any other Loan Party hereunder and under any of
the other Facility Documents shall be made without setoff or counterclaim.
Payments, prepayments and repayments of any amounts and other Obligations due to
Agent or the Lenders under this Agreement or the other Facility Documents shall
be made in in cash Dollars in immediately available funds prior to 11:00 a.m.
(New York City time) on the date that any such payment is due, using the wire
information or address for Agent that is set forth on Schedule 2.3 or at such
other bank or place as Agent or such applicable Lenders shall from time to time
designate in writing at least three (3) Business Days prior to the date such
payment is due. Any payment received by Agent or any Lender after such time may,
in the Agent’s discretion, be deemed to have been made on the following Business
Day. The Borrower shall pay all and any fees, costs and expenses (administrative
or otherwise) imposed by banks, clearing houses or any other financial
institutions in connection with making any payments under any of the Facility
Documents.

 

Section 2.4Taxes.

 

(a)Any and all payments hereunder or pursuant to any other Facility Document
shall be made free and clear of and without deduction for Taxes except as
required by Law. If any Loan Party shall be required by Law to deduct or
withhold any Taxes from or in respect of any sum payable hereunder or pursuant
to any other Facility Document, (i) such Loan Party shall make such deductions
or withholding, (ii) such Loan Party shall pay the full amount deducted or
withheld to the applicable Governmental Authority in accordance with Law, and
(iii) to the extent that the deduction or withholding is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased by as much as shall be necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 2.4), each Lender shall receive an
amount equal to the sum it would have received had no such deductions been made
(any and all such additional amounts payable being hereinafter referred to as
“Additional Amounts”). As soon as practicable, but in any event within thirty
(30) days, after the date of any payment of such Taxes, the applicable Loan
Party shall furnish to the applicable Lender the original or a certified copy of
a receipt evidencing payment thereof or other evidence of such payment
reasonably satisfactory to such Lender.

 

(b)In addition, the Loan Parties shall pay all Other Taxes to the applicable
Governmental Authority in accordance with Law. Within thirty (30) days after the
date of any payment of Other Taxes by any Loan Party, the Borrower shall furnish
to the applicable Lender the original or a certified copy of a receipt
evidencing payment thereof or other evidence of such payment reasonably
satisfactory to such Lender.

 

(c)The Borrower shall reimburse and indemnify, within ten (10) days after
receipt of demand therefor, each Lender Party for all Indemnified Taxes
(including all Indemnified Taxes imposed on amounts payable under this Section
2.4(c)) paid or payable by such Lender Party, and any Liabilities arising
therefrom or relating thereto, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the applicable Lender Party
setting forth the amounts to be paid thereunder and delivered to the Borrower
shall be absolute, conclusive and binding, absent manifest error.

 

(d)Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall, on or before the date on which the
Lender becomes a party to this Agreement, provide to Borrower and the Agent a
properly completed and executed IRS Form W-9 certifying that such Lender is not
subject to backup withholding tax. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) (a “Foreign
Lender”) and is entitled to an exemption from or reduction of U.S. federal
withholding tax with respect to payments under this Agreement shall, on or
before the date on which such Lender

25

--------------------------------------------------------------------------------

 

becomes a party to this Agreement, provide Borrower and the Agent with a
properly completed and executed IRS Form W-8ECI, W-8BEN, W-8BEN-E, W-8IMY or
other applicable forms (together with any required supporting documentation), or
any other applicable certificate or document reasonably requested by the
Borrower or the Agent, and, if such Foreign Lender is relying on the portfolio
interest exception of Section 871(h) or Section 881(c) of the Code (or any
successor provision thereto), shall also provide the Borrower with a certificate
(the “Portfolio Interest Certificate”) representing that such Foreign Lender is
not a “bank” for purposes of Section 881(c) of the Code (or any successor
provision thereto), is not a 10% holder of the Borrower described in Section
871(h)(3)(B) of the Code (or any successor provision thereto), and is not a
controlled foreign corporation receiving interest from a related person (within
the meaning of Sections 881(c)(3)(C) and 864(d)(4) of the Code or any successor
provisions thereto). If the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a Portfolio Interest
Certificate on behalf of such partners. Each Lender shall provide new forms (or
successor forms) as reasonably requested by the Borrower and the Agent from time
to time and shall notify the Borrower in writing within a reasonable time after
becoming aware of any event requiring a change in the most recent forms
previously delivered by such Lender to the Borrower.

 

(e)If a payment to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA, such Lender shall deliver
to the Borrower and the Agent, at the times prescribed by law or as reasonably
requested by Borrower or the Agent, such documentation as is required in order
for the Borrower or the Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with its obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.4(e), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(f)If a Lender or the Agent determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 2.4, such Lender or the Agent shall
promptly pay such refund (but only to the extent of indemnity payments made or
Additional Amounts paid under this Section 2.4 with respect to the Taxes
refunded) to the Borrower, net of all out-of-pocket expense (including any Taxes
imposed thereon) of such Lender of the Agent incurred in obtaining such refund
or making such payment, provided that the Borrower, upon the request of such
Lender or the Agent, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender or the Agent if such Lender or the Agent is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.4(f), in no event shall a Lender or the Agent be
required to pay any amount to the Borrower pursuant to this Section 2.4(f), the
payment of which would place such Lender or the Agent in a less favorable net
after-Tax position than such Lender or the Agent would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted
or otherwise imposed and the indemnification payments with respect to such Tax
had never been paid. Nothing in this Section 2.4(f) shall require any Lender or
the Agent to disclose any information it deems confidential (including its tax
returns) to any Person, including the Borrower.

 

Section 2.5Costs, Expenses and Losses. If, as a result of any failure by the
Borrower or any other Loan Party to pay any sums or Obligations due under this
Agreement or any other Facility Document on the due date therefor (after the
expiration of any applicable grace periods, but without giving effect to any
grace period after the occurrence of an Event of Default of the type set forth
in Section 7.1(d)), the Agent or any Lender shall incur costs, expenses and/or
losses, by reason of the liquidation or redeployment of deposits from third
parties or in connection with obtaining funds to make or maintain any
Disbursement or

26

--------------------------------------------------------------------------------

 

Loan, the Borrower shall pay to the Agent or such Lender upon request by the
Agent or such Lender, the amount of such costs, expenses and/or losses within
fifteen (15) days after receipt by the Borrower of a certificate from the Agent
or such Lender setting forth in reasonable detail such costs, expenses and/or
losses, along with supporting documentation. For the purposes of the preceding
sentence, “costs, expenses and/or losses” shall include any interest paid or
payable to carry any unpaid amount and any loss, premium, penalty or expense
that may be incurred in obtaining, liquidating or employing deposits of or
borrowings from third parties and/or third Persons in order to make, maintain or
fund any Disbursement or Loan or any portion thereof.

 

Section 2.6Interest. From and after the Closing Date, the outstanding principal
amount of the Loans, any overdue interest and any other amounts and Obligations
shall bear interest at the Interest Rate (calculated on the basis of the actual
number of days elapsed in each month based on a year of 360 days). Interest
shall be paid in cash quarterly in arrears commencing on July 1, 2020 and on the
first Business Day of each calendar quarter thereafter (each, an “Interest
Payment Date”). Interest shall accrue to, but not including, each Interest
Payment Date.

 

Section 2.7Interest on Late Payments; Default Interest.

 

(a)Without limiting the remedies available to the Agent or any Lender under the
Facility Documents or otherwise, to the maximum extent permitted by Law, if the
Borrower or any other Loan Party fails to make a required payment of principal
or interest on any Loan or make a required payment of any other Obligation when
due, the Borrower shall pay, in respect of such principal, interest and other
Obligations, interest thereon at the rate per annum equal to the Interest Rate
then in effect for the Loans, plus ten percent (10%) for so long as such payment
remains outstanding for a period of five Business Days following the due date
thereof. Such interest shall be payable in cash on demand.

 

(b)At the election of the Required Lenders while any Event of Default (other
than an Event of Default described under clause (a) above) exists (or
automatically while any Event of Default under Section 7.1(a) or 7.1(d) exists),
the Borrower shall pay interest (after as well as before entry of judgment
thereon to the extent permitted by Law) on the outstanding principal amount of
the Loans, from and after the date of occurrence of such Event of Default, at a
rate per annum equal to the Interest Rate then in effect for the Loans, plus two
percent (2.0%). Such interest shall be payable in cash on demand.

 

Section 2.8Fees. Borrower agrees to pay (or cause to be paid) administrative
fees to Cortland Products Corporation, for loan agency services on behalf of the
Agent, in an aggregate amount per annum equal to (i) $30,000 for the first year
following the Closing Date, and (ii) $25,000 for each year thereafter, in each
case due quarterly in advance and payable on the Closing Date and quarterly
thereafter, until the Obligations are paid in full (with rebates for partial
periods).

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

A.

Loan Party Representations and Warranties. In order to induce the Lenders to
make the Loans pursuant to this Agreement and to induce Agent and the Lenders to
enter into this Agreement, the Loan Parties, jointly and severally, represent
and warrant on (i) the Closing Date (ii) each Disbursement Date, and (iii) each
date such representation or warranty is remade or deemed remade in any Facility
Document, in each case, that:

 

27

--------------------------------------------------------------------------------

 

Section 3.1Existence and Power. Each Loan Party (a) is an entity as specified on
Schedule 3.1, (b) is duly organized, validly existing and in good standing under
the laws of the jurisdiction specified on Schedule 3.1 and no other
jurisdiction, (c) has the same legal name as it appears in such Loan Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, (d) has all powers to own its assets
and has powers and all Permits necessary in the operation of its business as
presently conducted or as proposed to be conducted, except where the failure to
have such Permits could not reasonably be expected to have a Material Adverse
Effect, and (e) is qualified to do business as a foreign entity in each
jurisdiction in which it is required to be so qualified, which jurisdictions as
of the Closing Date are specified on Schedule 3.1, except where the failure to
be so qualified would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3.1, no Loan Party (x) has had, over the
five (5) year period preceding the Closing Date, any name other than its current
name, or (y) was incorporated or organized under the laws of any jurisdiction
other than its current jurisdiction of incorporation or organization..

 

Section 3.2Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Loan Party of the Facility Documents
to which it is a party (a) are within its powers, (b) have been duly authorized
by all necessary action pursuant to its Organizational Documents, (c) require no
further action by or in respect of, or filing with, any Governmental Authority
and (d) do not violate, conflict with or cause a breach or a default under (i)
any Law applicable to any Loan Party, (ii) any of the Organizational Documents
of any Loan Party, or (iii) any agreement or instrument binding upon it, except
for such violations, conflicts, breaches or defaults which, with respect to this
clause (iii), would not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.3Binding Effect. Each of the Facility Documents to which any Loan
Party is a party constitutes a valid and binding agreement or instrument of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles. Each Facility
Document has been duly executed and delivered by each Loan Party party thereto..

 

Section 3.4Capitalization. The authorized equity securities of each of the Loan
Parties (other than Sientra) as of the Closing Date are as set forth on Schedule
3.4. All issued and outstanding equity securities of each of the Loan Parties
are duly authorized and validly issued, fully paid, nonassessable, free and
clear of all Liens other than those in favor of Agent for the benefit of Agent
and Lenders, and such equity securities were issued in compliance with all
applicable Laws. The identity of the holders of the equity securities of each of
the Loan Parties (other than Sientra) and the percentage of their fully-diluted
ownership of the equity securities of each of the Loan Parties (other than
Sientra) as of the Closing Date is set forth on Schedule 3.4. No shares of the
capital stock or other equity securities of any Loan Party (other than Sientra),
other than those described above, are issued and outstanding as of the Closing
Date.  Except as set forth on Schedule 3.4, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Loan Party of any equity securities of any such entity.

 

Section 3.5Financial Information. All information delivered to Agent and
pertaining to the financial condition of any Loan Party fairly presents in all
material respects the financial position of such Loan Party as of such
respective date in conformity with GAAP (and as to unaudited financial
statements, subject to normal year-end adjustments and the absence of footnote
disclosures). Since September 30, 2019, there has been no material adverse
change in the business, operations, properties or condition (financial or
otherwise) of any Loan Party.

 

28

--------------------------------------------------------------------------------

 

Section 3.6Litigation. Except as set forth on Schedule 3.6, as of the Closing
Date, and except as hereafter disclosed to Agent in writing, to the best of
Borrower’s knowledge, there is no Litigation pending against, or to such Loan
Party’s knowledge, threatened in writing against or affecting, any Loan Party
or, to the best of such Loan Party’s knowledge, any party to any Facility
Document other than a Loan Party involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000). There is no Litigation
pending in which an adverse decision would reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any of the Facility Documents.

 

Section 3.7Ownership of Property. Each Loan Party and each of its Subsidiaries
is the lawful owner of, has good title to and is in lawful possession of, or has
valid leasehold interests in, all properties, accounts and other assets (real or
personal, tangible, intangible or mixed), in each case constituting a Material
Intangible Asset or that is otherwise material to its business, subject, in each
case, only to Permitted Liens and except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes purported or reported to be
owned or leased (as the case may be) by such Person.

 

Section 3.8No Default. No Event of Default, or to such Loan Party’s knowledge,
Default, has occurred and is continuing. No Loan Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default would reasonably be expected to have a Material Adverse Effect.

 

Section 3.9Labor Matters. As of the Closing Date, there are no strikes or other
labor disputes pending or, to any Loan Party’s knowledge, threatened in writing
against any Loan Party, which could reasonably be expected to have a Material
Adverse Effect. Hours worked and payments made to the employees of the Loan
Parties have not been in material violation of the Fair Labor Standards Act or
any other applicable Law dealing with such matters. All payments due from the
Loan Parties, or for which any claim may be made against any of them, on account
of wages and employee and retiree health and welfare insurance and other
benefits have been paid or accrued as a liability on their books, as the case
may be. The consummation of the transactions contemplated by the Facility
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound, the result of which could reasonably be
expected to have a Material Adverse Effect.

Section 3.10Regulated Entities. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

 

Section 3.11Margin Regulations. None of the proceeds from the Loans have been or
will be used, directly or indirectly, for the purpose of purchasing or carrying
any “margin stock” (as defined in Regulation U of the Federal Reserve Board),
for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any “margin stock” or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12Compliance With Laws; Anti-Terrorism Laws.

 

(a)Each Loan Party is in compliance with the requirements of all applicable Laws
(including Health Care Laws), except for such Laws the noncompliance with which
could not reasonably be expected to have a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------

 

(b)None of the Loan Parties and, to the knowledge of the Loan Parties, none of
their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person. No
Loan Party nor, to the knowledge of any Loan Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

 

Section 3.13Taxes. All federal, state and local income and other material tax
returns, reports and statements required to be filed by or on behalf of each
Loan Party have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all income and
other material Taxes (including real property Taxes) and other charges shown to
be due and payable in respect thereof have been timely paid prior to the date on
which any fine, penalty, interest, late charge or loss may be added thereto for
nonpayment thereof.

 

Section 3.14Compliance with ERISA.

 

(a)Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material respects. Each ERISA Plan which is intended to be qualified
under Section 401(a) of the Code is so qualified, and the United States Internal
Revenue Service has issued a favorable determination letter with respect to each
such ERISA Plan which may be relied on currently. No Loan Party has incurred
liability for any material excise tax under any of Sections 4971 through 5000 of
the Code.

(b)Except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, each Loan Party and each Subsidiary is in
compliance with the applicable provisions of ERISA and the provision of the Code
relating to ERISA Plans and the regulations and published interpretations
therein. During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan (i) no steps have been taken to terminate any Pension
Plan, and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 303(k) of ERISA or Section
430(k) of the Code and no event has occurred that would give rise to a Lien
under Section 4068 of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by any Loan Party of any material liability, fine or penalty. No Loan Party has
incurred liability to the PBGC (other than for current premiums) with respect to
any employee Pension Plan. All contributions (if any) have been made on a timely
basis to any Multiemployer Plan that are required to be made by any Loan Party
or any other member of the Controlled Group under the terms of the plan or of
any collective bargaining agreement or by applicable Law; no Loan Party nor any
member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Plan, incurred any withdrawal liability with respect to any such
plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred
which, if continued, could result in a withdrawal or partial withdrawal from any
such plan, and no Loan Party nor any member of the Controlled Group has received
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.

30

--------------------------------------------------------------------------------

 

 

Section 3.15Brokers. Except for fees payable to Agent and/or Lenders, no broker,
finder or other intermediary has brought about the obtaining, making or closing
of the transactions contemplated by the Facility Documents, and no Loan Party
has or will have any obligation to any Person in respect of any finder’s or
brokerage fees, commissions or other expenses in connection herewith.

 

Section 3.16[Reserved].

 

Section 3.17Material Contracts. Except for the Facility Documents, the
agreements specifically  listed  in  the  definition of  Material Contracts and
the other  agreements set forth  on Schedule 3.17,  as of the Closing Date there
are no  Material Contracts.   The consummation  of the transactions contemplated
by the Facility Documents will not give rise to a right of termination in favor
of any party to any Material Contract (other than any Loan Party), except for
such Material Contracts the noncompliance with which would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.18Compliance with Environmental Requirements; No Hazardous Materials.
Except in each case as set forth on Schedule 3.18:

 

(a)no notice, notification, demand, request for information, citation, summons,
complaint or order has been issued, no complaint has been filed, no penalty has
been assessed and no investigation or review is pending, or to such Loan Party’s
knowledge, threatened in writing by any Governmental Authority or other Person
with respect to any (i) alleged violation by any Loan Party of any Environmental
Law, (ii) alleged failure by any Loan Party to have any Permits required in
connection with the conduct of its business or to comply with the terms and
conditions thereof, (iii) any generation, treatment, storage, recycling,
transportation or disposal of any Hazardous Materials, or (iv) release of
Hazardous Materials; and

(b)no property now owned or leased by any Loan Party and, to the knowledge of
each Loan Party, no such property previously owned or leased by any Loan Party,
to which any Loan Party has, directly or indirectly, transported or arranged for
the transportation of any Hazardous Materials, is listed or, to such Loan
Party’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Loan Party, other investigations which may lead to
claims against any Loan Party for clean- up costs, remedial work, damage to
natural resources or personal injury claims, including, without limitation,
claims under CERCLA.

 

For purposes of this Section 3.18, each Loan Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Loan Party.

 

Section 3.19Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Loan Party and all material in-bound
license or sublicense agreements and material exclusive out-bound license or
sublicense agreements (but excluding in-bound licenses of over- the-counter
software that is commercially available to the public), as of the Closing Date
is set forth on Schedule 3.19. Schedule 3.19 shall be prepared by Borrower in
the form provided by Agent and contain all information required in such form.
Except for Permitted Licenses, each Loan Party is the sole owner of its material
Intellectual Property free and clear of any Liens. To Borrower’s knowledge after
reasonable inquiry, each patent is valid and enforceable and no part of the
Material Intangible Assets has been judged invalid or unenforceable, in whole or
in part. To the best of Borrower’s knowledge, no claim has been made that any
part of the Material Intangible Assets violates the rights of any third party in
any material respect.

 

31

--------------------------------------------------------------------------------

 

Section 3.20Solvency. The Borrower is, and after giving effect to each
Disbursement and the liabilities and obligations of each Loan Party under the
Facility Documents, will be, Solvent; and each other Loan Party together with
Borrower and its Subsidiaries, taken as a whole, is Solvent.

 

Section 3.21Full Disclosure. None of the written information (financial or
otherwise) furnished by or on behalf of any Loan Party to Agent or any Lender in
connection with the consummation of the transactions contemplated by the
Facility Documents, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which such statements
were made. All financial projections delivered to Agent and the Lenders by Loan
Parties (or their agents) have been prepared on the basis of the assumptions
stated therein. Such projections represent each Loan Party’s best estimate of
such Loan Party’s future financial performance and such assumptions are believed
by such Loan Party to be fair and reasonable in light of current business
conditions; provided, however, that Loan Parties can give no assurance that such
projections will be attained.

 

Section 3.22[Reserved].

 

Section 3.23Subsidiaries. Loan Parties do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

 

Section 3.24[Reserved].

 

Section 3.25SEC Documents. The Borrower has filed, through the SEC’s Electronic
Data Gathering, Analysis, and Retrieval system (or successor thereto) (“EDGAR”),
all of the SEC Documents within the time frames prescribed by the SEC for the
filing of such SEC Documents such that each filing was timely filed with the
SEC. As of their respective dates, each of the SEC Documents complied in all
material respects with the requirements of the Securities Act and/or the
Exchange Act (as applicable) and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents. None of the SEC
Documents, at the time filed with the SEC, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Since the filing of
the SEC Documents, no event has occurred that would require an amendment or
supplement to any of the SEC Documents and as to which such an amendment or a
supplement has not been filed and made publicly available on EDGAR on or prior
to the date this representation is made. The Borrower has not received any
written comments from the SEC staff that have not been resolved to the
satisfaction of the SEC staff.

 

Section 3.26Accounting Controls. Each Loan Party and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (c) access to assets or
incurrence of liability is permitted only in accordance with management’s
general or specific authorization and (d) the recorded accountability for assets
and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences. The Borrower and its Subsidiaries have (i) timely filed and made
publicly available on EDGAR all certifications, statements and documents
required by (1) Rule 13a-14 or Rule 15d-14 under the Exchange Act. The Borrower
and its Subsidiaries maintain disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that the information required to be disclosed by the
Borrower and its Subsidiaries in the reports that they file with or submit to
the SEC (A) is recorded, processed, summarized and reported accurately within
the time periods specified in the SEC’s rules and forms and (ii) is accumulated
and communicated to the Borrower’s (and, to the extent applicable, its
Subsidiaries’) management, including its or their principal executive officer
and principal financial officer, as appropriate to allow timely decisions
regarding required disclosure. Except as set forth in Schedule 3.26, the
Borrower and its Subsidiaries maintain internal control over financial reporting
required by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such internal
control over financial reporting is effective and does not contain any material
weaknesses.

32

--------------------------------------------------------------------------------

 

 

Section 3.27Shares of Stock.

 

(a)[Reserved].

 

(b)The Borrower has reserved for issuance the maximum of 1,942,086 shares of
Common Stock issuable as of the Closing Date upon Conversion of the Convertible
Notes (computed without regard to any limitations on the number of shares that
may be issued on conversion thereof and assuming the maximum number of
Additional Conversion Shares (as defined in the Convertible Note) are issued in
connection therewith). The Conversion Shares have been duly authorized, and upon
any Conversion of the Convertible Notes in accordance with the terms thereof,
the Conversion Shares issued thereupon will be validly issued, fully paid and
non- assessable and free from all taxes and Liens with respect to the issue
thereof, with the holders thereof being entitled to all rights accorded to a
holder of Common Stock.

 

(c)[Reserved].

(d)[Reserved].

 

(e)The issuance and delivery of the Convertible Notes does not and, assuming
full or partial Conversion of Convertible Notes, the issuance of the Conversion
Shares will not: (i) require approval from the shareholders or board of
directors of the Borrower or from any Governmental Authority; (ii) obligate the
Borrower to issue shares of Common Stock or other securities to any Person
(other than the Lenders); and (iii) will not result in a right of any holder of
the Borrower’s securities to adjust the exercise, conversion, exchange or reset
price under and will not result in any other adjustments (automatic or
otherwise) under, any securities of the Borrower.

 

(f)Each Loan Party  has furnished  to Agent and each Lender true, correct and
complete copies of each Loan Party’s Organizational Documents and any
amendments, restatements, supplements or modifications thereto, and all other
documents, agreements and instruments containing the terms of all Common Stock
and other securities of each Loan Party, including Stock convertible into, or
exercisable or exchangeable for, Common Stock or other Stock of any Loan Party
or any of its Subsidiaries, and the material rights of the holders thereof in
respect thereto.

 

Section 3.28Securities Law and Principal Market Matters.

 

(a)The Borrower and its Subsidiaries are in all material respects in compliance
with applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder (collectively, “Sarbanes-Oxley”).

 

(b)Neither the Borrower nor any of its Subsidiaries nor, to the Borrower’s
knowledge, any director, officer or employee, of the Borrower or any of its
Subsidiaries, has received or otherwise obtained any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Borrower or any of its Subsidiaries or its internal accounting controls,
including any complaint, allegation, assertion or claim that the Borrower or any
of its Subsidiaries has engaged in questionable accounting or auditing
practices. No attorney representing the Borrower or any of its Subsidiaries,
whether or not employed by the Borrower or any of its Subsidiaries, has reported
evidence of a material violation of securities laws or breach of fiduciary duty
or similar violation by the Borrower or any of its Subsidiaries or any of their
respective officers, directors, employees or agents to the Borrower’s or any of
its Subsidiaries’ board of directors (or equivalent governing

33

--------------------------------------------------------------------------------

 

body) or any committee thereof or to any director (or equivalent person) or
officer of the Borrower or any of its Subsidiaries. There have been no internal
or SEC investigations regarding accounting or revenue recognition discussed
with, reviewed by or initiated at the direction of the chief executive officer,
the principal financial officer or the principal accounting officer (in each
case, or officer holding such equivalent position) of the Borrower or any of its
Subsidiaries, the Borrower’s or any of its Subsidiaries’ board of directors (or
equivalent governing body) or any committee thereof.

 

(c)Assuming the accuracy of the representations and warranties made by the
Lenders in this Agreement, the offer, sale and issuance by the Loan Parties of
the Securities are exempt from registration under the Securities Act (pursuant
to Section 4(a)(2) thereof and Rule 506 of Regulation D thereunder) and
applicable state securities laws.

 

(d)None of the Loan Parties, any of its predecessors, any director, executive
officer, other officer of any Loan Party participating in the offering of the
Securities, any beneficial owner (as that term is defined in Rule 13d-3 under
the Exchange Act) of 20% or more of any Loan Party’s outstanding voting equity
securities, calculated on the basis of voting power, any “promoter” (as that
term is defined in Rule 405 under the Securities Act) connected with any Loan
Party at the time this representation is made, any placement agent or dealer
participating in the offering of the Securities and any of such agents’ or
dealer’s directors, executive officers, other officers participating in the
offering of the Securities (each, a “Covered Person”) is subject to any of the
“Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”). The Borrower has exercised
reasonable care to determine (i) the identity of each person that is a Covered
Person and (ii) whether any Covered Person is subject to a Disqualification
Event. Each Loan Party has complied in all material respects, to the extent
applicable, with its disclosure obligations under Rule 506(e). With respect to
each Covered Person, the Borrower has established procedures reasonably designed
to ensure that the Borrower receives notice from each such Covered Person of (A)
any Disqualification Event relating to that Covered Person, and (B) any event
that would, with the passage of time, become a Disqualification Event relating
to that Covered Person, in each case occurring up to and including the date this
representation is made. No Loan Party is any other reason disqualified from
reliance upon Rule 506 of Regulation D for purposes of the offer, sale and
issuance of the Securities.

 

(e)Neither the Borrower, nor any of its Affiliates, nor any Person acting on its
or their behalf, has engaged or will engage in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer, sale or issuance of the Securities.

 

(f)Neither the Borrower, nor any of its Affiliates, nor any Person acting on its
or their behalf has, directly or indirectly, made, or will make, any offers or
sales of any capital stock or other securities, or solicited or will solicit any
offers to buy any capital stock or other securities, under circumstances that
would require registration of any of the Securities under the Securities Act or
cause this offering of the Securities to be integrated with prior offerings by
the Borrower for purposes of any applicable stockholder approval provisions of
the Principal Market or any other authority.

 

(g)The Common Stock is registered pursuant to Section 12(b) of the Exchange Act,
and neither the Borrower nor any of its Subsidiaries has taken, or will take,
any action designed to terminate, or that is likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act; nor
has the Borrower or any of its Subsidiaries received any notification that the
SEC is contemplating terminating such registration.

 

34

--------------------------------------------------------------------------------

 

Section 3.29Status as Senior Debt. Subject to the terms of the Senior Credit
Agreements and related loan documents, all Obligations constitute senior Debt
entitled to the benefits of the subordination and/or intercreditor provisions
contained in the applicable subordination and/or intercreditor agreements
governing any subordinated Debt.

 

 

B.

Lender Representations and Warranties. Each Lender, severally and not jointly,
represents and warrants to each Loan Party as of the Closing Date that:

 

Section 3.30Convertible Notes. The Convertible Notes and the Conversion Shares
to be issuable thereunder will be acquired for such Lender's own account, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, except pursuant to sales registered or in a transaction
exempted under the Securities Act, and such Lender has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to such Lender' s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Lender to hold the Securities for any period of time and such Lender reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

 

Section 3.31Economic Risk. Such Lender can bear the economic risk and complete
loss of its investment in the Securities and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.

 

Section 3.32Restricted Securities. Such Lender understands that the Convertible
Notes and the Conversion Shares thereunder are characterized as "restricted
securities" under the U.S. federal securities laws inasmuch as they are being
acquired from Borrower in a transaction not involving a public offering and that
under such laws and applicable regulations such securities may not be resold
except pursuant to an effective registration statement under the Securities Act
(including a registration statement filed pursuant to the Registration Rights
Agreement) or pursuant to an applicable exemption from the registration
requirements under the Securities Act.

 

Section 3.33Accredited Investor. Such Lender is an "accredited inventor" as such
temi is defined in Regulation D promulgated under the Securities Act.

 

ARTICLE 4

CONDITIONS OF DISBURSEMENT

 

Section 4.1Conditions to the Disbursement. The obligation of the Lenders to make
the Disbursement shall be subject to the satisfaction (or written waiver) of the
following conditions in a manner satisfactory to each Lender:

 

(a)Agent and the Lenders shall have received (i) executed counterparts of this
Agreement and each other Facility Document set forth on the closing checklist
attached hereto as Exhibit B, other than those that are specified therein as
permitted to be delivered after the Closing Date and (ii) an original
Convertible Note duly executed and delivered by the Borrower;

 

(b)each Lender shall have received a certificate from an Responsible Officer of
the Borrower certifying that all of the conditions set forth in this Section 4.1
have been, or contemporaneously with the funding of the Disbursement will be,
satisfied;

 

(c)a favorable legal opinion of DLA Piper LLP, counsel to the Loan Parties,
addressed to the Lender and the Agent, as to such matters concerning the Loan
Parties and the Facility Documents as the Lender may reasonably request;

35

--------------------------------------------------------------------------------

 

 

(d)the administrative fees required to be paid pursuant to Section 2.8 and all
other fees required to be paid on the Closing Date pursuant to this Agreement
and the other Facility Documents and all costs and expenses required to be paid
on the Closing Date (including pursuant to Section 8.2) pursuant to this
Agreement and the other Facility Documents, in the case of costs and expenses,
to the extent invoiced at least one (1) Business Day prior to the Closing Date,
shall have been, or substantially contemporaneously with the Disbursement shall
be, paid (which amounts, at the sole option of the Lenders, may be offset
against the proceeds of the Disbursement);

 

(e)Agent and the Lenders shall have received at least three (3) Business Days
prior to the Closing Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, that has been
reasonably requested by Agent or any Lender at least ten (10) days in advance of
the Closing Date, which shall include a duly executed IRS Form W-9; and

 

(f)such other conditions, documents and deliverables that Agent or any Lender
may reasonably request shall have been satisfied or delivered, as applicable.

 

(g)no Default or Event of Default shall have occurred or could reasonably be
expected to result from such Disbursement or the use of the proceeds therefrom;

 

(h)immediately prior to and after giving effect to such Disbursement and the use
of proceeds thereof, each representation and warranty by any Loan Party or any
of its Subsidiaries contained herein or in any other Facility Document is true,
correct and complete in all material respects (without duplication of any
materiality qualifier contained therein) as of such date, except to the extent
that such representation or warranty expressly relates to an earlier date (in
which event such representations and warranties were true, correct and complete
in all material respects (without duplication of any materiality qualifier
contained therein) as of such earlier date);

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

For so long as the Obligations (other than unasserted contingent indemnification
obligations) remain outstanding

 

Section 5.1Reserved.

 

Section 5.2Payment and Performance of Obligations.

 

(a)Each Loan Party (i) will pay and discharge, and cause each Subsidiary to pay
and discharge, on a timely basis as and when due, all of their respective
obligations and liabilities, except for such obligations and/or liabilities (A)
that may be the subject of a Permitted Contest, and (B) the nonpayment or
nondischarge of which could not reasonably be expected to have a Material
Adverse Effect, (ii) without limiting anything contained in the foregoing clause
(i), pay all material amounts due and owing in respect of Taxes (including
without limitation, payroll and withholdings tax liabilities) on a timely basis
as and when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof,
except for Taxes subject a Permitted Contest, (iii) will maintain, and cause
each Subsidiary to maintain, in accordance with GAAP, appropriate reserves for
the accrual of all of their respective obligations and liabilities, and (iv)
will not breach or permit any Subsidiary to breach, or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound, except for such breaches or defaults which could not reasonably be
expected to have a Material Adverse Effect.

 

36

--------------------------------------------------------------------------------

 

(b)Upon completion of any Permitted Contest, each Loan Party shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, except where the
failure to pay such amount could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.3Maintenance of Existence, Etc. Each Loan Party will preserve, renew
and keep in full force and effect, and will cause each Subsidiary to preserve,
renew and keep in full force and effect, (a) their respective existence and (b)
their respective rights, privileges and franchises necessary or desirable in the
normal conduct of business, except with respect to clauses (a) and (b) above in
connection with a transaction permitted under Section 5.6, and (c) their
respective qualification to do business and good standing in each jurisdiction
except, with respect to clause (b) and this clause (c), where the failure to be
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.4Maintenance of Property; Insurance.

 

(a)Each Loan Party will keep, and will cause each Subsidiary to keep, all
property material to its business in good working order and condition, ordinary
wear and tear excepted. If all or any part of any of such property material to
its business, becomes damaged or destroyed, each Loan Party will, and will cause
each Subsidiary to, promptly and completely repair and/or restore such property
in a good and workmanlike manner, regardless of whether Agent agrees to disburse
insurance proceeds or other sums to pay costs of the work of repair or
reconstruction.

 

(b)Upon completion of any Permitted Contest, each Loan Party shall, and will
cause each Subsidiary to, promptly pay the amount due, if any, and deliver to
Agent proof of the completion of the contest and payment of the amount due, if
any.

 

(c)Each Loan Party will maintain (i) casualty insurance on all real and personal
property on an all risks basis (including the perils of windstorm and quake),
covering the repair and replacement cost of all such property and coverage,
business interruption and rent loss coverages with extended period of indemnity
(for the period required by Agent from time to time) and indemnity for extra
expense, in each case without application of coinsurance and with agreed
amount   endorsements,   (ii) general     and   professional     liability  
insurance   (including products/completed operations liability coverage), and
(iii) such other insurance coverage against loss or damage of the kinds
customarily insured against by Persons engaged in substantially the same
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons; provided, however, that, in no
event shall such insurance be in amounts or with coverage less than, or with
carriers with qualifications inferior to, any of the insurance or carriers in
existence as of the Closing Date (or required to be in existence after the
Closing Date under a Facility Document). All such insurance shall be provided by
insurers having an A.M. Best policyholders rating reasonably acceptable to
Agent.

 

Section 5.5Compliance with Laws and Material Contracts. Each Loan Party will
comply, and cause each Subsidiary to comply, with the requirements of all
applicable Laws (including Health Care Laws) and Material Contracts, except to
the extent that failure to so comply would not reasonably be expected to (a)
have a Material Adverse Effect, or (b) result in any Lien upon a material
portion of the assets of any such Person in favor of any Governmental Authority.

 

Section 5.6Inspections. On and after the date that Required Lenders believe in
good faith that a Default or Event of Default has occurred and is continuing,
each Loan Party shall, and shall cause each of its Subsidiaries to, with respect
to each owned, leased or controlled property, at all times and without notice,
at the sole option of Agent or any Lender: (a) provide access to such property
to Agent, the Lenders and their respective representatives, as frequently as
Agent or any Lender determines to be appropriate; and (b) permit Agent or any
Lender to conduct field examinations, appraise, inspect, and make extracts and
copies (or take originals if reasonably necessary) from all of such Loan Party’s
and its Subsidiaries’ books and records, and evaluate and conduct appraisals and
evaluations in any manner and through any medium that Agent or any Lender
considers advisable, in each instance, at the Loan Parties’ sole expense.

37

--------------------------------------------------------------------------------

 

Section 5.7Use of Proceeds. The proceeds of the Disbursement will be used for
working capital and for general corporate purposes of the Borrower.

 

Section 5.8Required Authorizations. The Loan Parties shall, and shall cause
their Subsidiaries to, obtain, make and keep in full force and effect all
material required regulatory permits.

 

Section 5.9Notices; Information. The Loan Parties shall promptly (and, in any
event, within two (2) Business Days) notify the Agent in writing of the
occurrence of (i) any Default or Event of Default; (ii) any default or event of
default under the Senior Credit Agreements; and (iii) any event or occurrence or
series or related events or occurrences that could reasonably be expected to
have Material Adverse Effect. In addition, promptly after request therefor, the
Borrower shall provide the Agent and the Lenders such other financial and other
information as any Lender or the Agent may from time to time reasonably request.

 

Section 5.10SEC Documents; Financial Statements.  The Borrower shall comply  in
all respects with its filing requirements under Section 13 or 15(d) of the
Exchange Act, as applicable. Without limiting the foregoing, the Borrower shall
timely file (or furnish, as applicable) all SEC Documents required to be filed
with (or furnished to) the SEC pursuant to the Exchange Act, and the Borrower
and its Subsidiaries shall not terminate the registration of the Common Stock
under the Exchange Act or otherwise terminate its status as an issuer required
to file reports under the Exchange Act, even if the securities laws would
otherwise permit any such termination. None of such SEC Documents, when filed or
furnished, shall contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All financial statements including in any such SEC
Documents shall fairly present the consolidated financial position of the
Borrower and its Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods presented and shall
have been prepared in accordance with GAAP, consistently applied (subject, in
the case of unaudited quarterly financial statements, to normal year-end
adjustments that are not material individually or in the aggregate and lack of
footnote disclosures). Any audit or report of the Borrower’s independent
certified public accountants on any financial statements included in any such
SEC Document shall (i) contain an unqualified opinion (subject to the exception
set forth below in clause (ii) of this sentence), stating that such consolidated
financial statements present fairly in all material respects the consolidated
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of the dates thereof and for the periods presented and have
been prepared in conformity with GAAP applied on a basis consistent with prior
years, and (ii) not include any explanatory paragraph expressing substantial
doubt as to going concern status, and no financial statements included in any
SEC Document shall include any statement in the footnotes thereto that indicates
there is substantial doubt about the Borrower’s ability to continue as a going
concern (or any statement to similar effect) (other than, with respect to
clauses (i) and (ii) a going concern qualification based solely on the
Borrower’s having negative profits or a determination that any Loan Party has
less than 12 months liquidity).

 

Section 5.11Disclosure. Each Loan Party shall, and shall cause each of its
Subsidiaries to, ensure that all written information, exhibits and reports
furnished to any Lender Party, when taken as a whole, do not and will not (or
does not, as applicable) contain any untrue statement of a material fact and do
not and will not omit to state any material fact or any fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to Agent and the Lenders
and correct any defect or error that may be discovered therein or in any
Facility Document or in the execution, acknowledgement or recordation thereof.

38

--------------------------------------------------------------------------------

 

Section 5.12Conversion Shares.

 

(a)The Borrower shall, so long as any of the Convertible Notes are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the conversion
of the Convertible Notes, the number of shares of Common Stock issuable upon
such conversion (without taking into account any limitations on the conversion
of the Convertible Notes as set forth therein)

 

(b)The Borrower shall provide, free from preemptive rights, out of the
Borrower’s authorized but unissued shares or shares held in treasury, sufficient
shares of Common Stock to provide for conversion of the Convertible Notes held
by the Lenders from time to time as such Convertible Notes are presented for
conversion (assuming that at the time of computation of such number of shares of
Common Stock, all such Convertible Notes would be converted by Lenders into
Conversion Shares without regard to any limitation on conversion) and cause all
shares of Common Stock issued upon conversion of the Convertible Notes held by
the Lenders to be fully paid and free from all taxes, liens and charges with
respect to the issue thereof.

 

Section 5.13Further Assurances. Promptly upon the request of the Required
Lenders (or the Agent acting at the direction of the Required Lenders), the Loan
Parties shall (and, subject to the limitations set forth herein and in the other
Facility Documents, shall cause each of their Subsidiaries to) take such
additional actions and execute such documents as he Required Lenders (or the
Agent acting at the direction of the Required Lenders) may reasonably require
from time to time in order (a) to carry out more effectively the purposes of
this Agreement or any other Facility Document, and (b) to better assure, grant,
preserve, protect and confirm to the Agent and the Lenders the rights granted or
now or hereafter intended to be granted to them under any Facility Document.
Without limiting the generality of the foregoing, the Loan Parties shall cause
each of their Subsidiaries (other than a Restricted Foreign Subsidiary) within
30 days after the date of the formation (including pursuant to a Division/Series
Transaction) or acquisition thereof, to Guarantee the Obligations and to take
such other actions reasonably requested by the Required Lenders with respect to
making any such Subsidiary a Loan Party under the Facility Documents.
Furthermore, the Borrower shall notify Agent and the Lenders in writing on the
date of the formation (including pursuant to a Division/Series Transaction) or
acquisition of any Subsidiary. The Loan Parties shall deliver, or cause to be
delivered, promptly after (and in any event within 30 days (or such later date
as may be agreed to by the Required Lenders in their sole discretion) after)
such date to Agent and the Lenders, appropriate resolutions, secretary
certificates, certified Organizational Documents and, if requested by any
Lender, legal opinions relating to the matters described in this Section 5.13
(which opinions shall be in form and substance reasonably acceptable to the
Required Lenders and, to the extent applicable, substantially similar to the
opinions delivered on the Closing Date), in each instance with respect to each
Loan Party or Subsidiary (other than a Restricted Foreign Subsidiary) formed
(including pursuant to a Division/Series Transaction) or acquired after the
Closing Date.

 

Section 5.14Environmental Matters. Each Loan Party shall, and shall cause each
of its Subsidiaries to, comply with, and maintain its real estate, whether
owned, leased, subleased or otherwise operated or occupied, in compliance with
all applicable Environmental Laws or as is required by orders and directives of
any Governmental Authority except where the failure to comply could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.15[Reserved].

Section 5.16[Reserved].

 

Section 5.17[Reserved].

 

39

--------------------------------------------------------------------------------

 

Section 5.18Disclosure; No MNPI.

 

(a)At or prior to 8:00 a.m. (New York City time) on the second Business Day
following the Closing Date, the Borrower shall file with the SEC one or more
Forms 8-K describing the terms of the Transactions and the other transactions
contemplated by the Facility Documents, and including as exhibits to such
Form(s) 8-K this Agreement (including the schedules and exhibits hereto) and the
form of Convertible Note, in each case without any redactions (such Form or
Forms 8-K, collectively, the “Announcing Form 8-K”). Subject to the foregoing,
no Loan Party shall (and no Loan Party shall permit any of its Affiliates to)
issue any press releases or any other public statements with respect to the
transactions contemplated by any Facility Document or disclosing the name of the
Agent, any Lender or any of its Affiliates; provided, however, that the Borrower
shall be entitled, without the prior approval of the Agent or any Lender, to
make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the Announcing Form 8-K and
contemporaneously therewith and (ii) as is required by Law and regulations
(provided that each Lender Party shall be consulted by the Borrower in
connection with any such press release or other public disclosure prior to its
release and shall be provided with a copy thereof).

 

(b)Upon the filing of the Borrower’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2019 (the “2019 Annual Report”), the Borrower and its
Subsidiaries shall have disclosed all material, non-public information (if any)
regarding any Loan Party, its securities, any Loan Party, its securities, any of
its Affiliates or any other Person provided or made available to any Lender
Party or any of its Affiliates, attorneys, agents or representatives by any Loan
Party or any of its employees, officers, directors (or equivalent persons),
attorneys, agents or representatives on or prior to the Closing Date. Each Loan
Party shall not, and shall cause each of its employees, officers, directors (or
equivalent persons), Affiliates, attorneys, agents and representatives to not,
provide the Agent, any Lender or any of its Affiliates, attorneys, agents or
representatives with any material nonpublic information regarding any Loan
Party, its securities, any of its Affiliates or any other Person from and after
the Closing Date without the express prior written consent of the Agent or such
Lender, as applicable. Each Loan Party hereby acknowledges and agrees that
neither the Agent nor any Lender (nor any of such Person’s Affiliates,
attorneys, agents or representatives) shall have any duty of trust or confidence
(including any obligation under any confidentiality or non-disclosure agreement
entered into by such Person) with respect to, or any obligation not to trade in
any securities while aware of, any material nonpublic information (i) provided
by, or on behalf of, any Loan Party, any of its Affiliates or any of its
officers, directors (or equivalent persons), employees, attorneys, agents or
representatives in violation of any of the representations, covenants,
provisions or agreements set forth in this Section 5.18 or (ii) otherwise
possessed (or continued to be possessed) by any Lender Party (or any Affiliate,
agent or representative thereof) as a result of any breach or violation of any
representation, covenant, provision or agreement set forth in this Section 5.18
or Section 3.25.

 

(c)Notwithstanding anything to the contrary herein, in the event that any Loan
Party believes that a notice or communication to the Agent, any Lender or any of
its Affiliates, attorneys, agents or representatives contains material,
nonpublic information relating to any Loan Party, it securities, any of its
Affiliates or any other Person, the Borrower shall so indicate to such Person
prior to delivery of such notice or communication, and such indication shall
provide such Person the means to refuse to receive such notice or communication;
and in the absence of any such indication, the Agent and each Lender, the other
holders of the Securities and their respective Affiliates, agents and
representatives shall be allowed to presume that all matters relating to such
notice or communication do not constitute material, nonpublic information
relating to any Loan Party, its securities, any of its Affiliates or any other
Person. Upon receipt or delivery by any Loan Party of any notice in accordance
with the terms of the Facility Documents, unless the Borrower has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic

40

--------------------------------------------------------------------------------

 

information relating to any Loan Party, its securities, any of its Affiliates or
any other Person, the Borrower shall contemporaneously (or, in the case of any
Loan Party’s receipt of such a notice, within one Business Day after such
receipt) publicly disclose such material, nonpublic information. In the event of
a breach of any of the foregoing covenants by any Loan Party, any of its
Affiliates, or any of its or their respective officers, directors (or equivalent
persons), employees, attorneys, agents or representatives, in addition to any
other remedies provided in the Facility Documents or otherwise available at law
or in equity, the Agent and each Lender shall have the right to make a public
disclosure in the form of a press release or otherwise, of the applicable
material nonpublic information without the prior approval by any Loan Party or
any of its Affiliates, officers, directors (or equivalent persons), employees,
stockholders, attorneys, agents or representatives, and neither the Agent nor
any Lender (nor any of its Affiliates, agents or representatives) shall have any
liability to any Loan Party, any of its Affiliates or any of its or their
respective officers, directors (or equivalent persons), employees, stockholders,
attorneys, agents or representatives for any such disclosure.

 

(d)Notwithstanding the foregoing, to the extent the Borrower reasonably and in
good faith determines that it is necessary to disclose material non-public
information to the Agent or any Lender for purposes relating to any of the
Facility Documents (a “Necessary Disclosure”), the Borrower shall inform counsel
to the Agent (which shall be Sullivan & Cromwell LLP or such other counsel as
shall have been designated in writing by the Agent) of such determination
without disclosing the applicable material non-public information, and the
Borrower and such counsel on behalf of the Agent shall endeavor to agree upon a
process for making such Necessary Disclosure to the applicable Lender Party or
its representatives that is mutually acceptable to the Agent and the Borrower
(an “Agreed Disclosure Process”). Thereafter, the Borrower shall be permitted to
make such Necessary Disclosure (only) in accordance with the Agreed Disclosure
Process.

 

(e)Neither the Agent, any Lender nor any of their respective Affiliates shall be
deemed to be in possession of any material non-public information because such
information was provided to any attorney or agent of any such Person, and the
Borrower agrees not to (and the Borrower agrees to cause its Affiliates not to)
assert any contrary position.

 

Section 5.19Major Transaction. The Borrower shall give the Lenders notice of a
Major Transaction at least thirty (30) days prior to the consummation thereof
but in any event not later than five (5) business days following the first
public announcement thereof. Each Lender, within the Major Transaction
Conversion Period (as defined in the Convertible Notes), in the exercise of its
sole discretion, may deliver a notice to the Borrower (the “Put Notice”), that
the Convertible Notes shall be due and payable in cash (collectively, the “Major
Transaction Payment”). If any of the Lenders deliver a Put Notice, then
simultaneously with consummation of such Major Transaction, the Borrower shall
make such Major Transaction Payment to each such Lender. The Borrower shall not
consummate any Major Transaction without complying with the provisions of this
Section 5.19.

ARTICLE 6

NEGATIVE COVENANTS

 

For so long as the Obligations (other than unasserted contingent indemnification
obligations) remain outstanding:

 

Section 6.1Debt; Contingent Obligations. No Loan Party will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Loan Party will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

 

41

--------------------------------------------------------------------------------

 

Section 6.2Liens. No Loan Party will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

 

Section 6.3Distributions. No Loan Party will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

 

Section 6.4Restrictive Agreements. No Loan Party will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Facility Documents, the Senior Financing Documents, and any
agreements for purchase money debt permitted under clause (c) of the definition
of Permitted Debt) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired, or (b) create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (except as provided by the Facility
Documents and the Senior Financing Documents) on the ability of any Subsidiary
to: (i) pay or make Distributions to any Loan Party or any Subsidiary; (ii) pay
any Debt owed to any Loan Party or any Subsidiary; (iii) make loans or advances
to any Loan Party or any Subsidiary; or (iv) transfer any of its property or
assets to any Loan Party or any Subsidiary.

 

Section 6.5Payments and Modifications of Subordinated Debt. No Loan Party will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly  permitted under the
subordination  provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of
payment of, such Debt, (ii) accelerate or shorten the dates upon which payments
of principal or interest are due on, or the principal amount of, such Debt,
(iii) change in a manner materially adverse to any Loan Party or Agent any event
of default or add or make more restrictive any covenant with respect to such
Debt, (iv) change the prepayment provisions of such Debt or any of the defined
terms related thereto, (v) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof), or (vi) change or amend any other
term if such change or amendment would materially increase the obligations of
the obligor or confer additional material rights on the holder of such Debt in a
manner adverse to Loan Parties, any Subsidiaries, Agent or Lenders. Loan Parties
shall, prior to entering into any such amendment or modification, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy thereof.

 

Section 6.6Consolidations, Mergers and Sales of Assets.

 

(a)No Loan Party will, or will permit any Subsidiary to, directly or indirectly
consolidate or merge or amalgamate with or into any other Person other than (i)
consolidations or mergers among Loan Parties (provided that in any merger
involving Sientra, Sientra shall be the surviving entity), (ii) consolidations
or mergers among a Guarantor and a Loan Party so long as the Borrower is the
surviving entity, (iii) consolidations or mergers among Guarantors, (iv)
consolidations or mergers among Subsidiaries that are not Loan Parties and (v)
consolidations or mergers in connection with a Permitted Acquisition (provided
that in any merger involving Sientra, Sientra shall be the surviving entity and
in any merger involving a Loan Party other than Sientra, the surviving entity
shall be or become a Loan Party).

 

(b)[Reserved].

42

--------------------------------------------------------------------------------

 

 

(c)Notwithstanding anything contained in the Facility Documents to the contrary,
the Loan Parties may enter into and consummate Major Transactions (and enter
into agreements with respect thereto).

 

Section 6.7Purchase of Assets, Investments. No Loan Party will, or will permit
any Subsidiary to, directly or indirectly:

 

(a)(i) make any Acquisition other than a Permitted Acquisition or (ii) acquire
or own any other Investment other than Permitted Investments;

 

(b)without limiting clause (a), otherwise acquire or enter into any agreement to
acquire any assets other than (i) in the Ordinary Course of Business, (ii)
constituting capital expenditures, or (iii) constituting replacement assets
purchased with proceeds of property insurance policies, awards or other
compensation with respect to any eminent domain, condemnation or similar
proceeding; or

 

(c)engage or enter into any agreement to engage in any joint venture or
partnership with any other Person.

 

Section 6.8Transactions with Affiliates. No Loan Party will, or will permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of any Loan Party, except:

 

(a)transactions permitted by Section 6.3 of this Agreement;

 

(b)customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the Ordinary Course of Business;

 

(c)transactions constituting bona fide equity raised or Subordinated Debt to the
extent otherwise permitted hereunder;

 

(d)transactions that are disclosed to Agent in advance of being entered into and
which contain terms that are no less favorable to the applicable Borrower or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Loan Party;and

 

(e)transactions disclosed on Schedule 6.8 on the Closing Date.

 

Section 6.9Modification of Organizational Documents. No Loan Party will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.

 

Section 6.10Reserved.

 

Section 6.11Conduct of Business. No Loan Party will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and similar, related or
complementary businesses reasonably related, ancillary or supplemental thereto
or incidental thereto or reasonably expansive thereof.

 

43

--------------------------------------------------------------------------------

 

Section 6.12Compliance with Anti-Corruption Laws. Agent hereby notifies Loan
Parties that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Loan Parties and its principals,
which information includes the name and address of each Loan Party and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Loan Party will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Loan Party shall immediately notify Agent if such Loan Party has knowledge that
any Loan Party, any additional Loan Party or any of their respective Affiliates
or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement is or becomes a Blocked Person or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d)
is arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Loan Party will, or will permit any Subsidiary
to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

 

Section 6.13Accounting Changes. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, (a) make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or (b)
change the fiscal year or method for determining the fiscal quarters of any Loan
Party or of any consolidated Subsidiary of any Loan Party.

 

ARTICLE 7

EVENTS OF DEFAULT

 

Section 7.1Events of Default. Any of the following events, conditions or other
occurrences

shall constitute an “Event of Default”:

 

(a)The Borrower or any other Loan Party shall have failed (i) to pay when and as
required to be paid herein or in any other Facility Document, any amount of
principal of any Loan, including upon maturity of the Loans, or (ii) to pay
within three (3) Business Days after the same shall become due, interest on any
Loan, or any fee or any other amount or Obligation payable hereunder or pursuant
to any other Facility Document.

 

(b)Any Loan Party shall have failed to comply with or observe (i) 5.2(b), 5.3,
5.4(c), 5.6, 5.9, 5.10,5.12, 5.13, 5.18, 5.19 or Article 6 or any covenant
contained in the Convertible Notes (including any Conversion Failure (as defined
in the Convertible Notes) or (ii) any covenant contained in this Agreement or in
any other Facility Document (other than occurrences described in other
provisions of this Section 7.1 for which a different grace or cure period is
specified or for which no grace or cure period is specified and thereby
constitute immediate Events of Default) and such default is not remedied by the
Loan Party or waived by Agent within fifteen thirty (30) days after the earlier
of (i) receipt by Borrower of notice from Agent or Required Lenders of such
default, or (ii) the date on which any officer of any Loan Party or any of its
subsidiaries becomes aware of such default.

 

44

--------------------------------------------------------------------------------

 

(c)Any representation or warranty made or deemed made by any Loan Party in any
Facility Document shall have been incorrect, false or misleading in any material
respect (except to the extent that such representation or warranty is qualified
by reference to materiality or Material Adverse Effect, to which extent it shall
have been incorrect, false or misleading in any respect) as of the date it was
made or deemed made.

 

(d)(i) Failure of any Loan Party to pay when due or within any applicable grace
period any principal, interest or other amount on Debt (other than the Loans),
or the occurrence of any breach, default, condition or event with respect to any
Debt (other than the Loans), if the effect of such failure or occurrence is to
cause or to permit the holder or holders of any such Debt, or to cause, Debt or
other liabilities having a principal amount, individually or in the aggregate,
in excess of $1,100,000 to become or be declared due prior to its stated
maturity, or (ii) the occurrence of any breach or default under any terms or
provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations or
the occurrence of any event requiring the prepayment of any Subordinated Debt.

 

(e)Any Loan Party or any Subsidiary of a Loan Party shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing.

 

(f)An involuntary case or other proceeding shall be commenced against any Loan
Party or any Subsidiary of a Loan Party seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Loan Party or any Subsidiary of
a Loan Party under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or (iii)
possession, foreclosure, seizure or retention, sale or other disposition of, or
other proceedings to enforce security over, all or any substantial part of the
assets of such Loan Party or Subsidiary.

 

(g)(i) Institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Loan Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $1,100,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that could reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Loan Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $1,100,000.

 

45

--------------------------------------------------------------------------------

 

(h)one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,100,000 shall be rendered against any or
all Loan Parties and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect.

 

(i)Any of the Facility Documents shall for any reason fail to constitute the
valid and binding agreement of any party thereto, or any Loan Party shall so
assert, in each case, unless such Facility Document terminates pursuant to the
terms and conditions thereof without any breach or default thereunder by any
Loan Party thereto..

 

(j)The institution by any Governmental Authority of criminal proceedings against
any Loan Party.

 

(k)any Loan Party makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

 

(l)There shall occur any revocation, suspension, termination, rescission,
non-renewal (except for any such non-renewal at the election of a Loan Party or
a Subsidiary of a Loan Party as could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect) or forfeiture or any
similar final administrative action with respect to one or more Regulatory
Required Permits, in each case, of any Loan Party or any Subsidiary of any Loan
Party that could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

(m)The Common Stock shall cease to be registered under the Exchange Act.

 

Section 7.2Remedies. Upon the occurrence and during the continuance of any Event
of Default the Required Lenders may direct Agent to:

 

(a)declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Facility Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Loan Party;

 

(b)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Facility Documents or applicable law;

 

provided, however, upon the occurrence of any event specified in Section 7.1(d)
above, the obligation of each Lender to make Loans shall automatically terminate
and the unpaid principal amount of all outstanding Loans and all interest and
other amounts as aforesaid shall automatically become due and payable without
further act of Agent or any Lender.

 

46

--------------------------------------------------------------------------------

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.1Notices. Any notices or other information (including an financial
information) required or permitted to be given under the terms hereof shall be
sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by email and shall be effective five (5) days after being placed in the mail, if
mailed by regular United States mail, or upon receipt, if delivered personally
or by courier (including a recognized overnight delivery service), or when
received by email in each case addressed to a party as follows (or such other
address or email address provided by such party to such other parties pursuant
to the below (or such later address or email address provided in accordance
herewith):

 

 

Sientra, Inc.

420 South Fairview Avenue, Suite 200

Santa Barbara, CA 93117

Email: oliver.bennett@sientra.com

Attn: Oliver Bennett, Esq.

 

With a copy to (which shall not be deemed to constitute notice):

 

DLA Piper LLP (US)

4365 Executive Dr., Suite 1100

San Diego, CA 92121

Email: michael.kagnoff@dlapiper.com

Attn: Michael Kagnoff, Esq.

 

If to Agent:

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

E-mail: dclark@deerfield.com

Attn: David J. Clark, Esq.

 

With a copy to:

 

Cortland Capital Market Services LLC

225 W. Washington St., 9th Floor

Chicago, IL 60606

 

E-mail: legal@cortlandglobal.com and DeerfieldAgency@cortlandglobal.com

Attn: Legal Department and Deerfield Agency Department

 

With a copy to (which shall not be deemed to constitute notice):

 

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

E-mail: blauta@sullcrom.com

Attn: Ari B. Blaut, Esq.

 

If to any Lender, the information for notices included on Schedule 2.3 or
pursuant to any assignment agreement assigning any Obligations to any new
Lender.

 

47

--------------------------------------------------------------------------------

 

Section 8.2Cost and Expense Reimbursement. The Loan Parties agree to pay on or
prior to the Closing Date and, within ten (10) Business Days after delivery of
an invoice therefor, after the Closing Date, (a) all costs and expenses of the
Lender Parties of negotiation, preparation, execution, delivery, filing and
administration of the Facility Documents and any consents, amendments, waivers
or other modifications thereto (whether or not any such consent, amendment,
waiver or other modification is ultimately consummated), (b) all fees, costs and
expenses of legal counsel to each Lender Party in connection with the
negotiation, preparation, execution and administration of the Facility Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by the Borrower or any other Loan Party
related thereto, (c) all costs and expenses, including fees, costs and expenses
of legal counsel to the Agent and the Lenders and all fees, costs and expenses
of accountants, advisors and consultants and costs of settlement, incurred by
the Agent and the Lenders in enforcing any of the Facility Documents or any
Obligations of, or in collecting any payments due from, any Loan Party hereunder
or under the other Facility Documents or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any proceeding or event of the type set
forth in Section 7.1(d), (d) the cost of purchasing insurance in accordance with
this Agreement that the Loan Parties fail to obtain as required by the Facility
Documents, and (e) all fees, costs and expenses (including costs and expenses of
counsel) incurred by the Agent or any Lender in connection with the enforcement
of its rights or remedies under the Facility Documents after the occurrence or
during the continuance of an Event of Default; provided that the aggregate fees
and expenses of legal counsel to the Agent and the Lenders, taken as a whole,
incurred prior to and including the Closing Date that are required to be
reimbursed by the Borrower in connection with the execution of this Agreement on
the Closing Date shall not exceed $275,000. Without limiting any of the
foregoing provisions of this Section 8.2, any action taken by any Loan Party
under or with respect to any Facility Document, even if required under any
Facility Document or at the request of Agent or any other Lender, shall be at
the sole expense of such Loan Party, and neither Agent nor any other Lender
shall be required under any Facility Document to reimburse any Loan Party or any
Subsidiary of any Loan Party therefor. The obligations and provisions contained
in this Section 8.2 shall survive the termination of this Agreement and the
repayment of the Obligations.

 

Section 8.3Governing Law; Venue; Jurisdiction; Service of Process; WAIVER OF
JURY TRIAL.

 

(a)This Agreement and the other Facility Documents (unless otherwise expressly
stated therein) shall be governed by and construed and enforced in accordance
with the laws of the State of New York.

(b)Each Party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and,
unless otherwise expressly stated therein, the other Facility Documents (whether
brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York, borough of
Manhattan (and, in each case, the applicable state and federal appeals courts
sitting in the City of New York or, if not available or applicable, the State of
New York). Each Party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the City of New York, borough of
Manhattan for the adjudication of any dispute hereunder or under the other
Facility Documents or in connection herewith or with the other Facility
Documents or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding; provided that nothing in this Agreement
or in any other Facility Document shall limit the right of the Agent or any
Lender to commence any suit, action or proceeding in federal, state or other
court of any other jurisdiction to the extent the Agent or such Lender
determines that such suit, action or proceeding is necessary or appropriate to
exercise its rights or remedies under this Agreement or any of the other
Facility Documents.

 

48

--------------------------------------------------------------------------------

 

(c)Each Party hereby irrevocably waives personal service of process and consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such Party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

(d)THE PARTIES  HERETO, TO THE EXTENT PERMITTED BY APPLICABLE LAW, HEREBY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER FACILITY DOCUMENTS AND
ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO
ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO AGENT, REPRESENTATIVE
OR OTHER PERSON AFFILIATED WITH OR RELATED TO ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE FACILITY
DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 8.3. EACH OF THE PARTIES HERETO REPRESENT AND WARRANT THAT IT HAS HAD
THE OPPORTUNITY TO REVIEW THE JURY WAIVER CONTAINED IN THIS SECTION 8.3 WITH
LEGAL COUNSEL.

 

Section 8.4Successors and Assigns.

 

(a)This Agreement shall bind and inure to the respective successors and
permitted assigns of the Parties, except that no Loan Party may assign or
otherwise transfer all or any part of its rights or obligations (including the
Obligations) under the Facility Documents without the prior written consent of
all of the Lenders, and any prohibited assignment by any of the Loan Parties
shall be absolutely void ab initio.

(b)Any Lender may assign or transfer its rights or the Obligations owing to it
under the Facility Documents, including the Convertible Notes, to any Person
without the consent of any Party. Notwithstanding the anything contained in this
Agreement or any other Facility Document to the contrary, prior to the
occurrence of an Event of Default, Agent may not assign its rights under this
provision to a Competitor. Upon a Lender’s assignment of any of the Loans held
by it (in accordance with this Section 8.4(b)) and the Convertible Notes, the
Agent shall record the identity of the transferee and other relevant information
in the Register, and the transferee shall (to the extent of the interests
transferred to such transferee) have all the rights and obligations of, and
shall be deemed, a Lender with respect to such Loan (as applicable) hereunder or
under the other Facility Documents. For the avoidance of doubt, each assignment
or transfer of the rights or Obligations of any Lender shall be subject only to
the following conditions: (i) the parties to each assignment or transfer shall
execute and deliver to Agent an Assignment and Assumption, (ii) the parties to
each assignment shall send the Agent a recordation and processing fee of $3,500
and (ii) upon the reasonable request by Agent, the assignee or transferee shall
provide all documentation and other information reasonably determined by Agent
to be required by applicable regulatory authorities required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

49

--------------------------------------------------------------------------------

 

(c)In addition to the other rights provided in this Section 8.4, each Lender may
grant a security interest in, or otherwise assign as collateral, any of its
rights under the Facility Documents, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to any
holder of, or trustee for the benefit of the holders of, such Lender’s Debt or
equity securities.

 

(d)Each Loan Party acknowledges and agrees that the Securities may be pledged by
a holder thereof in connection with a bona fide margin agreement or other loan,
financing or Debt secured by the Securities. The pledge of Securities shall not
be deemed to be a transfer, sale or assignment of the Securities under the
Facility Documents, and no such holder effecting any such pledge of Securities
shall be required to provide any Loan Party or any of its Subsidiaries with any
notice thereof or otherwise make any delivery to any Loan Party pursuant to any
Facility Document. Each Loan Party hereby agrees, and agrees to cause each of
its Subsidiaries, to execute and deliver such documentation as a pledgee of the
Securities may reasonably request in connection with a pledge of the Securities
to such pledgee by a holder of Securities.

 

Section 8.5Entire Agreement; Amendments.

 

(a)The Facility Documents contain the entire understanding of the Parties with
respect to the matters covered thereby and supersede any and all other written
and oral communications, negotiations, commitments and writings with respect
thereto.

 

(b)Subject to the provisions of Section 8.5(c), no amendment, restatement,
modification, supplement, change, termination or waiver of any provision of this
Agreement or the other Facility Documents, and no consent to any departure by
any Loan Party therefrom shall in any event be effective without the written
concurrence of the Borrower and the Required Lenders.

 

(c)No amendment, restatement, supplement, modification, change, termination,
waiver or consent of any provision of any Facility Document shall, unless in
writing and signed by Agent, (i) amend, restate, supplemented, modify, change,
terminate or waive (or consent to any diversion from) any provision of this
Section 8.5(c) or of any other provision of this Agreement or any other Facility
Document that, by its terms, expressly requires the approval or concurrence of
Agent, (ii) reduce the amount or postpone the due date of or waives any fees,
expenses and/or indemnities payable to Agent hereunder or under the other
Facility Documents or (iii) or otherwise affect the rights, benefits,
liabilities or duties of Agent under this Agreement or any other Facility
Document. Notwithstanding anything to the contrary in Section 8.5(b), Agent and
the Borrower may amend or modify this Agreement and any other Facility Document
to (A) cure any ambiguity, omission, defect or inconsistency therein, and (B)
grant a new Lien to Agent, for the benefit of the Lender Parties, extend an
existing Lien over additional property for the benefit of the Lender Parties or
join additional Persons as Loan Parties.

 

(d)No consideration shall be offered or paid (in any form, whether cash, capital
stock, other property or otherwise) to any Lender to amend, restate, supplement,
modify or change or consent to a waiver of (or a diversion from) any provision
of any of the Facility Documents unless the same consideration also is offered
to all of the Lenders under the Facility Documents.

 

Section 8.6Severability. If any provision of this Agreement or any of the other
Facility Documents shall be invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions hereof or thereof shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

 

50

--------------------------------------------------------------------------------

 

Section 8.7Counterparts. This Agreement may be executed in several counterparts,
and by each Party on separate counterparts, each of which and any photocopies,
facsimile copies and other electronic methods of transmission thereof shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

Section 8.8Survival. All representations and warranties made hereunder and in
the other Facility Documents and in any document, certificate or statement
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive (and shall continue to be made in accordance with the terms hereof
and thereof after) the execution and delivery of this Agreement and the other
Facility Documents and the making of the Loans hereunder or thereunder. Such
representations and warranties have been or will be relied upon by the Lender
Parties, regardless of any investigation made by the Agent or any Lender or on
their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of the making
of any Loan, and shall continue in full force and effect (and shall continue to
be made in accordance with the terms of the applicable Facility Documents) as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied, in each case, other than contingent obligations not due and owing.

 

Section 8.9No Waiver; Remedies Cumulative. No failure or delay on the part of
the Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Facility Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to Agent or the Lenders upon any
breach, Default or Event of Default under this Agreement, any other Facility
Document or any other agreement shall impair any such right, power or remedy or
be construed to be a waiver thereof or an acquiescence therein; nor shall the
action of Agent or the Lenders in respect of any such breach, Default or Event
of Default or any acquiescence by it therein, affect or impair any right, power
or remedy of Agent or the Lenders in respect of any other breach, Default or any
Event of Default. All rights and remedies existing under this Agreement and the
other Facility Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

Section 8.10Indemnity.

 

(a)The Loan Parties shall, at all times, indemnify and hold harmless (the
“Indemnity”) Agent, each Lender, each of their respective Affiliates, and each
of their respective directors, partners, officers, employees, agents, counsel
and advisors (each, an “Indemnified Person”) in connection with any losses,
claims (including the reasonable attorneys’ fees incurred in defending against
such claims), damages, liabilities, penalties or other expenses arising out of,
or relating to, the Facility Documents, the extension of credit under the
Facility Documents or the Loans or the other Obligations, the use or intended
use of the Loan or the other Obligations and the issuance of the Securities or
Conversion Shares (including any transactions or assets financed in whole or in
part, directly or indirectly, therewith), any disclosure made pursuant to
Section 5.18, or the status of a Lender or other holder of Securities as an
investor in any Loan Party, that an Indemnified Person may incur or to which an
Indemnified Person may become subject, but excluding Excluded Taxes (each, a
“Loss”). The Indemnity shall not be available to any Indemnified Person to the
extent that a court or arbitral tribunal of competent jurisdiction issues a
final and non-appealable judgment that such Loss resulted from the gross
negligence or willful misconduct of such Indemnified Person. The Indemnity is
independent of, and in addition to, any other agreement of any Party under any
Facility Document to indemnify or any amount to the any of the Lender Parties,
and any exclusion of any obligation to pay any amount under this Section 8.10(a)
shall not affect the requirement to pay such amount under any other section or
provision hereof or under any other agreement, instrument or document. For the
avoidance of doubt, this Section 8.10 shall not apply to Indemnified Taxes.

 

51

--------------------------------------------------------------------------------

 

(b)An Indemnified Person shall have the right to retain its own legal counsel
with the fees, costs and expenses of such legal counsel and of such Indemnified
Person to be paid by the Loan Parties. The indemnification required by this
Section 8.10 shall be made and paid by such Loan Parties as Losses are incurred
within ten (10) Business Days of written demand by such Indemnified Person.

 

(c)No settlement of (or any other agreement or arrangement related to) any Loss
shall be entered into by any Loan Party or any of its Subsidiaries without the
prior written consent of the applicable Indemnified Person.

 

(d)No Loan Party shall, nor shall it permit any of its Subsidiaries to, assert,
and each Loan Party on behalf of itself and its Subsidiaries, hereby waives, any
claim, loss or amount against any Indemnified Person with respect to any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any of the other Facility Documents or any undertaking or
transaction contemplated hereby or thereby. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Facility Documents or the transactions
contemplated hereby or thereby.

 

Section 8.11No Usury. Notwithstanding any other provision herein, the aggregate
interest rate charged with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
applicable law shall not exceed the highest rate permitted by Law. If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the highest lawful rate permitted by Law, the
outstanding amount of the Loans made hereunder shall bear interest at the
highest lawful rate permitted by Law until the total amount of interest due
hereunder equals the amount of interest that would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect. Accordingly, if any Lender contracts for, charges, or receives any
consideration that constitutes interest in excess of the highest lawful rate
permitted by Law, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Loan Parties.

 

Section 8.12[Reserved].

 

Section 8.13Agent.

 

(a)Each Lender hereby irrevocably appoints Deerfield Partners, L.P. (together
with any successor Agent appointed by Deerfield Partners, L.P. or any successor
Agent that was appointed by the Required Lenders), as Agent hereunder and under
the other Facility Documents and authorizes Agent to (i) execute and deliver the
Facility Documents to which it is a party and accept delivery thereof on its
behalf from any Loan Party, (ii) take such other actions on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under the Facility Documents and (iii) exercise such powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Facility
Document, Agent shall not have any duty or responsibility except those expressly
set forth herein; nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Facility Document or otherwise exist against
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in other Facility Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Law.

52

--------------------------------------------------------------------------------

 

Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The provisions of this Section 8.13 are solely for the
benefit of Agent and the Lenders and none of the Borrower or the other Loan
Parties shall have any rights as a third party beneficiary of any of the
provisions in this Section 8.13. In performing its functions and duties under
this Agreement and the other Facility Documents, Agent shall act solely as agent
of Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Loan Party
or any other Loan Party. Agent may perform any of its duties hereunder, or under
the Facility Documents, by or through its agents, subagents, servicers,
trustees, investment managers or employees and any such Person shall benefit
from this Section 8.13 to the extent provided by Agent. Agent shall have the
same rights and powers under the Facility Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not Agent, and
Agent and its Affiliates may lend money to, invest in and generally engage in
any kind of business with each Loan Party, Affiliate of any Loan Party as if it
were not Agent hereunder. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement or
the other Facility Documents a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any of the other Facility Documents is intended to
or shall be construed to impose upon Agent any obligations in respect of this
Agreement or any of the other Facility Documents except as expressly set forth
herein or therein.

 

(b)Agent may execute any of its duties under this Agreement or any other
Facility Document by or through agents, subagents, employees or attorneys in
fact, and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. Agent shall not be
responsible for the negligence or misconduct of any agent, subagent or attorney
in fact that it selects in the absence of gross negligence or willful misconduct
as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(c)Neither Agent nor any of its directors, officers, employees, attorneys,
advisors, representatives or agents shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Facility Document or the Transactions or the transactions contemplated
hereby or thereby (except to the extent resulting from its own gross negligence
or willful misconduct in connection with its duties expressly set forth herein
as determined by a final, non-appealable judgment of a court of competent
jurisdiction), or (ii) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of any Loan Party, or any officer thereof, contained in this Agreement
or in any other Facility Document, or in any certificate, report, statement or
other document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Facility Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Facility Document (or the creation, perfection or priority of any Lien
or security interest therein), or for any failure of any Loan Party or any other
party to any Facility Document to perform its obligations (including the
Obligations) hereunder or thereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Facility Document, or to inspect the properties, books or records of any Loan
Party or any Loan Party’s Affiliates.

 

(d)Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other
Facility Document unless it shall first receive such advice or concurrence of
the Required Lenders as it

53

--------------------------------------------------------------------------------

 

deems appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify Agent against any and all liabilities and expenses
(including any fees and expenses of counsel to Agent) that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Facility Document in accordance with a request or consent
of the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender.

 

(e)Agent shall not be deemed to have knowledge or notice of the occurrence of
any Event of Default or Default, unless Agent shall have received written notice
from a Lender or any Loan Party referring to this Agreement and the other
Facility Documents, describing such Event of Default or Default and stating that
such notice is a “notice of default.” Agent shall take such action with respect
to such Event of Default or Default as the Required Lenders may direct; provided
that, unless and until Agent has received any such request, Agent shall not take
any such action, or refrain from taking any such action, with respect to such
Event of Default or Default.

 

(f)Each Lender acknowledges that Agent has not made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
and acceptance of any assignment or review of the affairs of the Loan Parties or
any of their Subsidiaries, shall be deemed to constitute any representation or
warranty by Agent to any Lender as to any matter, including whether Agent has
disclosed material information in its possession. Each Lender represents to
Agent that it has, independently and without reliance upon Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and the
other Loan Parties, and made its own decision to enter into this Agreement and
the other Facility Documents and to extend credit to Borrower hereunder and
under the other Facility Documents. Each Lender also represents that it will,
independently and without reliance upon Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Facility Documents, and to make such investigations
as it deems necessary or appropriate to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by Agent, Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of
Borrower or any other Loan Party that may come into the possession of Agent.

 

(g)Other than with respect to the matters described in clause (i) below, which
shall be governed by such clause, whether or not the transactions contemplated
hereby are consummated, each Lender shall severally indemnify upon demand Agent
and its directors, officers, partners, employees, attorneys, advisors,
representatives and agents (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of the Loan Parties to do so),
according to its applicable pro rata share, from and against any and all losses,
claims (including the reasonable attorneys’ fees incurred in defending against
such claims), damages, liabilities, penalties or other expenses arising out of,
or relating to, any of Agent’s duties, responsibilities or actions set forth in
or that taken pursuant to the Facility Documents; provided that no Lender shall
be liable for any payment to any such Person of any portion of the foregoing to
the extent determined by a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the applicable Person’s gross
negligence or willful misconduct. No action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 8.13(g). Without
limitation of the foregoing, each Lender shall reimburse

54

--------------------------------------------------------------------------------

 

Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Facility
Document or any document contemplated by or referred to herein or therein, to
the extent that Agent is not reimbursed for such fees, costs and expenses by or
on behalf of the Loan Parties. The undertaking in this Section 8.13(g) shall
survive repayment of the Loans and the other Obligations, termination of this
Agreement or the other Facility Documents and the resignation or replacement of
Agent.

 

(h)Agent may resign as Agent upon thirty (30) days’ notice to the Lenders, and
the Required Lenders have the right, at their sole election, to remove the
Person serving as Agent upon ten (10) days’ notice to Agent (or immediately upon
any material breach of Agent of its obligations under the Facility Documents).
If Agent resigns under this Agreement or the Required Lenders remove the Person
serving as Agent, the Required Lenders shall appoint from among the Lenders a
successor Agent for such successor Agent and the Lenders. If no successor Agent
is appointed prior to the effective date of the resignation or removal of Agent,
Agent may appoint, after consulting with the Lenders, a successor Agent from
among the Lenders. Upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers and
duties of the retiring or removed Agent, and the term “Agent” shall mean such
successor Agent, and the retiring or removed Agent’s appointment, powers and
duties as Agent shall be immediately and automatically terminated at such time.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Section 8.13 shall inure to its benefit (in its capacity as
Agent) as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement and the other Facility Documents. If no successor Agent has
accepted appointment as Agent by the date that is thirty (30) days following a
retiring Agent’s notice of resignation (or at the time of removal of a Person as
Agent), the retiring Agent’s resignation or removal shall nevertheless thereupon
become effective, and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above.

 

(i)Each Lender further agrees to indemnify Agent, its Affiliates and each of its
and their employees, advisors, attorneys, representatives and agents (to the
extent not reimbursed by any Loan Party), severally and ratably, from and
against Liabilities (including Taxes, interests and penalties imposed for not
properly withholding or backup withholding on payments made to or for the
account of any Lender) that may be imposed on, incurred by or asserted against
Agent, its Affiliates or any of its or their employees, advisors, attorneys,
representatives or agents in any matter relating to or arising out of, in
connection with or as a result of any Facility Document or any other act, event
or transaction related, contemplated in or attendant to any such document, or,
in each case, any action taken or omitted to be taken by Agent, its Affiliates
or any of its or their employees, advisors, attorneys, representatives or agents
under or with respect to any of the foregoing.

 

Section 8.14USA Patriot Act. Each Lender that is subject to the USA Patriot Act
and Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act, it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or Agent to identify each Loan Party in
accordance with the USA Patriot Act.

 

55

--------------------------------------------------------------------------------

 

Section 8.15Placement Agent. The Borrower and the other Loan Parties shall be
solely responsible for the payment of any fees, costs, expenses and commissions
of any placement agent, broker or financial adviser relating to or arising out
of the transactions contemplated by the Facility Documents, including the offer,
sale and issuance of the Securities. The Borrower and the other Loan Parties
shall pay, and hold each of the Lender Parties harmless against, any liability,
loss or expense (including attorneys’ fees, costs and expenses) arising in
connection with any claim for any such payment.

 

Section 8.16Independent Nature of   Lenders. The obligations of each Lender
under the Facility Documents are several and not joint with the obligations of
any other Lender, and no Lender shall be responsible in any way for the
performance of the obligations of any other Lender under the Facility Documents.
Each Lender shall be responsible only for its own representations, warranties,
agreements and covenants under the Facility Documents. The decision of each
Lender to acquire the Securities pursuant to the Facility Documents has been
made by such Lender independently of any other Lender and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Borrower or any of its Subsidiaries
that may have been made or given by any other Lender or by any agent, attorney,
advisor, representative or employee of any other Lender, and no Lender nor any
of its agents, attorneys, advisors, representatives or employees shall have any
liability to any other Lender (or any other Person) relating to or arising from
any such information, materials, statements or opinions. Nothing contained in
the Facility Documents, and no action taken by any Lender pursuant hereto or
thereto (including a Lender’s acquisition of Obligations, Convertible Notes or
any other Securities at the same time as any other Lender), shall be deemed to
constitute the Lenders as, and each of the Lenders acknowledges and agrees that
the Lenders do not thereby constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Lenders
are in any way acting in concert or as a group with respect to such Obligations
or the transactions contemplated by any of the Facility Documents, and none of
the Loan Parties shall assert any contrary position.

Section 8.17Required Disclosure. On December 6, 2016, a final judgment (the
“Judgment”) was entered against Stifel, Nicolaus & Company, Incorporated
(“Stifel”) by the United States District Court for the Eastern District of
Wisconsin (Civil Action No. 2:11-cv-00755) resolving a civil lawsuit filed by
the U.S. Securities & Exchange Commission (the “SEC”) in 2011 involving
violations of several antifraud provisions of the federal securities laws in
connection with the sale of synthetic collateralized debt obligations to five
Wisconsin school districts in 2006.  As a result of the Judgment: (i) Stifel is
required to cease and desist from committing or causing any violations and any
future violations of Section 17(a)(2) and 17(a)(3) of the Securities Act; and
(ii) Stifel and a former employee were jointly liable to pay disgorgement and
prejudgment interest of $2.5 million. Stifel was also required to pay a civil
penalty of $22.0 million, of which disgorgement and civil penalty Stifel was
required to pay $12.5 million to the school districts involved in this
matter.  Simultaneously with the entry of the Judgment, the SEC issued an Order
granting Stifel a waiver from, among other things, the application of the
disqualification provisions of Rule 506(d)(1)(iv) of Regulation D under the
Securities Act. A copy of the Judgment is available on the SEC’s website at:
https://www.sec.gov/litigation/litreleases/2016/lr23700-final-judgment.pdf.

 

Section 8.18Joint and Several. The obligations of the Loan Parties hereunder and
under the other Facility Documents are joint and several.

 

Section 8.19No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and legal benefit of the Loan Parties, the Agent, the
Lenders and their successors and permitted assigns, and no other Person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other
Facility Documents.

 

Section 8.20Binding Effect. This Agreement shall become effective when it shall
have been executed by each of the Loan Parties party hereto, each Lender party
hereto and Agent and such executed counterparts have been delivered to Agent and
the Lenders pursuant to the terms of this Agreement.

 

56

--------------------------------------------------------------------------------

 

Section 8.21Payments Set Aside. To the extent that the Agent or any Lender
receives a payment from the Borrower, from any other Loan Party, from the
exercise of its rights of setoff, from any enforcement action or otherwise, and
such payment is subsequently, in whole or in part, invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not occurred.

 

Section 8.22[Reserved].

 

Section 8.23Right of Setoff. The Agent and each Lender and each of its
Affiliates is hereby authorized, without notice or demand (each of which is
hereby waived by each Loan Party), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by Law,
to set off and apply any and all deposits (whether general or special, time or
demand, provisional or final) at any time held and other Debt, claims or other
obligations at any time owing by the Agent, such Lender or any of its Affiliates
to or for the credit or the account of the Borrower or any other Loan Party
against any Obligation of any Loan Party now or hereafter existing, whether or
not any demand was made under any Facility Document with respect to such
Obligation and even though such Obligation may be unmatured. No Lender shall
exercise any such right of setoff without the prior consent of the Required
Lenders. The rights under this Section 8.23 are in addition to any other rights
and remedies (including other rights of setoff) that the Agent, any Lender or
any of their respective Affiliates may have.

Section 8.24Sharing of Payments, Etc. If any Lender, directly or through any of
its Affiliates, obtains any payment of any Obligation of any Loan Party (whether
voluntary, involuntary or through the exercise of any right of setoff) (and
other than pursuant to Section 8.4) and such payment exceeds the amount such
Lender would have been entitled to receive if all payments had gone to, and been
distributed in accordance with the provisions of the Facility Documents, such
Lender shall purchase for cash from the other Lenders such participations in
their Obligations as necessary for such Lender to share such excess payment with
such other Lenders to ensure such payment is applied as though it had been
applied in accordance with this Agreement; provided, however, that (i) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (ii) such Lender shall, to the
fullest extent permitted by Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Loan Party in the
amount of such participation.

 

Section 8.25Certain Securities Matters. Each of the Loan Parties acknowledges
and agrees that none of the Lender Parties or holders of the Securities has been
asked to agree, nor has any Lender Party agreed, to desist from purchasing or
selling, long and/or short, capital stock or other securities of the Borrower or
“derivative” securities or capital stock based on capital stock or other
securities issued by the Borrower or to hold the Securities for any specified
term.

 

57

--------------------------------------------------------------------------------

 

Section 8.26Subordination Agreement. This Agreement (and all payment and
enforcement provisions with respect to the Obligations) is an unsecured
obligation of the Loan Parties and is subject to the terms of (1) a
Subordination Agreement, dated as of March 11, 2020, by and among the Loan
Parties, MidCap Financial Trust, a Delaware statutory trust (together with its
permitted successors and assigns), as administrative agent, the agent and the
other parties named therein (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination Agreement (Term Loan)”) and (2) a
Subordination Agreement, dated as of March 11, 2020, by and among the Loan
Parties, MidCap Funding IV Trust, a Delaware statutory trust (together with its
permitted successors and assigns), as administrative agent, the agent and the
other parties named therein (as amended, restated, supplemented or otherwise
modified from time to time, the “Subordination Agreement (Revolving Loan)” and
together with the Subordination Agreement (Term Loan), the “Subordination
Agreements”). In the event of any inconsistency between this Agreement and the
Subordination Agreements, the terms of the Subordination Agreements shall
control.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

58

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement, including the jury
waiver contained herein, to be duly executed as of the first day written above.

 

BORROWER:

 

SIENTRA, INC.,

a Delaware corporation

 

By:

/s/Paul Little

Name:

Paul Little

Title:

CFO

 

 

OTHER LOAN PARTIES:

 

MIRADAY HOLDINGS, INC.

 

By:

/s/Paul Little

Name:

Paul Little

Title:

CFO

 

MIRADRY, INC.

 

By:

/s/Paul Little

Name:

Paul Little

Title:

CFO

 

MIRADRY INTERNATIONAL, INC.

 

By:

/s/Paul Little

Name:

Paul Little

Title:

CFO

 

 

 

 

 

 

[Signature Page to Facility Agreement]

--------------------------------------------------------------------------------

 

LENDER AND AGENT:

DEERFIELD PARTNERS, L.P.

 

 

By:

Deerfield Mgmt, L.P.,

 

 

 

its General Partner

 

 

 

By:

J.E. Flynn Capital, LLC,

 

 

 

its General Partner

 

 

 

By:

/s/David J. Clark

 

 

 

Name: David J. Clark

 

 

 

Title: Authorized Signatory

 

 

 

 

[Signature Page to Facility Agreement]

--------------------------------------------------------------------------------

 

ANNEX A

 

DISBURSEMENT AMOUNT

 

 

 

Lender

 

 

Disbursement Amount

 

% of Total Disbursement

Amount

 

Deerfield Partners, L.P.

 

$60,000,000.00

 

100%

 

Total

 

$60,000,000.00

 

100%

 

 

--------------------------------------------------------------------------------

 

Schedule 2.3 – Payment Details and Notice Information

 

Agent ’s  Wire Instructi ons:

 

Citibank, N.A. New York

ABA # 021-000-089

A/C Morgan Stanley & Co. NY A/C # 38890774

Sub A/C Deerfield Partners, L.P.

Sub A/C # 038-036208

 

 

 

Closing Date Lender:

 

DEERFIELD PARTNERS, L.P.

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37 th Floor

New York, NY 10017

Attention: David J. Clark, Esq. E-mail: dclark@deerfield.com

Facsimile: (212) 599-3075

 

 

--------------------------------------------------------------------------------

 

Schedule 3.1 – Existence and Power

 

Borrower

Prior Names

Type of Entity

/ State of

Formation

Other States

Qualified

State Org. ID Number

Federal Tax

ID Number

Location of Borrower

(address)

Sientra, Inc.

Juliet Medical,

Inc.

Delaware

Corporation

California;

Texas

3698337

20-5551000

420 S. Fairview

Avenue, Suite 200

Goleta, CA 93117

miraDry Holdings, Inc.

KTL Bamboo

International

Corp. (March

2015-May 2016); Spacepath Inc. (Dec. 2012- March 2015) Miramar Labs, Inc. (Jun.
2016- December 2017)

Delaware

Corporation

None.

6062349

80-0884221

2790 Walsh Avenue,

Santa Clara, CA 95051

miraDry, Inc.

Miramar

Acquisition Corp

(merger) (June 2,

2016-June 7,

2016); Miramar Technologies, Inc. (June 2016- December 2017)

Delaware

corporation

California;

Colorado; Connecticut; Delaware; Florida; Kansas; Kentucky; Minnesota; Missouri;
Pennsylvania; Texas and Washington

4137197

20-4641202

2790 Walsh Avenue,

Santa Clara, CA 95051

rniraDry International, Inc.

N!A

Delaware corporation

None

 

 

2790 Walsh Avenue,

Santa Clara, CA 95051

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.4 – Capitalization

 

Holder

Issuer

Type of Equity Interest

Certificate

No.

Number of

Shares owned

% of Ownership

Sientra, Inc.

miraDry Holdings,

Inc.

Common

Stock

C-1

100

100%

miraDry

Holdings, Inc.

miraDry, Inc.

Common

Stock

CS-002

100

100%

miraDry, Inc.

miraDry

International, Inc.

Ordinary

Common

1

1,000

100%

miraDry, Inc.

Miramar Labs HK

Ltd.

Ordinary

1

1

100%

miraDry

International, Inc.

miraDry

International

Sweden AB

Ordinary

1

500

100%

 

 

--------------------------------------------------------------------------------

 

Schedule 3.6 – Litigation1

 

Nolen et al. v, Sientra, Inc. and Silimed Industria DE Implantes, Ltda., Case
No. 19STCV35661 (CA Super. Ct., Los Angeles County): Product liability lawsuit
filed on October 7, 2019 by six plaintiffs alleging that Sientra’s textured
breast implants caused certain of the plaintiffs to develop a condition known as
breast implant associated anaplastic large cell lymphoma (“BIA-ALCL”), and that
Sientra is liable to the plaintiffs on claims for strict liability (failure to
warn), strict liability (defective manufacture), negligence and loss of
consortium. Sientra filed a demurrer to plaintiffs’ complaint on January 21,
2020. Oral argument on the demurrer is scheduled for April 21, 2020.

 

Zekria v. miraDry, Inc. et al., Case No. 30-2019-01075859-CU-PO-CHC (CA Super.
Ct., Orange County): Product liability lawsuit filed on June 10, 2019 alleging
that the miraDry product caused injuries to the plaintiff. An amended complaint
was filed on December 27, 2019. miraDry filed a demurrer to plaintiff’s
amendment complaint on February 7, 2020.

 

Hecker v. Sientra, Inc., No. CRD-2020-0081 and EEOC No. 35A-2020-00220 (Arizona
Attorney General Civil Rights Division and Equal Employment Opportunity
Commission). On January 27, 2020, Ms. Hecker, a former Plastic Surgery
Consultant sales representative, filed a claim of sex discrimination with the
Arizona Attorney General and the EEOC. Sientra submitted a Position Statement
responding to Ms. Hecker’s allegations on February 28, 2020. A mediation between
the parties has been scheduled for March 30, 2020.

 

 

 

 

1 

The Company expects that any potential liabilities that could arise of either
case will be covered by insurance.

 

--------------------------------------------------------------------------------

 

Schedule 3.17 – Material Contracts

 

Sientra, Inc. (“Sientra”) Material Contracts

 

 

-

Employment Agreement by and between Sientra, Inc., and Jeffrey Nugent, dated
November 12, 2015, as amended by Amendment to Employment Agreement, dated May 8,
2017 and Third Amendment to Employment Agreement, dated March 12, 2019

 

 

-

Employment Agreement by and between Sientra, Inc. and Paul Little, dated August
8, 2018

 

 

-

Multi-Purpose Commercial Business Lease, dated March 28, 2014 by and between
Sientra and Fairview Business Center, L.P.

 

 

-

Asset Purchase Agreement, dated November 7, 2019, by and between Sientra and
Vesta Intermediate Funding, Inc.

 

 

-

Lease Agreement, dated November 7, 2019, by and between Sientra and Vesta
Intermediate Funding, Inc.

 

 

-

Master Supply Agreement, dated November 7, 2019, by and between Sientra and
Nusil Technology LLC

 

 

-

Commercial Lease Agreement, dated February 20, 2019, among Santa Barbara Casitas
II, L.P., San Gordiano Holdings, LLC, Malibu Casitas II, L.P., La Cumbre Lane
Limited, LLC, as successor in interest to Luria & Dunn LLC and Sientra

 

 

-

Amended and Restated Manufacturing and Supply Agreement, dated November 7, 2019,
by and between Sientra and Vesta Intermediate Funding, Inc.

 

miraDry, Inc. (“miraDry”) Material Contracts

 

 

-

Lease Agreement, dated December 16, 2013, as amended October 9, 2018, by and
between miraDry, Inc. and IPX Walsh Bowers Investors, L.P.

 

 

-

Split Off Agreement, dated June 7, 2016, by and among Miramar Labs, Inc.,
Spacepath Enterprise Corp. (“Spacepath”) and Andrey Zasoryn (“A. Zasoryn”)

 

 

-

General Release Agreement, dated June 7, 2016, by and among Miramar Labs, Inc.,
Space Path and A. Zasoryn

 

 

-

Assignment and License Agreement, dated December 31, 2008, by and between
Miramar Labs and The Foundry, Inc.

 

 

-

Assignment and License Clarification Letter, dated June 10, 2010, by and between
Miramar Labs and The Foundry, LLC

 

 

-

Asset Purchase Agreement, dated January 18, 2008, by and between Miramar Labs,
Inc. and Jan Wallace

 

 

-

Supply Agreement, dated September 2, 2016, by and between Broadband Wireless and
miraDry

 

 

-

Broadband Wireless Supply Agreement, dated June 11, 2015, by and between
Broadband Wireless and miraDry

 

 

-

Manufacturing Agreement, dated November 6, 2012, by and between Healthcare
Technology International Limited and miraDry.

 

 

--------------------------------------------------------------------------------

 

Schedule 3.18 – Environmental Matters

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 3.19 – Intellectual Property

 

[See attached]

 

Material Inbound and Outbound Licenses

 

 

-

Patent License and Royalty Agreement, dated as of October 28, 2016 by and
between William T. McClelland MD, Intermed Partners, LLC and Sientra, Inc.

 

 

-

Assignment and License Agreement, dated December 31, 2008 by and between The
Foundry, Inc. and miraDry, inc. (f/k/a/ Miramar Labs, Inc.)

 

 

-

Licernse Agreement, dated November 7, 2019, by and between Sientra, Inc. and
Vesta Intermediate Funding, Inc.

 

 

--------------------------------------------------------------------------------

 

Patents

 

miraDry, Inc.

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-700.200

022USU1

Issued

13/563,656

7/31/2012

US-2013-0035680-A1

2/7/2013

9,314,301

4/19/2016

12121-700.300

022USC1

Issued

13/677,633

11/15/2012

US-2013-0072925-A1

3/21/2013

8,469,951

6/25/2013

12121-700.301

022USC2

Issued

13/677,648

11/15/2012

US-2013-0072930-A1

3/21/2013

8,535,302

9/17/2013

12121-700.302

022USC3

Issued

14/017,070

9/3/2013

US-2014-0005645-A1

1/2/2014

9,028,477

5/12/2015

12121-700.400

022USUD1

Issued

15/090,273

4/4/2016

US-2016-0213426-A1

7/28/2016

10321954

6/18/2019

12121-701.200

010USU1

Issued

12/107,025

4/21/2008

US-2008-0269851-A1

10/30/2008

9,427,285

8/30/2016

12121-701.300

010USC1

Issued

13/246,341

9/27/2011

US-2012-0010609-A1

1/12/2012

8,401,668

3/19/2013

12121-701.305

010USC3

Issued

15/252,109

8/30/2016

US-2017-0156794-A1

6/8/2017

10,166,072

1/1/2019

12121-701.US2

007USU1

Issued

12/450,859

10/16/2009

US-2010-0049178-A1

2/25/2010

9,149,331

10/6/2015

12121-702.300

017USV1

Issued

09/474,969

12/29/1999

 

 

6,334,074

12/25/2001

12121-702.301

017USC2

Issued

13/280,032

10/24/2011

US-2012-0041432-A1

2/16/2012

8,367,959

2/5/2013

12121-702.303

017USC4

Issued

14/471,833

8/28/2014

US-2014-0378959-A1

12/25/2014

9,216,058

12/22/2015

12121-702.400

017USD1

Issued

09/637,923

8/14/2000

 

 

8,073,550

12/6/2011

12121-703.300

012USC1

Issued

13/246,820

9/27/2011

US-2012-0022622-A1

1/26/2011

8,406,894

3/26/2013

12121-703.301

012USC2

Issued

13/772,238

2/20/2013

US-2013-0166003

6/27/2013

8,825,176

9/2/2014

12121-703.US0

012USU1

Issued

12/747,538

6/11/2010

US-2010-0268220-A1

10/21/2010

8,688,228

4/1/2014

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-704.US0

014USU1

Issued

12/988,165

10/15/2010

US-2011-0040299-A1

2/17/2011

9,241,763

1/26/2016

12121-800.200

021USX1

Issued

29/398,489

8/1/2011

 

 

D713,537

9/16/2014

12121-801.200

018USX1

Issued

29/348,384

12/28/2009

 

 

D636,087

4/12/2011

12121-802.200

019USX1

Issued

29/348,385

12/28/2009

 

 

D636,088

4/12/2011

12121-803.200

020USX1

Issued

29/348,386

12/28/2009

 

 

D636,054

4/12/2011

21 US Patents Granted/Allowed

12121-700.BE0

 

Issued

12820208.2

7/31/2012

2739228

 

2739228

8/23/2017

12121-700.CA0

023CAU1

Allowed

2842797

7/31/2012

 

 

 

 

12121-700.CA1

024CAU1

Allowed

2842794

7/31/2012

 

 

 

 

12121-700.CN0

023CNU1

Issued

201280048308.2

7/31/2012

CN 103906478 A

7/2/2014

ZL201280048308.2

3/29/2017

12121-700.CN1

0241CNU1

Issued

201280048302.5

7/31/2012

CN 103841915 A

6/4/2014

ZL201280048302.5

8/17/2016

12121-700.DE0

 

Issued

12820208.2

7/31/2012

2739228

 

602012036420.3

8/23/2017

12121-700.DE1

 

Issued

12819525.2

7/31/2012

2739227

 

602012038756.4

10/18/2017

12121-700.EP0

023EUU1

Issued

12820208.2

7/31/2012

2739228

6/11/2014

2739228

8/23/2017

12121-700.EP1

024EUU1

Issued

12819525.2

7/31/2012

2739227

6/11/2014

2739227

10/18/2017

12121-700.EP2

024EUD1

Allowed

17175335.3

7/31/2012

3295886

3/21/2018

 

 

12121-700.ES0

 

Issued

12820208.2

7/31/2012

2739228

 

E12820208

8/23/2017

12121-700.ES1

 

Issued

12819525.2

7/31/2012

2739227

 

E12819525

10/18/2017

12121-700.FR0

 

Issued

12820208.2

7/31/2012

2739228

 

2739228

8/23/2017

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-700.FR1

 

Issued

12819525.2

7/31/2012

2739227

 

2739227

10/18/2017

12121-700.GB0

 

Issued

12820208.2

7/31/2012

2739228

 

2739228

8/23/2017

12121-700.GB1

 

Issued

12819525.2

7/31/2012

2739227

 

2739227

10/18/2017

12121-700.HK0

023HKU1

Issued

14111853.7

7/31/2012

1198323

4/2/2015

HK1198323

7/6/2018

12121-700.HK1

024HKU1

Issued

14111852.8

7/31/2012

HK1198322

4/2/2015

1198322

8/24/2018

12121-700.IT0

 

Issued

12820208.2

7/31/2012

2739228

 

502017000134130

8/23/2017

12121-700.IT1

 

Issued

12819525.2

7/31/2012

2739227

 

502018000000832

10/18/2017

12121-700.JP0

023JPU1

Issued

2014-524030

7/31/2012

2014-524281

9/22/2014

6087353

2/10/2017

12121-700.JP1

024JPU1

Issued

2014-524026

7/31/2012

2014-531914

12/4/2014

6140702

5/12/2017

12121-700.JP2

024JPD1

Issued

2017-91369

7/31/2012

2017-153980

9/7/2017

6499711

3/22/2019

12121-700.KR0

023KRU1

Allowed

10-2014-7005496

7/31/2012

10-2014-0050703

4/29/2014

 

 

12121-700.KR1

024KRU1

Allowed

10-2014-7005497

7/31/2012

10-2014-0050704

4/29/2014

 

 

12121-700.NL0

 

Issued

12820208.2

7/31/2012

2739228

 

2739228

8/23/2017

12121-700.NL1

 

Issued

12819525.2

7/31/2012

2739227

 

2739227

10/18/2017

12121-700.NO0

 

Issued

12820208.2

7/31/2012

2739228

 

2739228

8/23/2017

12121-700.SE0

 

Issued

12820208.2

7/31/2012

2739228

 

2739228

8/23/2017

12121-701.CN0

006CNU1

Issued

200880020760.1

4/18/2008

CN 101711134 A

5/19/2010

ZL200880020760.1

8/17/2016

12121-701.DE0

006DEU1

Issued

08746358.4

4/18/2008

2142128

1/13/2010

2142128

8/6/2014

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-701.DE1

009DEU1

Issued

08746364.2

4/18/2008

2142125

1/13/2010

2142125

3/5/2014

12121-701.DE4

009EUD1

Issued

14157719.7

4/18/2008

2767308

8/20/2014

60 2008 043683.7

4/13/2016

12121-701.DE5

006EUD1

Issued

14179712.6

4/18/2008

2837351

 

2837351

5/30/2018

12121-701.EP5

006EUD1

Issued

14179712.6

4/18/2008

2837351

2/18/2015

2837351

5/30/2018

12121-701.ES0

006ESU1

Issued

08746358.4

4/18/2008

2142128

1/13/2010

2142128

8/6/2014

12121-701.ES1

009ESU1

Issued

08746364.2

4/18/2008

2142125

1/13/2010

2142125

3/5/2014

12121-701.FR0

006FRU1

Issued

08746358.4

4/18/2008

2142128

1/13/2010

2142128

8/6/2014

12121-701.FR1

009FRU1

Issued

08746364.2

4/18/2008

2142125

1/13/2010

2142125

3/5/2014

12121-701.FR4

009EUD1

Issued

14157719.7

4/18/2008

2767308

8/20/2014

2767308

4/13/2016

12121-701.FR5

009EUD1

Issued

14179712.6

4/18/2008

2837351

 

2837351

5/30/2018

12121-701.GB0

006GBU1

Issued

08746358.4

4/18/2008

2142128

1/13/2010

2142128

8/6/2014

12121-701.GB1

006GBU1

Issued

08746364.2

4/18/2008

2142125

1/13/2010

2142125

3/5/2014

12121-701.GB4

009EUD1

Issued

14157719.7

4/18/2008

2767308

8/20/2014

2767308

4/13/2016

12121-701.GB5

006EUD1

Issued

14179712.6

4/18/2008

2837351

 

2837351

5/30/2018

12121-701.HK0

006HKU1

Issued

10110420.7

4/18/2008

HK1143730

1/14/2011

HK1143730B

11/3/2017

12121-701.HK5

006HKD1

Issued

15107911.4

4/18/2008

1207277A

1/29/2016

HK1207277

10/19/2018

12121-701.IN0

006INU1

Issued

6660/DELNP/2009

4/18/2008

 

 

309764

3/25/2019

12121-701.IT0

006ITU1

Issued

08746358.4

4/18/2008

2142128

1/13/2010

2142128

8/6/2014

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-701.IT1

009ITU1

Issued

08746364.2

4/18/2008

2142125

1/13/2010

2142125

3/5/2014

12121-701.JP0

006JPU1

Issued

2010-504296

4/18/2008

2010-524587

7/22/2010

5543332

5/16/2014

12121-701.JP3

007JPD1

Issued

2013-111491

4/18/2008

2013-176628

9/9/2013

6100613

3/3/2017

12121-701.JP4

009JPD1

Issued

2013-120517

4/18/2008

2013-173022

9/5/2013

5781122

7/24/2015

12121-701.JP5

006JPD1

Issued

2014-96614

4/18/2008

2014-184319

10/2/2014

5909522

4/1/2016

12121-701.JP6

006JPD2

Issued

2016-63521

4/18/2008

2016-116953

6/30/2016

6425679

11/2/2018

12121-701.NL0

006NLU1

Issued

08746358.4

4/18/2008

2142128

1/13/2010

2142128

8/6/2014

12121-701.NL1

009NLU1

Issued

08746364.2

4/18/2008

2142125

1/13/2010

2142125

3/5/2014

12121-701.NL4

009EUD1

Issued

14157719.7

4/18/2008

2767308

8/20/2014

2767308

4/13/2016

12121-701.NL5

006EUD1

Issued

14179712.6

4/18/2008

2837351

 

2837351

5/30/2018

12121-701.RU0

006RUU1

Issued

2009142599

4/18/2008

 

5/27/2011

2523620

7/20/2014

12121-703.AU0

012AUU1

Issued

2008335715

12/12/2008

 

 

2008335715

5/8/2014

12121-703.CA0

012CAU1

Issued

2708765

12/12/2008

 

 

2,708,765

1/8/2019

12121-703.CN0

012CNU1

Issued

200880126637.8

12/12/2008

CN 101970046 A

2/9/2011

ZL200880126637.8

3/25/2015

12121-703.CN1

012CND1

Issued

201510013609.7

12/12/2008

CN 104707263 A

6/17/2015

ZL201510013609.7

9/12/2017

12121-703.DE0

012DEU1

Issued

08859299.3

12/12/2008

2231274

9/29/2010

2231274

3/12/2014

12121-703.DE1

 

Issued

14158799.8

12/12/2008

2762199

 

602008054470.2

3/14/2018

12121-703.EP1

012EUD1

Issued

14158799.8

12/12/2008

2762199

8/6/2014

2762199

3/14/2018

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-703.ES0

012ESU1

Issued

08859299.3

12/12/2008

2231274

9/29/2010

2231274

3/12/2014

12121-703.FR0

012FRU1

Issued

08859299.3

12/12/2008

2231274

9/29/2010

2231274

3/12/2014

12121-703.FR1

 

Issued

14158799.8

12/12/2008

2762199

 

2762199

3/14/2018

12121-703.GB0

012GBU1

Issued

08859299.3

12/12/2008

2231274

9/29/2010

2231274

3/12/2014

12121-703.GB1

 

Issued

14158799.8

12/12/2008

2762199

 

2762199

43173

12121-703.HK0

012HKU1

Issued

11102542.6

12/12/2008

1148492A

9/9/2011

1148492

41922

12121-703.IT0

012ITU1

Issued

08859299.3

12/12/2008

2231274

9/29/2010

2231274

3/12/2014

12121-703.JP0

012JPU1

Issued

2010-537968

12/12/2008

2011-505969

3/3/2011

5545668

5/23/2014

12121-703.JP1

012JPD1

Issued

2014-95998

12/12/2008

2014-184317

10/2/2014

5978245

7/29/2016

12121-703.JP2

012JPD2

Issued

2016-145299

12/12/2008

2016-185400

10/27/2016

6320470

4/13/2018

12121-703.KR0

012KRU1

Issued

10-2010-7015424

12/12/2008

10-2010-0105669

9/29/2010

10-1654863

8/31/2016

12121-703.KR1

012KRD1

Issued

10-2016-7024102

12/12/2008

10-2016-0106776

9/12/2016

10-1826243

1/31/2018

12121-703.MX0

012MXU1

Issued

MX/a/2010/006363

12/12/2008

 

10/20/2010

307094

1/30/2013

12121-703.NL0

012NLU1

Issued

08859299.3

12/12/2008

2231274

9/29/2010

2231274

3/12/2014

12121-703.NL1

 

Issued

14158799.8

12/12/2008

2762199

 

2762199

3/14/2018

12121-703.SG1

012SGD1

Issued

2012090429

12/12/2008

 

 

186642

6/21/2016

12121-704.JP1

014JPD1

Issued

2013-222012

4/17/2009

2014-14721

1/30/2014

5827291

10/23/2015

12121-705.AU0

016AUU1

Issued

2009308088

10/22/2009

 

 

2009308088

11/24/2016

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-705.CA0

016CAU1

Allowed

2741109

10/22/2009

 

 

 

 

12121-705.DE0

016DEU1

Issued

09822332.4

10/22/2009

2349167

8/3/2011

60 2009 032714.3

8/5/2015

12121-705.FR0

016FRU1

Issued

09822332.4

10/22/2009

2349167

8/3/2011

2349167

8/5/2015

12121-705.GB0

016GBU1

Issued

09822332.4

10/22/2009

2349167

8/3/2011

2349167

8/5/2015

12121-705.JP1

016JPD1

Issued

2015-89970

10/22/2009

2015-134233

7/27/2015

6039737

11/11/2016

12121-705.NL0

016NLU1

Issued

09822332.4

10/22/2009

2349167

8/3/2011

2349167

8/5/2015

12121-800.AU0

021AUX1

Issued

201210249

1/23/2012

 

 

340913

2/14/2012

12121-800.BR0

021BRX1

Issued

BR302012000385-7

1/30/2012

 

 

BR302012000385-7

7/28/2015

12121-800.CA0

021CAX1

Issued

144117

1/20/2012

 

 

144,117

8/27/2012

12121-800.CN0

021CNX1

Issued

201230020111.0

2/1/2012

 

 

ZL201230020111.0

12/19/2012

12121-800.EU0

021EUX1

Issued

001980343

1/24/2012

 

 

001980343-0001

1/24/2012

12121-800.HK0

021HKX1

Issued

1200152.5

2/1/2012

 

 

1200152.5

2/1/2012

12121-800.IN0

021INX1

Issued

242685

1/30/2012

 

 

242685

6/28/2012

12121-800.JP0

021JPX1

Issued

2012-1734

1/30/2012

 

 

1439700

3/30/2012

12121-800.KR0

021KRX1

Issued

30-2012-0004664

2/1/2012

 

 

30-0710048

9/23/2013

12121-800.MX0

021MXX1

Issued

MX/f/2012/000301

1/26/2012

 

 

40407

11/26/2013

12121-800.RU0

021RUX1

Issued

2012500241

1/30/2012

 

 

84251

1/16/2013

102 OUS Patents Granted/Allowed

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-701.301

009USC1

Published

15/288,949

10/7/2016

US-2017-0245929-A1

8/31/2017

 

 

12121-701.306

008USC1

Pending

15/406,496

1/13/2017

US-2017-0340384-A1

11/30/2017

 

 

12121-701.308

 

Published

16/237,494

12/31/2018

US-2019-0133684-A1

5/9/2019

 

 

12121-703.302

012USC3

Pending

15/667,461

8/2/2017

US-2018-0199994-A1

7/19/2018

 

 

12121-704.300

014USU1

Pending

15/005,892

1/25/2016

US-2016-0135888-A1

5/19/2016

 

 

12121-708.US0

025USU1

Pending

14/907,145

1/22/2016

US-2016-0157934-A1

6/9/2016

 

 

6 US Patents Pending/Published

12121-700.CN2

023CNU2

Published

201710145167.0

7/31/2012

CN107441627A

12/8/2017

 

 

12121-700.EA0

023EAU1

Pending

201490397

7/31/2012

 

 

 

 

12121-700.EA1

024EAU1

Pending

201490398

7/31/2012

 

 

 

 

12121-700.HK2

 

Published

18107462.4

7/31/2012

 

10/5/2018

 

 

12121-700.JP3

 

Published

2019-048132

7/31/2012

2019-103871

6/27/2019

 

 

12121-701.BR0

006BRU1

Published

PI0810066-7

4/18/2008

 

5/5/2015

 

 

12121-701.EP6

 

Published

18153054.4

4/18/2008

3391844

10/24/2018

 

 

12121-701.JP7

 

Published

2018-78131

4/18/2008

2018-126576

8/16/2018

 

 

12121-703.BR0

012BRU1

Published

PI0820706-2

12/12/2008

 

6/16/2015

 

 

12121-703.EP2

 

Published

18155849.5

12/12/2008

3391846

10/24/2018

 

 

12121-703.JP3

012JPD3

Published

2018-71617

12/12/2008

2018-140185

9/13/2018

 

 

12121-703.KR2

012KRD2

Published

10-2018-7003086

12/12/2008

10-2018-0014254

2/7/2018

 

 

 

 

--------------------------------------------------------------------------------

 

 

SG Dkt No.

ML Ref.

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

12121-704.EP1

014EUD1

Published

15150975.9

4/17/2009

2907465

8/19/2015

 

 

12121-704.HK0

014HKU1

Published

11107122.3

4/17/2009

1152853A

3/16/2012

 

 

12121-704.HK1

014EUD1

Published

16101879.6

4/17/2009

1214109A

9/22/2016

 

 

12121-705.AU1

016AUD1

Lapsed

2016253671

10/22/2009

 

 

 

 

12121-705.IN0

016INU1

Pending

2015/KOLNP/2011

10/22/2009

 

 

 

 

12121-705.KR1

016KRD1

Rejected

10-2017-7027519

10/22/2009

 

 

 

 

12121-709.EP0

026EPU1

Deemed

withdrawn

15834116.4

8/18/2015

3182943

6/28/2017

 

 

12121-709.HK0

 

Published

17113815.7

8/18/2015

1240068A

5/18/2018

 

 

20 OUS Patents Pending/Published

 

 

Pending

15/339,65765/695,540

10/22/2009

7/9/2018

 

 

 

 

 

Additional MiraDry Patents/Applications

 

 

Country

Status

App. No.

App. Date

Publication No.

Pub. Date

Patent No.

Issue Date

 

CA

US

Pending

Pending

3038950

16444831

10/31/2016

2017-0182263

6/29/2017

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Grantor

 

Description

 

Registration/

Application

Number

 

Registration/

Application

Date

 

 

 

 

 

 

 

Sientra, Inc.

 

SYSTEMS, METHODS AND DEVICES

 

15/339,657

 

October 31, 2016

 

 

FOR SUBCUTANEOUS TARGET

 

 

 

 

 

 

LOCATION

 

 

 

 

 

 

 

 

 

 

 

Sientra, Inc

 

IMPLANT DELIVERY SYSTEM AND

 

65/695,540

 

July 9, 2018

 

 

METHOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Trademarks

 

TITLE

TRADE

MARK

CLASS

CODE

LIST

COUNTRY

FILING DATE

SERIAL

NUMBER

STATUS

REGISTRATION

DATE

REGISTRATION

NUMBER

REGISTRANT

BIOTIP

10

United States of

America

Sep 4, 2018

88103481

Registered

Apr 16, 2019

5726993

Miradry, Inc.

Drop Design

10

Brazil

Dec 1, 2011

831260580

Registered

Oct 11, 2016

831260580

Miramar Labs, Inc.

Drop Design

10

Canada

Nov 29, 2011

1554251

Registered

Jan 9, 2013

TMA839561

Miramar Labs, Inc.

Drop Design

10

European Union

Nov 28, 2011

1102733

Registered

Nov 28, 2011

1102733

Miramar Labs, Inc.

Drop Design

10

International Bureau

(WIPO)

Nov 28, 2011

1102733

Registered

Nov 28, 2011

1102733

Miramar Labs, Inc.

Drop Design

10

Japan

Nov 28, 2011

1102733

Registered

Nov 28, 2011

1102733

Miramar Labs, Inc.

Drop Design

10

Republic of Korea

Nov 28, 2011

1102733

Registered

Nov 28, 2011

1102733

Miramar Labs, Inc.

Drop Design

10

United States of

America

Jun 2, 2011

85336813

Registered

May 15, 2012

4144202

Miradry, Inc.

MIRADRY

10

Argentina

Jun 2, 2010

3006710

Registered

May 12, 2011

2438425

Miramar Labs, Inc.

MIRADRY

10

Australia

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

10

Brazil

Jun 1, 2010

830675736

Registered

Jan 28, 2014

830675736

Miramar Labs, Inc.

MIRADRY

10

Canada

May 31, 2010

1483071

Registered

Jun 10, 2011

TMA799734

Miramar Labs, Inc.

MIRADRY

44

Canada

May 7, 2013

1625569

Registered

Apr 17, 2015

TMA901413

Miramar Labs, Inc.

MIRADRY

10

China

Jun 13, 2011

1050025

Registered

Jun 13, 2011

1050025

Miramar Labs, Inc.

MIRADRY

10

European Union

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

44

European Union

May 6, 2013

1162374

Registered

May 6, 2013

1162374

Miramar Labs, Inc.

 

 

--------------------------------------------------------------------------------

 

 

MIRADRY

10

Hong Kong

Jun 1, 2010

301628217

Registered

November11, 2010

301628217

Miramar Labs, Inc.

MIRADRY

10

International Bureau

(WIPO)

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

44

International Bureau

(WIPO)

May 6, 2013

1162374

Registered

May 6, 2013

1162374

Miramar Labs, Inc.

MIRADRY

10

Japan

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

44

Japan

May 6, 2013

1162374

Registered

May 6, 2013

1162374

Miramar Labs, Inc.

MIRADRY

10

Mexico

May 31, 2010

1093130

Registered

Sep 30, 2010

1182433

Miramar Labs, Inc.

MIRADRY

10

Republic of Korea

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

10

Singapore

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

10

Switzerland

May 28, 2010

1050025

Registered

May 28, 2010

1050025

Miramar Labs, Inc.

MIRADRY

10

Taiwan R.O.C.

Apr 12, 2018

107022120

Registered

Dec 1, 2018

01954637

Miradry, Inc.

MIRADRY

10

United States of

America

Dec 4, 2009

77886273

Registered

Jul 19, 2011

3998952

Miradry, Inc.

MIRADRY

44

United States of

America

Nov 7, 2012

85773803

Registered

Jun 25, 2013

4358050

Miradry, Inc.

MIRADRY &

Design

10

Argentina

Jun 2, 2010

3006709

Registered

May 12, 2011

2438424

Miramar Labs, Inc.

MIRADRY &

Design

10

Australia

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

MIRADRY &

Design

10

Brazil

Jun 1, 2010

830675728

Registered

Jan 28, 2014

830675728

Miramar Labs, Inc.

MIRADRY &

Design

10

Canada

Jun 2, 2010

1483404

Registered

Jun 10, 2011

TMA799735

Miramar Labs, Inc.

MIRADRY &

Design

44

Canada

May 7, 2013

1625612

Registered

Apr 17, 2015

TMA901398

Miramar Labs, Inc.

MIRADRY &

Design

10

China

Jun 13, 2011

1040350

Registered

Jun 13, 2011

1040350

Miramar Labs, Inc.

MIRADRY &

Design

10

European Union

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

 

 

--------------------------------------------------------------------------------

 

 

MIRADRY &

Design

44

European Union

May 6, 2013

1161779

Registered

May 6, 2013

1161779

Miramar Labs, Inc.

MIRADRY &

Design

10

Hong Kong

Jun 1, 2010

301628226

Registered

November11, 2010

301628226

Miramar Labs, Inc.

MIRADRY &

Design

10

International Bureau

(WIPO)

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

MIRADRY &

Design

44

International Bureau

(WIPO)

May 6, 2013

1161779

Registered

May 6, 2013

1161779

Miramar Labs, Inc.

MIRADRY &

Design

10

Japan

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

MIRADRY &

Design

44

Japan

May 6, 2013

1161779

Registered

May 6, 2013

1161779

Miramar Labs, Inc.

MIRADRY &

Design

10

Mexico

May 31, 2010

1093129

Registered

Sep 30, 2010

1182432

Miramar Labs, Inc.

MIRADRY &

Design

10

Republic of Korea

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

MIRADRY &

Design

10

Singapore

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

MIRADRY &

Design

10

Switzerland

May 28, 2010

1040350

Registered

May 28, 2010

1040350

Miramar Labs, Inc.

MIRADRY &

Design

10

Taiwan R.O.C.

Apr 12, 2018

107022121

Registered

Dec 1, 2018

01954638

Miradry, Inc.

MIRADRY &

Design

10

United States of

America

Dec 4, 2009

77886437

Registered

Jul 19, 2011

3998953

Miradry, Inc.

MIRADRY &

Design

44

United States of

America

Nov 7, 2012

85774022

Registered

Jun 25, 2013

4358051

Miradry, Inc.

MIRAFRESH

10

Argentina

Feb 5, 2016

3476753

Registered

May 8, 2017

2885917

Miramar Labs, Inc.

MIRAFRESH

10

Australia

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Brazil

Feb 5, 2016

910603839

Registered

Mar 27, 2018

910603839

Miramar Labs, Inc.

MIRAFRESH

10

Canada

Feb 5, 2016

1766574

Abandoned

 

 

Miramar Labs, Inc.

MIRAFRESH

10

China

Feb 6, 2016

19095325

Registered

Mar 14, 2017

19095325

Miramar Labs, Inc.

MIRAFRESH

10

European Union

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

 

 

--------------------------------------------------------------------------------

 

 

MIRAFRESH

10

Hong Kong

Feb 5, 2016

303681054

Registered

July 15, 2016

303681054

Miramar Labs, Inc.

MIRAFRESH

10

International Bureau

(WIPO)

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Israel

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Japan

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Kuwait

Feb 7, 2016

177317

Registered

Not available

Not available

Miramar Labs, Inc.

MIRAFRESH

10

Mexico

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Qatar

Feb 7, 2016

103652

Registered

May 15, 2017

103652

Miramar Labs, Inc.

MIRAFRESH

10

Republic of Korea

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Saudi Arabia

Feb 7, 2016

1437009440

Registered

Oct 12, 2016

1437009440

Miramar Labs, Inc.

MIRAFRESH

10

Singapore

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

Switzerland

Feb 5, 2016

1292775

Registered

Feb 5, 2016

1292775

Miramar Labs, Inc.

MIRAFRESH

10

United Arab

Emirates

Feb 6, 2016

248188

Registered

Oct 26, 2016

248188

Miramar Labs, Inc.

MIRASMOOTH

10

Argentina

Feb 5, 2016

3476752

Registered

May 8, 2017

2885916

Miramar Labs, Inc.

MIRASMOOTH

10

Australia

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Brazil

Feb 5, 2016

910603693

Registered

Apr 3, 2018

910603693

Miramar Labs, Inc.

MIRASMOOTH

10

Canada

Feb 5, 2016

1766579

Abandoned

 

 

Miramar Labs, Inc.

MIRASMOOTH

10

China

Feb 6, 2016

19095324

Registered

Mar 14, 2017

19095324

Miramar Labs, Inc.

MIRASMOOTH

10

European Union

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Hong Kong

Feb 5, 2016

303681063

Registered

July 15, 2016

303681063

Miramar Labs, Inc.

 

 

--------------------------------------------------------------------------------

 

 

MIRASMOOTH

10

India

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

International Bureau

(WIPO)

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Israel

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Japan

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Kuwait

Feb 7, 2016

177318

Registered

Not available

Not available

Miramar Labs, Inc.

MIRASMOOTH

10

Mexico

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Qatar

Feb 7, 2016

103653

Registered

May 17, 2017

103653

Miramar Labs, Inc.

MIRASMOOTH

10

Republic of Korea

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Saudi Arabia

Feb 7, 2016

1437009442

Registered

Oct 12, 2016

1437009442

Miramar Labs, Inc.

MIRASMOOTH

10

Singapore

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

Switzerland

Feb 5, 2016

1293129

Registered

Feb 5, 2016

1293129

Miramar Labs, Inc.

MIRASMOOTH

10

United Arab

Emirates

Feb 6, 2016

248189

Registered

Oct 26, 2016

248189

Miramar Labs, Inc.

MIRASMOOTH

10

United States of

America

Aug 6, 2015

86716924

Registered

Dec 6, 2016

5096600

Miradry, Inc.

MIRAWAVE

10

Argentina

Jul 19, 2010

3016968

Registered

May 30, 2013

2575315

Miramar Labs, Inc.

MIRAWAVE

10

Australia

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

Brazil

May 14, 2010

830641688

Registered

Feb 11, 2014

830641688

Miramar Labs, Inc.

MIRAWAVE

10

Canada

May 13, 2010

1480931

Registered

Nov 26, 2013

TMA865873

Miramar Labs, Inc.

MIRAWAVE

10

European Union

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

Hong Kong

May 14, 2010

301613475

Registered

November 16, 2010

301613475

Miramar Labs, Inc.

 

 

--------------------------------------------------------------------------------

 

 

 

MIRAWAVE

10

International Bureau

(WIPO)

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

Japan

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

Mexico

May 13, 2010

1089258

Registered

Sep 13, 2010

1178886

Miramar Labs, Inc.

MIRAWAVE

10

Republic of Korea

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

Singapore

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

Switzerland

May 17, 2010

1040002

Registered

May 17, 2010

1040002

Miramar Labs, Inc.

MIRAWAVE

10

United States of

America

Nov 17, 2009

77874719

Registered

Aug 27, 2013

4392548

Miradry, Inc.

OPUS

10

United States of

America

12/04/2018

87400040

Registered

12/04/2018

5623415

Miradry, Inc.

SIENTRA

10

China

06/07/2019

32778322

Registered

06/07/2019

5623415

Miradry, Inc.

SILSHIELD

10

Korea

10/05/2018

10/05/2018

Registered

10/05/2018

4014034500

000

Miradry, Inc.

 

 

--------------------------------------------------------------------------------

 

 

MARK

COUNTRY

STATUS

APP. NO.

FILING DATE

REG. NO.

REG. DATE

CLASS: GOODS/SERVICES

OPUS

European

Union IPO

Registered

16989361

7/17/2017

16989361

1/24/2018

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

OPUS

Japan

Pending

2017-95636

7/18/2017

 

 

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders; medical apparatus and instruments

OPUS

Korea, Republic of (KR)

Pending

40-2017-0093509

7/25/2017

 

 

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

OPUS

Mexico

Registered

1955072

10/5/2017

1836025

12/14/2017

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

OPUS

New Zealand

Registered

1071589

7/17/2017

1071589

10/30/2018

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

OPUS

USA

Allowed

87/400,040

4/5/2017

 

 

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

SIENTRA

USA

Registered

78/670,054

7/13/2005

3,681,518

9/8/2009

10: Surgical implants comprising artificial materials

SIENTRA

China

Published

32778322

8/9/2018

 

 

5: Adjuvants for medical purpose, pharmaceutical preparations; ointment for
surgery purpose; dietetic substances adapted for medical use; dressings,
medicals; disinfecting paper tissue

 

 

--------------------------------------------------------------------------------

 

 

 

MARK

COUNTRY

STATUS

APP. NO.

FILING DATE

REG. NO.

REG. DATE

CLASS: GOODS/SERVICES

ACX

USA

Registered

85/106,406

8/12/2010

4,158,389

6/12/2012

10: Surgical implants comprising artificial materials; medical devices, namely,
tissue expanders

ALLOX

USA

Registered

86/706,859

7/28/2015

4,908,557

3/1/2016

10: Medical Devices, Namely, Breast Tissue Expanders and Parts and Components
Therefor

ALLOX2

USA

Registered

86/706,861

7/28/2015

4,908,558

3/1/2016

10: Medical Devices, Namely, Breast Tissue Expanders and Parts and Components
Therefor

ANATOMICAL CONTROLLED

USA

Registered

85/106,414

8/12/2010

4,158,390

6/12/2012

10: Surgical implants comprising artificial materials; medical devices, namely,
tissue expanders

BIOCORNEUM

USA

Registered

77/381,659

1/28/2008

3,495,461

9/2/2008

5: Topical gel containing silicone for medical and therapeutic treatment of
scars and damaged skin

OPUS

Australia

Registered

1859529

7/17/2017

1859529

7/17/2017

10: Medical devices, namely, breast implants and tissue expanders

OPUS

Brazil

Pending

913117510

7/28/2017

 

 

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

OPUS

Canada

Pending

1847977

7/18/2017

 

 

10: Surgical implants comprising artificial materials; medical devices, namely,
breast implants and tissue expanders

OPUS

China

Published

25468316

7/24/2017

 

 

10: Surgical apparatus for plastic surgery; medical devices; surgical implants
comprising artificial materials

OPUS

China

Registered

25468316A

5/29/2018

25468316A

7/24/2017

10: Surgical implants comprising artificial material

 

 

--------------------------------------------------------------------------------

 

 

MARK

COUNTRY

STATUS

APP. NO.

FILING DATE

REG. NO.

REG. DATE

CLASS: GOODS/SERVICES

SIENTRA SIMPLICITY IS BEAUTY

USA

Registered

85/168,044

11/3/2010

4,187,423

8/7/2012

10: Surgical implants comprised of artificial materials

SILISHIELD

Australia

Registered

1850148

6/7/2017

1850148

10/25/2017

5: Scar silicone treatment gel

SILISHIELD

Brazil

Registered

912853360

6/8/2017

912853360

11/6/2018

10: Scar silicone treatment gel

SILISHIELD

Canada

Pending

1841379

6/7/2017

 

 

5: Scar silicone treatment gel

SILISHIELD

China

Registered

24542110

6/8/2017

24542110

6/14/2018

5: Pharmaceutical preparations; ointment for surgery purpose; Adjuvants for
medical purpose,

SILISHIELD

European Union IPO

Registered

016825291

6/8/2017

016825291

12/7/2017

10: Scar silicone treatment gel

SILISHIELD

Japan

Registered

2017-76547

6/8/2017

6017941

2/9/2018

5: Silicone gel preparations for scar treatment; pharmaceutical preparations.

SILISHIELD

Korea, Republic of (KR)

Published

40-2017-0069857

6/8/2017

 

 

10: Scar silicon treatment gel

SILISHIELD

New Zealand

Registered

1068499

6/7/2017

1068499

12/8/2017

10: Scar silicone treatment gel

SILISHIELD

USA

Registered

87/262,723

12/8/2016

5,740,235

4/30/2019

5: Silicon sold as an ingredient of scar treatment gel

SIMPLICITY IS BEAUTY

USA

Registered

85/168,031

11/3/2010

4,187,422

8/7/2012

10: Surgical implants comprised of artificial materials

 

Additional results not previously disclosed:

 

 

 

TITLE

TRADEMARK

CLASS

CODE LIST

 

COUNTRY

 

FILING

DATE

 

SERIAL

NUMBERR

 

 

STATUS

 

REGISTRATION

DATE

 

REGISTRATION

NUMBER

 

 

REGISTRANT

Design Only

[g320y1dqpr3q000001.jpg]

10

India

December 2, 2008

1759066

Registered

February 14, 2011

936013

Miramar Labs, Inc.

MIRA SMOOTH and

Design

[g320y1dqpr3q000002.jpg]

10

India

February 5, 2016

3335016

Published

 

 

Miramar Labs, Inc. Body Incorporate

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TITLE

TRADEMARK

CLASS

CODE LIST

 

COUNTRY

 

FILING

DATE

 

SERIAL

NUMBERR

 

 

STATUS

 

REGISTRATION

DATE

 

REGISTRATION

NUMBER

 

 

REGISTRANT

miradry

 

[g320y1dqpr3q000003.jpg]

10

Singapore

May 28, 2010

T1007937B

Registered

September 3, 2010

T1007937B

Miramar Labs, Inc.

miradry

10

Singapore

May 28, 2010

T1013038F

Registered

December 23, 2010

T1013038F

Miramar Labs, Inc.

MIRADRY

10

Australia

May 28, 2010

1387072

Registered

May 28, 2010

1387072

Miramar Labs, Inc.

MIRADRY and

Design

 

[g320y1dqpr3q000004.jpg]

10

Australia

May 28, 2010

1368120

Registered

May 28, 2010

1368120

Miramar Labs, Inc.

MIRAFRESH

10

Australia

February 5, 2016

1759410

Registered

February 5, 2016

1759410

Miramar Labs, Inc.

MIRAFRESH

10

Israel

February 5, 2016

283878

Filed

 

 

Miramar Labs, Inc.

MIRAFRESH

10

Mexico

February 5, 2016

M1729240

Registered

March 2, 2017

1727851

Miramar Labs, Inc.

MIRAFRESH

10

Singapore

February 5, 2016

40201605088R

Registered

August 11, 2016

40201605088R

Miramar Labs, Inc.

MIRAFRESH and

Design

 

[g320y1dqpr3q000005.jpg]

10

India

February 5, 2016

3333466

Filed

 

 

Miramar Labs, Inc. Body Incorporate

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TITLE

TRADEMARK

CLASS

CODE LIST

 

COUNTRY

 

FILING

DATE

 

SERIAL

NUMBERR

 

 

STATUS

 

REGISTRATION

DATE

 

REGISTRATION

NUMBER

 

 

REGISTRANT

miramar labs

10

Singapore

September 4, 2008

T0901545E

Registered

October 22, 2009

T0901545E

Miramar Labs, Inc.

MIRAMAR LABS

10

Argentina

September 5, 2008

2854469

Registered

September 4, 2009

2312235

Miramar Labs, Inc.

MIRAMAR LABS

10

Brazil

September 8, 2008

829950141

Registered

November 27, 2012

829950141

Miramar Labs, Inc.

MIRAMAR LABS

10

Canada

September 5, 2008

1409665

Registered

August 18, 2011

TMA804784

Miramar Labs, Inc.

MIRAMAR LABS

10

Israel

September 5, 2008

214679

Registered

August 8, 2010

 

Miramar Labs, Inc.

MIRAMAR LABS

10

Kuwait

October 21, 2008

98641

Published

 

 

Miramar Labs Inc.

MIRAMAR LABS

10

Mexico

September 5, 2008

M959594

Registered

February 20, 2009

1086203

MIRAMAR LABS, INC.

MIRAMAR LABS

10

Qatar

 

53634

Published

 

 

Miramar Labs Inc.

MIRAMAR LABS

10

Saudi

Arabia

September 6, 2008

142909943

Registered

 

 

Miramar Labs Inc.

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

TITLE

TRADEMARK

CLASS

CODE LIST

 

COUNTRY

 

FILING

DATE

 

SERIAL

NUMBERR

 

 

STATUS

 

REGISTRATION

DATE

 

REGISTRATION

NUMBER

 

 

REGISTRANT

MIRAMAR LABS

10

United Arab

Emirates

September 7, 2008

119025

Published

 

 

Miramar Labs Inc.

MIRAMAR LABS

10

United States (Federal)

March 6, 2008

77415589

Registered

March 2, 2010

3755299

Miramar Labs, Inc. (Delaware Corp.)

MIRAMIR LABS

10

India

September 5, 2008

1728969

Registered

February 25, 2019

 

MIRAMAR LABS, INC Trading As : MIRAMAR LABS, INC Body Incorporate

MIRASMOOTH

10

Australia

February 5, 2016

1759500

Registered

February 5, 2016

1759500

Miramar Labs, Inc.

MIRASMOOTH

10

Israel

February 5, 2016

283903

Filed

 

 

Miramar Labs, Inc.

MIRASMOOTH

10

Mexico

February 5, 2016

M1729387

Registered

April 18, 2017

1744341

MIRAMAR LABS, INC.

MIRASMOOTH

10

Singapore

February 5, 2016

40201605119R

Registered

 

 

Miramar Labs, Inc.

mirawave

10

Singapore

May 17, 2010

T1007916Z

Registered

September 3, 2010

T1007916Z

Miramar Labs, Inc.

MIRAWAVE

10

Australia

May 17, 2010

1368049

Registered

May 17, 2010

1368049

Miramar Labs, Inc.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Docket No

Client Reference

Application No

Country

Relation Type

Application Date

National Filing Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

Status

Next Tax Date

Expiration Date

MiraDry 12121-700.200

022USU1

13/563656

United States - (US)

Original Filing - (ORG)

7/31/2012

 

9314301

4/19/2016

2/7/2013

US-2013-0035680-A1

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

10/19/2023

7/31/2032

MiraDry 12121-700.300

022USC1

13/677633

United States - (US)

Continuation - (C)

11/15/2012

 

8469951

6/25/2013

3/21/2013

US-2013-0072925-A1

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

12/25/2020

7/31/2032

MiraDry 12121-700.301

022USC2

13/677648

United States - (US)

Continuation - (C)

11/15/2012

 

8535302

9/17/2013

3/21/2013

US-2013-0072930-A1

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

3/17/2021

7/31/2032

MiraDry 12121-700.302

022USC3

14/017070

United States - (US)

Continuation - (C)

9/3/2013

 

9028477

5/12/2015

1/2/2014

US-2014-0005645-A1

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

11/12/2022

7/31/2032

MiraDry 12121-700.303

 

16/444831

United States - (US)

Continuation - (C)

6/18/2019

 

 

 

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Filed - (F)

 

 

MiraDry 12121-700.400

022USUD1

15/090273

United States - (US)

Division - (D)

4/4/2016

 

10321954

6/18/2019

7/28/2016

US-2016-0213426-A1

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

12/18/2022

7/31/2032

MiraDry 12121-700.CA0

023CAU1

2842797

Canada - (CA)

Original Filing - (ORG)

7/31/2012

 

2842797

9/24/2019

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.CA1

024CAU1

2842794

Canada - (CA)

Original Filing - (ORG)

7/31/2012

 

2842794

9/17/2019

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.CN0

023CNU1

201280048308.2

China P.R. - (CN)

Original Filing - (ORG)

7/31/2012

 

ZL201280048308.2

3/29/2017

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/30/2032

MiraDry 12121-700.CN1

024CNU1

201280048302.5

China P.R. - (CN)

Original Filing - (ORG)

7/31/2012

 

ZL201280048302.5

9/17/2019

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/30/2032

MiraDry 12121-700.CN2

023CNU2

201710145167.0

China P.R. - (CN)

Original Filing - (ORG)

7/31/2012

 

 

 

12/8/2017

CN 107441627 A

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Filed - (F)

 

 

MiraDry 12121-700.EA0

023EAU1

201490397

Eurasian Patent Convention - (EA)

Original Filing - (ORG)

7/31/2012

 

 

 

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Filed - (F)

 

 

MiraDry 12121-700.EP0/BE

023BEU1

12820208.2

Belgium - (BE)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/DE

023DEU1

12820208.2

Germany - (DE)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/ES

023ESU1

12820208.2

Spain - (ES)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/FR

023FRU1

12820208.2

France - (FR)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/GB

023GBU1

12820208.2

Great Britain - (GB)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/30/2032

MiraDry 12121-700.EP0/IT

023ITU1

12820208.2

Italy - (IT)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/NL

023NLU1

12820208.2

Netherlands - (NL)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/NO

023INOU1

12820208.2

Norway - (NO)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP0/SE

023SEU1

12820208.2

Sweden - (SE)

Original Filing - (ORG)

7/31/2012

 

2739228

8/23/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP1/DE

024DEU1

12819525.2

Germany - (DE)

Original Filing - (ORG)

7/31/2012

 

2739227

10/18/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP1/ES

024ESU1

12819525.2

Spain - (ES)

Original Filing - (ORG)

7/31/2012

 

2739227

10/18/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP1/FR

024FRU1

12819525.2

France - (FR)

Original Filing - (ORG)

7/31/2012

 

2739227

10/18/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP1/GB

024GBU1

12819525.2

Great Britain - (GB)

Original Filing - (ORG)

7/31/2012

 

2739227

10/18/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/30/2032

MiraDry 12121-700.EP1/IT

024ITU1

12819525.2

Italy - (IT)

Original Filing - (ORG)

7/31/2012

 

2739227

10/18/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP1/NL

024NLU1

12819525.2

Netherlands - (NL)

Original Filing - (ORG)

7/31/2012

 

2739227

10/18/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP2/BE

 

17175335.3

Belgium - (BE)

Division - (D)

6/9/2017

 

3295886

11/20/2019

3/21/2018

3295886

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP2/DE

 

17175335.3

Germany - (DE)

Division - (D)

6/9/2017

 

3295886

11/20/2019

3/21/2018

3295886

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP2/FR

 

17175335.3

France - (FR)

Division - (D)

6/9/2017

 

3295886

11/20/2019

3/21/2018

3295886

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP2/GB

 

17175335.3

Great Britain - (GB)

Division - (D)

6/9/2017

 

3295886

11/20/2019

3/21/2018

3295886

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/30/2032

MiraDry 12121-700.EP2/NL

 

17175335.3

Netherlands - (NL)

Division - (D)

6/9/2017

 

3295886

11/20/2019

3/21/2018

3295886

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP2/SE

 

17175335.3

Sweden - (SE)

Division - (D)

6/9/2017

 

3295886

11/20/2019

3/21/2018

3295886

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2020

7/31/2032

MiraDry 12121-700.EP3

024EUD2

19197057.3

European Patent Convention - (EP)

Division - (D)

7/31/2012

9/12/2019

 

 

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Filed - (F)

7/31/2020

 

MiraDry 12121-700.HK0

023HKU1

14111853.7

Hong Kong - (HK)

Original Filing - (ORG)

7/31/2012

11/24/2014

HK1198323

7/6/2018

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2021

7/31/2032

 

--------------------------------------------------------------------------------

 

MiraDry 12121-700.HK1

024HKU1

14111852.8

Hong Kong - (HK)

Original Filing - (ORG)

7/31/2012

11/24/2014

HK1198322

8/24/2018

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/31/2022

7/31/2032

MiraDry 12121-700.HK2

024HKU2

18107462.4

Hong Kong - (HK)

Original Filing - (ORG)

7/31/2012

6/7/2018

 

 

10/5/2018

HK1247883

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Filed - (F)

7/31/2024

 

MiraDry 12121-700.JP0

023JPU1

2014-524030

Japan - (JP)

Original Filing - (ORG)

7/31/2012

 

6087353

2/10/2017

9/22/2014

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

2/10/2021

7/31/2032

MiraDry 12121-700.JP1

024JPU1

2014-524026

Japan - (JP)

Original Filing - (ORG)

7/31/2012

 

6140702

5/12/2017

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

5/12/2021

7/31/2032

MiraDry 12121-700.JP2

024JPD1

2017-91369

Japan - (JP)

Division - (D)

7/31/2012

 

6499711

3/22/2019

 

 

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

3/22/2022

7/31/2032

MiraDry 12121-700.JP3

024JPD2

2019-048132

Japan - (JP)

Division - (D)

7/31/2012

 

 

 

6/27/2019

2019-103871

Miramar Labs, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Filed - (F)

 

 

MiraDry 12121-700.KR0

023KRU1

10-2014-7005496

Republic of Korea - (KR)

Original Filing - (ORG)

7/31/2012

 

10-2006440

7/26/2019

 

 

miraDry, Inc.

APPLICATOR AND TISSUE INTERFACE MODULE FOR DERMATOLOGICAL DEVICE

Granted - (G)

7/26/2022

7/31/2032

MiraDry 12121-700.KR1

024KRU1

10-2014-7005497

Republic of Korea - (KR)

Original Filing - (ORG)

7/31/2012

 

10-2006441

7/26/2019

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

7/26/2022

7/31/2032

MiraDry 12121-701.200

010USU1

12/107025

United States - (US)

Continuation-In-Part - (P)

4/21/2008

 

9427285

8/30/2016

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

2/28/2024

7/28/2031

MiraDry 12121-701.300

09USU1

13/246341

United States - (US)

Continuation - (C)

9/27/2011

 

8401668

3/19/2013

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

9/19/2020

4/18/2028

MiraDry 12121-701.301

09USC1

15/288949

United States - (US)

Continuation - (C)

10/7/2016

 

10463429

11/5/2019

 

 

Miramar Technologies, Inc.

METHODS, DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Granted - (G)

5/5/2023

4/18/2028

MiraDry 12121-701.305

010USC3

15/252109

United States - (US)

Continuation - (C)

8/30/2016

 

10166072

1/1/2019

 

 

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

7/1/2022

4/18/2028

MiraDry 12121-701.306

008USC1

15/406496

United States - (US)

Continuation - (C)

1/13/2017

 

 

 

11/30/2017

US-2017-0340384-A1

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Filed - (F)

 

 

MiraDry 12121-701.308

 

16/237494

United States - (US)

Continuation - (C)

12/31/2018

 

 

 

5/9/2019

US-2019-0133684-A1

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Filed - (F)

 

 

MiraDry 12121-701.309

 

16/673665

United States - (US)

Continuation - (C)

11/4/2019

 

 

 

 

 

 

METHODS, DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Filed - (F)

 

 

MiraDry 12121-701.BR0

006BRU1

PI0810066-7

Brazil - (BR)

Original Filing - (ORG)

4/18/2008

 

 

 

5/5/2015

 

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Filed - (F)

4/18/2021

 

MiraDry 12121-701.CN0

006CNU1

200880020760.1

China P.R. - (CN)

Original Filing - (ORG)

4/18/2008

 

ZL200880020760.1

8/17/2016

 

 

miraDry, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/18/2021

4/17/2028

MiraDry 12121-701.EP0/DE

006DEU1

08746358.4

Germany - (DE)

Original Filing - (ORG)

4/18/2008

 

602008033705.7

8/6/2014

 

2142128

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2022

4/18/2028

MiraDry 12121-701.EP0/ES

006ESU1

08746358.4

Spain - (ES)

Original Filing - (ORG)

4/18/2008

 

2142128

8/6/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP0/FR

006FRU1

08746358.4

France - (FR)

Original Filing - (ORG)

4/18/2008

 

2142128

8/6/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP0/GB

006GBU1

08746358.4

Great Britain - (GB)

Original Filing - (ORG)

4/18/2008

 

2142128

8/6/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2021

4/17/2028

MiraDry 12121-701.EP0/IT

006ITU1

08746358.4

Italy - (IT)

Original Filing - (ORG)

4/18/2008

 

2142128

8/6/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP0/NL

006NLU1

08746358.4

Netherlands - (NL)

Original Filing - (ORG)

4/18/2008

 

2142128

8/6/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP1/DE

009DEU1

08746364.2

Germany - (DE)

Original Filing - (ORG)

4/18/2008

 

602008030614.3

3/5/2014

 

2142125

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP1/ES

009ESU1

08746364.2

Spain - (ES)

Original Filing - (ORG)

4/18/2008

 

2142125

3/5/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2020

4/18/2028

MiraDry 12121-701.EP1/FR

009FRU1

08746364.2

France - (FR)

Original Filing - (ORG)

4/18/2008

 

2142125

3/5/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2020

4/18/2028

MiraDry 12121-701.EP1/GB

009GBU1

08746364.2

Great Britain - (GB)

Original Filing - (ORG)

4/18/2008

 

2142125

3/5/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2020

4/17/2028

MiraDry 12121-701.EP1/IT

009ITU1

08746364.2

Italy - (IT)

Original Filing - (ORG)

4/18/2008

 

2142125

3/5/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2020

4/18/2028

MiraDry 12121-701.EP1/NL

009NLU1

08746364.2

Netherlands - (NL)

Original Filing - (ORG)

4/18/2008

 

2142125

3/5/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/30/2020

4/18/2028

MiraDry 12121-701.EP3/HK

007HKU2

13106664.7

Hong Kong - (HK)

Division - (D)

4/18/2008

6/5/2013

 

 

10/4/2013

 

Miramar Labs, Inc.

APPARATUS FOR REDUCING SWEAT PRODUCTION

Filed - (F)

4/18/2021

 

MiraDry 12121-701.EP4/DE

009EUD1

14157719.7

Germany - (DE)

Original Filing - (ORG)

4/18/2008

 

602008043683.7

4/13/2016

 

2767308

Miramar Technologies, Inc.

DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP4/FR

009FRD1

14157719.7

France - (FR)

Original Filing - (ORG)

4/18/2008

 

2767308

4/13/2016

 

 

miraDry, Inc.

DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP4/GB

009GBD1

14157719.7

Great Britain - (GB)

Original Filing - (ORG)

4/18/2008

 

2767308

4/13/2016

 

 

miraDry, Inc.

DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Granted - (G)

4/30/2021

4/17/2028

MiraDry 12121-701.EP4/NL

009NLD1

14157719.7

Netherlands - (NL)

Original Filing - (ORG)

4/18/2008

 

2767308

4/13/2016

 

 

miraDry, Inc.

DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP5/DE

006EUD1

14179712.6

Germany - (DE)

Original Filing - (ORG)

4/18/2008

 

602008055494.5

5/30/2018

 

2837351

Miramar Labs, Inc.

SYSTEMS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.EP5/FR

006FRD1

14179712.6

France - (FR)

Original Filing - (ORG)

4/18/2008

 

2837351

5/30/2018

 

2837351

Miramar Labs, Inc.

SYSTEMS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED TISSUE

Granted - (G)

4/30/2021

4/18/2028

 

--------------------------------------------------------------------------------

 

MiraDry 12121-701.EP5/GB

006GBD1

14179712.6

Great Britain - (GB)

Original Filing - (ORG)

4/18/2008

 

2837351

5/30/2018

 

 

Miramar Labs, Inc.

SYSTEMS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED TISSUE

Granted - (G)

4/30/2021

4/17/2028

MiraDry 12121-701.EP5/NL

006NLD1

14179712.6

Netherlands - (NL)

Original Filing - (ORG)

4/18/2008

 

2837351

5/30/2018

 

 

Miramar Labs, Inc.

SYSTEMS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED TISSUE

Granted - (G)

4/30/2021

4/18/2028

MiraDry 12121-701.HK0

006HKU1

10110420.7

Hong Kong - (HK)

Original Filing - (ORG)

4/18/2008

 

HK1143730

11/3/2017

 

 

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/18/2021

4/18/2028

MiraDry 12121-701.HK5

006HKD1

15107911.4

Hong Kong - (HK)

Original Filing - (ORG)

8/17/2015

 

HK1207277

10/19/2018

1/29/2016

 

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/18/2022

4/18/2028

MiraDry 12121-701.IN0

006INU1

6660/DELNP/2009

India - (IN)

Original Filing - (ORG)

4/18/2008

 

309764

3/25/2019

 

 

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/18/2021

4/18/2028

MiraDry 12121-701.JP0

006JPU1

2010-504296

Japan - (JP)

Original Filing - (ORG)

4/18/2008

 

5543332

5/16/2014

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

5/16/2021

4/18/2028

MiraDry 12121-701.JP3

007JPD1

2013-111491

Japan - (JP)

Division - (D)

5/28/2013

 

6100613

3/3/2017

 

 

Miramar Labs, Inc.

METHODS AND APPARATUS FOR REDUCING SWEAT PRODUCTION

Granted - (G)

3/3/2021

4/18/2028

MiraDry 12121-701.JP4

009JPD1

2013-120517

Japan - (JP)

Division - (D)

4/18/2008

 

5781122

7/24/2015

 

 

Miramar Labs, Inc.

METHODS, DEVICES, AND SYSTEMS FOR NON-INVASIVE DELIVERY OF MICROWAVE THERAPY

Granted - (G)

7/24/2020

4/18/2028

MiraDry 12121-701.JP5

006JPD1

2014-96614

Japan - (JP)

Division - (D)

4/18/2008

 

5909522

4/1/2016

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/1/2021

4/18/2028

MiraDry 12121-701.JP6

006JPD2

2016-63521

Japan - (JP)

Division - (D)

4/18/2008

 

6425679

11/2/2018

 

 

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

11/2/2021

4/18/2028

MiraDry 12121-701.JP7

006JPD3

2018-78131

Japan - (JP)

Division - (D)

4/18/2008

 

 

 

8/16/2018

2018-126576

Miramar Labs, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Filed - (F)

 

 

MiraDry 12121-701.RU0

006RUU1

2009142599

Russian Federation - (RU)

Original Filing - (ORG)

4/18/2008

 

2523620

7/20/2014

 

 

Miramar Technologies, Inc.

SYSTEMS AND METHODS FOR CREATING AN EFFECT USING MICROWAVE ENERGY TO SPECIFIED
TISSUE

Granted - (G)

4/18/2021

4/18/2028

MiraDry 12121-701.US2

007USU1

12/450859

United States - (US)

Original Filing - (ORG)

4/18/2008

10/16/2009

9149331

10/6/2015

 

 

Miramar Technologies, Inc.

METHODS AND APPARATUS FOR REDUCING SWEAT PRODUCTION

Granted - (G)

4/6/2023

1/8/2030

MiraDry 12121-703.300

012USC1

13/246820

United States - (US)

Continuation - (C)

9/27/2011

 

8406894

3/26/2013

1/26/2012

US-2012-0022622-A1

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

9/26/2020

4/18/2028

MiraDry 12121-703.301

012USC2

13/772238

United States - (US)

Continuation - (C)

2/20/2013

 

8825176

9/2/2014

6/27/2013

US-2013-0166003-A1

miraDry, Inc.

APPARATUS FOR THE NONINVASIVE TREATMENT OF TISSUE USING MICROWAVE ENERGY

Granted - (G)

3/2/2022

4/18/2028

MiraDry 12121-703.302

012USC3

15/667461

United States - (US)

Continuation - (C)

8/2/2017

 

 

 

7/19/2018

US-2018-0199994-A1

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

 

 

miraDry 12121-703.AU0

012BAUU1

2008335715

Australia - (AU)

Original Filing - (ORG)

12/12/2008

 

2008335715

5/8/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2020

12/12/2028

miraDry 12121-703.BR0

012BRU1

PI0820706-2

Brazil - (BR)

Original Filing - (ORG)

12/12/2008

11/6/2010

 

 

6/16/2015

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

12/12/2020

 

miraDry 12121-703.CA0

012BCAU1

2708765

Canada - (CA)

Original Filing - (ORG)

12/12/2008

 

2708765

1/8/2019

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2020

12/12/2028

miraDry 12121-703.CN0

012BCNU1

200880126637.8

China P.R. - (CN)

Original Filing - (ORG)

12/12/2008

 

ZL200880126637.8

3/25/2015

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2020

12/11/2028

miraDry 12121-703.CN1

012BCND1

201510013609.7

China P.R. - (CN)

Division - (D)

12/12/2008

 

ZL201510013609.7

9/12/2017

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2020

12/11/2028

miraDry 12121-703.EP0/DE

012DEU1

08859299.3

Germany - (DE)

Original Filing - (ORG)

12/12/2008

 

602008030887.1

3/12/2014

 

2231274

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP0/ES

012ESU1

08859299.3

Spain - (ES)

Original Filing - (ORG)

12/12/2008

 

2231274

3/12/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP0/FR

012FRU1

08859299.3

France - (FR)

Original Filing - (ORG)

12/12/2008

 

2231274

3/12/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP0/GB

012GBU1

08859299.3

Great Britain - (GB)

Original Filing - (ORG)

12/12/2008

 

2231274

3/12/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/11/2028

miraDry 12121-703.EP0/IT

012ITU1

08859299.3

Italy - (IT)

Original Filing - (ORG)

12/12/2008

 

2231274

3/12/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP0/NL

012NLU1

08859299.3

Netherlands - (NL)

Original Filing - (ORG)

12/12/2008

 

2231274

3/12/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP1/DE

012DED1

14158799.8

Germany - (DE)

Division - (D)

12/12/2008

 

602008054470.2

3/14/2018

 

2762199

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP1/FR

012FRD1

14158799.8

France - (FR)

Division - (D)

12/12/2008

 

2762199

3/14/2018

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

 

--------------------------------------------------------------------------------

 

miraDry 12121-703.EP1/GB

012GBD1

14158799.8

Great Britain - (GB)

Division - (D)

12/12/2008

 

2762199

3/14/2018

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/11/2028

miraDry 12121-703.EP1/NL

012NLD1

14158799.8

Netherlands - (NL)

Division - (D)

12/12/2008

 

2762199

3/14/2018

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/31/2020

12/12/2028

miraDry 12121-703.EP2

 

18155849.5

European Patent Convention - (EP)

Division - (D)

12/12/2008

 

 

 

10/24/2018

3391846

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

12/31/2020

 

miraDry 12121-703.HK0

012HKU1

11102542.6

Hong Kong - (HK)

Original Filing - (ORG)

12/12/2008

 

1148492

10/10/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2020

12/12/2028

miraDry 12121-703.HK2

012HKD2

19122824.6

Hong Kong - (HK)

Original Filing - (ORG)

12/12/2008

 

 

 

1/31/2020

1263207A

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

12/12/2025

 

miraDry 12121-703.JP0

012JPU1

2010-537968

Japan - (JP)

Original Filing - (ORG)

12/12/2008

 

5545668

5/23/2014

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

5/23/2021

12/12/2028

miraDry 12121-703.JP1

012JPD1

2014-95998

Japan - (JP)

Division - (D)

12/12/2008

 

5978245

7/29/2016

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

7/29/2020

12/12/2028

miraDry 12121-703.JP2

012JPD2

2016-145299

Japan - (JP)

Division - (D)

12/12/2008

 

6320470

4/13/2018

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

4/13/2021

12/12/2028

miraDry 12121-703.KR0

012KRU1

10-2010-7015424

Republic of Korea - (KR)

Original Filing - (ORG)

12/12/2008

 

10-1654863

8/31/2016

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

8/31/2020

12/12/2028

miraDry 12121-703.KR1

012KRD1

10-2016-7024102

Republic of Korea - (KR)

Division - (D)

12/12/2008

 

10-1826243

1/31/2018

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

1/31/2021

12/12/2028

miraDry 12121-703.KR2

012KRD2

10-2018-7003086

Republic of Korea - (KR)

Division - (D)

12/12/2008

 

10-2052152

11/28/2019

2/7/2018

10-2018-0014254

Miramar Labs, Inc.

A DISPOSABLE MEDICAL APPARATUS FOR USE WITH AN APPLICATOR WHICH RADIATES
MICROWAVE ENERGY

Granted - (G)

11/28/2022

12/12/2028

miraDry 12121-703.MX0

012MXU1

MX/a/2010/006363

Mexico - (MX)

Original Filing - (ORG)

12/12/2008

 

307094

1/30/2013

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2023

12/12/2028

miraDry 12121-703.SG1

012SGD1

2012090429

Singapore - (SG)

Division - (D)

12/12/2008

 

186642

6/21/2016

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

12/12/2020

12/12/2028

MiraDry 12121-703.US0

012USU1

12/747538

United States - (US)

Original Filing - (ORG)

12/12/2008

6/11/2010

8688228

4/1/2014

10/21/2010

US-2010-0268220-A1

Miramar Technologies, Inc.

SYSTEMS, APPARATUS, METHODS AND PROEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/1/2021

10/21/2029

MiraDry 12121-704.300

014USU1

15/005892

United States - (US)

Continuation - (C)

1/25/2016

 

 

 

5/19/2016

US-2016-013588-A1

Miramar Technologies, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

 

 

MiraDry 12121-704.EP1

014EUD1

15150975.9

European Patent Convention - (EP)

Division - (D)

4/17/2009

3/27/2015

 

 

 

 

Miramar Technologies, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

4/30/2021

 

MiraDry 12121-704.HK0

014HKU1

11107122.3

Hong Kong - (HK)

Original Filing - (ORG)

7/11/2011

 

 

 

3/16/2012

1152853

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

4/17/2021

 

MiraDry 12121-704.HK1

014HKD1

16101879.6

Hong Kong - (HK)

Division - (D)

4/17/2009

7/11/2011

 

 

7/22/2016

1214109

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

4/17/2022

 

MiraDry 12121-704.JP1

014JPD1

2013-222012

Japan - (JP)

Division - (D)

4/17/2009

 

5827291

10/23/2015

 

 

Miramar Technologies, Inc.

SYSTEMS, APPARATUS, METHODS AND PROEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/23/2020

4/17/2029

MiraDry 12121-704.US0

014USU1

12/988165

United States - (US)

Original Filing - (ORG)

4/17/2009

10/15/2010

9241763

1/26/2016

 

 

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS AND PROCEDURES FOR THE NONINVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

7/26/2023

3/10/2031

MiraDry 12121-705.AU0

016AUU1

2009308088

Australia - (AU)

Original Filing - (ORG)

10/22/2009

4/29/2010

2009308088

11/24/2016

 

 

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/22/2020

10/22/2029

MiraDry 12121-705.CA0

016CAU1

2741109

Canada - (CA)

Original Filing - (ORG)

10/22/2009

 

2741109

5/21/2019

 

 

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/22/2020

10/22/2029

MiraDry 12121-705.CA1

016CAD1

3038950

Canada - (CA)

Division - (D)

10/22/2009

 

 

 

4/29/2010

 

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

10/22/2020

 

MiraDry 12121-705.EP0/DE

016DEU1

09822332.4

Germany - (DE)

Original Filing - (ORG)

10/22/2009

 

602009032714.3

8/5/2015

 

2349167

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/31/2020

10/22/2029

MiraDry 12121-705.EP0/FR

016FRU1

09822332.4

France - (FR)

Original Filing - (ORG)

10/22/2009

 

2349167

8/5/2015

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/31/2020

10/22/2029

 

--------------------------------------------------------------------------------

 

MiraDry 12121-705.EP0/GB

016GBU1

09822332.4

Great Britain - (GB)

Original Filing - (ORG)

10/22/2009

 

2349167

8/5/2015

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/31/2020

10/21/2029

MiraDry 12121-705.EP0/NL

016NLU1

09822332.4

Netherlands - (NL)

Original Filing - (ORG)

10/22/2009

 

2349167

8/5/2015

 

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

10/31/2020

10/22/2029

MiraDry 12121-705.IN0

016INU1

2015/KOLNP/2011

India - (IN)

Original Filing - (ORG)

10/22/2009

12/5/2011

 

 

10/26/2012

 

Miramar Labs, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Filed - (F)

 

 

MiraDry 12121-705.JP1

016JPD1

2015-89970

Japan - (JP)

Division - (D)

10/22/2009

 

6039737

11/11/2016

 

 

miraDry, Inc.

SYSTEMS, APPARATUS, METHODS, AND PROCEDURES FOR THE NON-INVASIVE TREATMENT OF
TISSUE USING MICROWAVE ENERGY

Granted - (G)

11/11/2020

10/22/2029

MiraDry 12121-708.US0

025USU1

14/907145

United States - (US)

Original Filing - (ORG)

7/24/2014

1/22/2016

 

 

6/9/2019

US-2016-0157934-A1

Miramar Technologies, Inc.

APPARATUS AND METHODS FOR THE TREATMENT OF TISSUE USING MICROWAVE ENERGY

Filed - (F)

 

 

MiraDry 12121-709.HK0

 

17113815.7

Hong Kong - (HK)

Original Filing - (ORG)

12/27/2017

 

 

 

5/18/2018

1240068

miraDry, Inc.

APPARATUS, SYSTEM AND METHOD FOR TREATING FAT TISSUE

Filed - (F)

8/18/2023

 

MiraDry 12121-800.200

021USX1

29/398489

United States - (US)

Original Filing - (ORG)

8/1/2011

 

D713537

9/16/2014

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

 

9/16/2028

MiraDry 12121-800.AU0

021AUX1

102492012

Australia - (AU)

Original Filing - (ORG)

1/23/2012

 

340913

2/14/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

 

1/23/2022

MiraDry 12121-800.BR0

021BRX1

BR302012000385-7

Brazil - (BR)

Original Filing - (ORG)

1/30/2012

 

BR302012000385-7

7/28/2015

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

1/30/2022

1/30/2037

MiraDry 12121-800.CA0

021CAX1

144117

Canada - (CA)

Original Filing - (ORG)

1/20/2012

 

144117

8/27/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

 

8/27/2022

MiraDry 12121-800.CN0

021CNX1

201230020111.0

China P.R. - (CN)

Original Filing - (ORG)

2/1/2012

 

ZL201230020111.0

12/19/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

2/1/2021

1/31/2022

MiraDry 12121-800.EU0

021EUX1

001980343

European Community Design - (ECD)

Original Filing - (ORG)

1/24/2012

 

001980343-0001

1/24/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

1/31/2022

1/24/2037

MiraDry 12121-800.HK0

021HKX1

1200152.5

Hong Kong - (HK)

Original Filing - (ORG)

2/1/2012

 

1200152.5

2/1/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

1/31/2022

2/1/2037

MiraDry 12121-800.IN0

021INX1

242685

India - (IN)

Original Filing - (ORG)

1/30/2012

 

242685

6/28/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

8/1/2021

8/1/2026

MiraDry 12121-800.JP0

021JPX1

2012-1734

Japan - (JP)

Original Filing - (ORG)

1/30/2012

 

D1439700

3/30/2012

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

3/30/2021

3/30/2032

MiraDry 12121-800.KR0

021KRX1

30-2012-0004664

Republic of Korea - (KR)

Original Filing - (ORG)

2/1/2012

 

30-0710048

9/23/2013

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

9/23/2020

9/23/2028

MiraDry 12121-800.MX0

021MXX1

MX/f/2012/000301

Mexico - (MX)

Original Filing - (ORG)

1/26/2012

 

40407

11/26/2013

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

1/26/2023

1/26/2037

MiraDry 12121-800.RU0

021RUX1

2012500241

Russian Federation - (RU)

Original Filing - (ORG)

1/30/2012

 

84251

1/16/2013

 

 

Miramar Labs, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

1/30/2021

1/30/2037

MiraDry 12121-801.200

018USX1

29/348384

United States - (US)

Original Filing - (ORG)

12/28/2009

 

D636087

4/12/2011

 

 

miraDry, Inc.

HAND-HELD APPLICATOR WITH DISPOSABLE TISSUE INTERFACE FOR APPLYING ENERGY TO
BODY TISSUE

Granted - (G)

 

4/12/2025

MiraDry 12121-802.200

019USX1

29/348385

United States - (US)

Original Filing - (ORG)

12/28/2009

 

D636088

4/12/2011

 

 

miraDry, Inc.

HAND-HELD APPLICATOR FOR APPLYING ENERGY TO BODY TISSUE REGION

Granted - (G)

 

4/12/2025

MiraDry 12121-803.200

020USX1

29/348386

United States - (US)

Original Filing - (ORG)

12/28/2009

 

D636054

4/12/2011

 

 

miraDry, Inc.

DISPOSABLE TISSUE INTERFACE FOR USE IN APPLYING ENERGY TO BODY TISSUE

Granted - (G)

 

4/12/2025

P10120612-50601593

 

15/339657

United States - (US)

Original Filing - (ORG)

10/31/2016

 

 

 

6/29/2017

US-2017-0182263-A1

Sientra, Inc.

SYSTEMS, METHODS AND DEVICES FOR SUBCUTANEOUS TARGET LOCATION

Filed - (F)

 

 

P10120612-50601593 PCT

 

PCT/US2019/041045

Patent Cooperation Treaty - (WO)

Original Filing - (ORG)

7/9/2019

 

 

 

1/16/2020

WO 2020/014255

Sientra, Inc.

IMPLANT DELIVERY SYSTEM AND METHOD

Filed - (F)

 

 

P10120612-50601593 US

 

16/506759

United States - (US)

Original Filing - (ORG)

7/9/2019

 

 

 

1/9/2020

US-2020-0008923-A1

Sientra, Inc.

IMPLANT DELIVERY SYSTEM AND METHOD

Filed - (F)

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Page 1 of 5

 

 

 

 

[g320y1dqpr3q000006.jpg]

 

Trademark Records By Country Owner Trademark Country Next Appn. Date Appn. No.
Status Agent Client File Reference Renewal Due Reg. Date Reg. No. Sub Status
Renewal Sub. Supervisor Australia Sientra, Inc. OPUS Australia 17 Jul
2017  1859529 Registered Baker & McKenzie (Sydney) Sientra, Inc. 17 Jul 2027 11
Feb 2019 1859529 Lisa Rosaya Class 5 Goods Scar silicone treatment gel. Brazil
Sientra, Inc. OPUS Brazil 28 Jul 2017  913117510 Pending Rejected Lisa Rosaya
Class 10 Goods Scar silicone treatment gel. Canada Sientra, Inc. OPUS Canada 18
Jul 2017  1847977 Registered Baker & McKenzie LLP (Toronto) Sientra, Inc. 2
Mar  2030 2 Mar 2020 Reg Fee  Paid Lisa Rosaya Stephanie Vaccari Class 10 Goods
Surgical implants comprising breast implants; medical devices, namely, breast
implants and tissue expanders. Sientra, Inc. SILISHIELD Canada 7 Jun 2017
1841379 Registered Baker & McKenzie LLP (Toronto) Sientra, Inc. 13 Nov 2029 13
Nov 2019 Reg Fee Paid Lisa Rosaya Stephanie Vaccari Class 5 Goods Scar silicone
treatment gel.

 

--------------------------------------------------------------------------------

Page 2 of 5

 

 

[g320y1dqpr3q000007.jpg]

 

China Sientra, Inc. OPUS China 24 Jul 2017 25468316A Registered Sientra, Inc. 20
Sep 2028 21 Sep 2018  25468316A Lisa Rosaya Class 10 Goods Surgical implants
comprising artificial materials. Sientra, Inc.  OPUS  China  29 May 2018
31234176  Pending Sientra, Inc Appeal Pending Lisa Rosaya Class 10 Goods
Surgical implants comprising artificial materials; medical apparatus and
instruments; surgical apparatus for plastic surgery;breast surgical implants
comprised of artificial materials; tissue expanders; ice bags for medical
purposes; orthopedic articles; CLASS 10GOODS surgical instruments and tools;
surgical implants comprised of living tissues; artificial breasts.
人造外科移植物；医疗器械和仪器；外科整形用手术器械；包含人造材料的乳房外科移植物；组织扩张器；医用冰袋；矫形用物Goods
品；外科用器械和工具；包含人造组织的外科移植物；人造乳房 Sientra, Inc. SIENTRA China  9 Aug 2018 32778321A
Registered Sientra, Inc. 6 Jul 2029 7 Jul 2019 32778321A Lisa Rosaya Class 10
GOODS Suture materials Sientra, Inc.SIENTRA  China 9 Aug 2018
32778322  Registered 2029 7 Jun 2019    32778322 Lisa Rosaya Class 5 Goods
Adjuvants for medical purpose, pharmaceutical preparations; ointment for surgery
purpose; dietetic substances adapted for medical use; dressings, medicals;
disinfecting paper tissue Sientra, Inc. SILISHIELD  China 8 Jun 2017  
24542110  Registered Sientra, Inc 13 Jun 2028 14 Jun 2018 24542110 Lisa Rosaya
Class 5 Goods Pharmaceutical preparations; ointment for surgery purpose;
adjuvants for medical purpose Suzhou Zhulipu Commodity Co SIENTRA 2016
22328691  Registered Sientra, Inc. 22328691 Lisa  Rosaya  sisntra Class  10
Artificial skin for surgical purposes; artificial breasts; surgical implants
comprised of artificial materials; sex toys;  menstrual Goods cups; household
electric massage devices; nasal aspirators; respirators for artificial
respiration; corsets for medical purposes; breast pumps Suzhou Zhulipu Commodity
Co SIENTRA China 33236988  Pending Lisa Sientra, Inc. Rosayasisntra Class 10
Artificial skin for surgical purposes; artificial breasts; surgical implants
comprised of artificial materials; sex toys; menstrual Goods cups; household
electric massage devices; nasal aspirators; respirators for artificial
respiration; corsets for medical purposes; breast pumps

 

--------------------------------------------------------------------------------

Page 3 of 5

 

 

[g320y1dqpr3q000008.jpg]

 

Eutm si Sientra, Inc. OPUS EUTM 17 Jul 2017 016989361 Registered Sientra, Inc17
Jul 2027 24 Jan 2018  016989361  Lisa Rosaya Class 10 Goods Surgical implants
comprising artificial materials; medical devices, namely, breast implants and
tissue expanders Sientra, Inc 8 Jun 2027 7 Dec 2017   016825291 Lisa Rosaya
Class  10 Goods Scar silicone treatment gel. Japan Sientra, Inc. CURVE Japan
Instructed Sientra, Inc Lisa Rosaya Class 10 Goods Surgical implants comprised
of artificial materials; medical apparatus and instruments Sientra, Inc. LUXE
Japan  Instructed Sientra, Inc.  Lisa Rosaya Class  10 Goods Surgical implants
comprised of artificial materials; medical apparatus and instruments Sientra,
Inc. OPUS Japan  18 Jul 2017    2017-95636   Pending Sientra, Inc.  Lisa Rosaya
Class  10 Goods  Surgical implants comprising artificial materials; medical
devices, namely, breast implants and tissue expanders; medical apparatus and
instruments.v in Katakana Japan  Pending Sientra, Inc. Lisa Rosaya SIENTRA OPUS
in SIENTRA OPUS in Goods  Surgical implants comprised of artificial materials;
medical apparatus and instruments Sientra, Inc. SIENTRA OPUS Japan Pending
Sientra, Inc. Lisa RosayaClass 10 Goods  Surgical implants SIENTRA
OPUS  comprised of artificial materials; medical apparatus and instruments
Katakana Japan  Instructed Sientra, Inc.  Lisa Rosaya Class  10  Goods  Surgical
implants comprised of artificial materials; medical apparatus and instruments

 

--------------------------------------------------------------------------------

Page 4 of 5

 

 

[g320y1dqpr3q000009.jpg]

 

Sientra, Inc. SIENTRA Stylized Japan Pending Sientra, Inc. Lisa Rosaya Class 10
Goods Surgical implants comprised of artificial materials; medical apparatus and
instruments Sientra, Inc. SILISHIELD Japan 8 Jun 2017 2017-76547 Registered 9
Feb 2028 Sientra, Inc. 9 Feb 2018 6017941 Lisa Rosaya Sientra, Inc. Class 5
Goods Silicone gel preparations for scar treatment; pharmaceutical preparations.
Korea - Republic of (South) Korea - Sientra, Inc. OPUS Republic of (South) 25
Jul 2017 4020170093509 Pending Sientra, Inc. Lisa Rosaya Class 10 Goods Surgical
implants comprising artificial materials; medical devices, namely, breast
implants and tissue expanders. Sientra, Inc.SILISHIELD Sientra, Inc. Class 10
Goods Scar silicone treatment gel. Korea - Republic of (South) 5 Oct 2028 8 Jun
2017   4020170069857 Registered 5 Oct 2018 4014034500000 Lisa Rosaya Mexico
Sientra, Inc. OPUS Mexico 5 Oct 2017 1955072 Registered Sientra, Inc. 5 Oct 2027
14 Dec 2017 1836025 Lisa Rosaya Class 10 Goods Surgical implants comprising
artificial materials; medical devices, namely, breast implants and tissue
expanders. New Zealand Sientra, Inc. OPUS New Zealand 17 Jul 2017 1071589
Registered Sientra, Inc. 5 Apr 2027 30 Oct 2018 1071589 Lisa Rosaya Class 10
Goods Surgical implants comprising artificial materials for use in breast
augmentation and reconstruction; medical devices, namely, breast implants and
tissue expanders. Sientra, Inc. SILISHIELD New Zealand 7 Jun 2017 1068499
Registered Sientra, Inc. 7 Jun 2027 8 Dec 2017 1068499 Lisa Rosaya Class 10
Goods Scar silicone treatment gel. United States of America Sientra Inc. ACX
United States of America 12 Aug 2010 85106406 Registered Sientra, Inc. 12 Jun 12
Jun 4158389 Lisa 2022 2012 Rosaya Class 10 Goods Surgical implants comprising
artificial materials; medical devices, namely, tissue expanders.

 

--------------------------------------------------------------------------------

Page 5 of 5

 

 

[g320y1dqpr3q000010.jpg]

 

Sientra Inc. ANATOMICAL CONTROLLED United States of America 12 Aug 2010 85106414
Registered Sientra, Inc. 12 Jun 2022 12 Jun 2012 4158390 Lisa Rosaya Disclaimers
''ANATOMICAL'' Class 10 Goods Surgical implants comprising artificial materials;
medical devices, namely, tissue expanders. Sientra Inc. SIENTRA United States of
America 13 Jul 2005 78670054 Registered Sientra, Inc. 8 Sep 2029 8 Sep 2009
3681518 Lisa Rosaya Class 10 Goods Surgical implants comprising artificial
materials. Sientra, Inc. ALLOX United States of America 28 Jul 2015 86706859
Registered Sientra, Inc. 1 Mar 2026 1 Mar 2016 4908557 Lisa Rosaya Class 10
Goods Medical Devices, Namely, Breast Tissue Expanders and Parts and Components
Therefor. Sientra, Inc. ALLOX2 United States of America 28 Jul 2015 86706861
Registered Sientra, Inc. 1 Mar 2026 1 Mar 2016 4908558 Lisa Rosaya Class 10
Goods Medical Devices, Namely, Breast Tissue Expanders and Parts and Components
Therefor. Sientra, Inc. BIOCORNEUM United States of America 28 Jan 2008 77381659
Registered Sientra, Inc. 2 Sep 2028 2 Sep 2008 3495461 Lisa Rosaya Class 5 Goods
Topical gel containing silicone for medical and therapeutic treatment of scars
and damaged skin. Sientra, Inc. OPUS United States of America 5 Apr 2017
87400040 Registered Sientra, Inc. 4 Dec 2028 4 Dec 2018 5623415 Lisa Rosaya
Class 10 Goods Surgical implants comprising artificial materials; medical
devices, namely, breast implants and tissue expanders. Sientra, Inc. SILISHIELD
United States of America 8 Dec 2016 87262723 Registered Sientra, Inc. 30 Apr
2029 30 Apr 2019 5740235 Lisa Rosaya

 

 

 

--------------------------------------------------------------------------------

Page 1 of 17

 

 

[g320y1dqpr3q000011.jpg]

 

Trademark Records By Trademark Owner Trademark Country Appn. Date Appn. No.
Status Agent Client File Reference Next Renewal Due Reg. Date Reg. No. Sub
Status Renewal Sub. Supervisor BIOTIP Miradry, Inc. BIOTIP United States of
America 4 Sep 2018 88103481 Registered Miradry, Inc. 16 Apr 2029 16 Apr 2019
5726993 Lisa Rosaya Class 10 Goods Disposable sanitary applicator for use with
electro-medical devices for the treatment of skin conditions and in the
promotion of skin health, including the treatment of aesthetic, topical and
subcutaneous skin conditions and skin health. Drop Design Miradry, Inc. Drop
Design United States of America 2 Jun 2011 85336813 Registered Miradry, Inc. 15
May 2022 15 May 2012 4144202 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, electromagnetic energy
radiating applicators and disposables in the nature of sanitary applicator
covers for use with an electro-medical devices for use in the reduction or
removal of sweat glands and/or hair follicles, in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. Drop Design Brazil 1 Dec 2011
831260580 Registered Miradry, Inc. 11 Oct 2026 11 Oct 2016 831260580 Lisa Rosaya
Class 10 Goods Dispositivos médicos, instrumentos e aparelhos, a saber,
geradores de microondas, aplicadores radiantes de energia eletromagnética e
aplicadores sanitários descartáveis na natureza cobrindo o uso com dispositivos
eletromédicos para uso na redução ou remoção de glândulas sudoríparas e/ou
folículos capilares, no tratamento estético, tópico e subcutâneo das condições
da pele e na promoção da saúde tópica e subcutânea da pele. Class 10 Goods
Medical devices, instruments and apparatus, namely microwave generators,
electromagnetic energy radiating applicators and disposable sanitary applicators
in the nature covering the use with electromedical devices for use in the
reduction or removal of sweat glands and / or hair follicles in the aesthetic
treatment, topical and subcutaneous skin conditions and the promotion of topical
and subcutaneous health of the skin. Miramar Labs, Inc. Drop Design Canada 29
Nov 2011 1554251 Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 9 Jan
2028 9 Jan 2013 TMA839561 Lisa Rosaya Stephanie Vaccari

 

--------------------------------------------------------------------------------

Page 2 of 17

 

 

[g320y1dqpr3q000012.jpg]

 

Disclaimers 10 - Medical and veterinary devices Class 10 Goods (1) Medical
devices, instruments and apparatus, namely, microwave generators,
electromagnetic energy radiating applicators and disposables, namely, sanitary
applicator covers for use with electro-medical devices used in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical and subcutaneous skin conditions, and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. Drop Design EUTM 28 Nov 2011
1102733 Registered Miradry, Inc. 28 Nov 2021 13 Nov 2012 1102733 Lisa Rosaya
Class 10 Goods Medical devices, instruments, and apparatus, namely, microwave
generators, electromagnetic energy radiating applicators and disposables in the
nature of sanitary applicator covers for use with an electro-medical devices for
use in the reduction or removal of sweat glands and/or hair follicles, in the
treatment of aesthetic, topical and subcutaneous skin conditions and in the
promotion of topical and subcutaneous skin health. Miramar Labs, Inc. Drop
Design Japan 28 Nov 2011 1102733 Registered Miradry, Inc. 28 Nov 2021 28 Nov
2011 1102733 Lisa Rosaya Class 10 Goods Medical devices, instruments, and
apparatus, namely, microwave generators, electromagnetic energy radiating
applicators and disposables in the nature of sanitary applicator covers for use
with an electro-medical devices for use in the reduction or removal of sweat
glands and/or hair follicles, in the treatment of aesthetic, topical and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health. Miramar Labs, Inc. Drop Design Korea - Republic of (South) 28 Nov
2011 1102733 Registered Miradry, Inc. 28 Nov 2021 28 Nov 2011 1102733 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, electromagnetic energy radiating applicators and
disposables in the nature of sanitary applicator covers for use with an
electro-medical devices for use in the reduction or removal of sweat glands
and/or hair follicles, in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. Drop Design WIPO 28 Nov 2011 1102733 Registered Miradry, Inc.
28 Nov 2021 28 Nov 2011 1102733 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, electromagnetic energy
radiating applicators and disposables in the nature of sanitary applicator
covers for use with an electro-medical devices for use in the reduction or
removal of sweat glands and/or hair follicles, in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health.

 

--------------------------------------------------------------------------------

Page 3 of 17

 

 

[g320y1dqpr3q000013.jpg]

 

MIRADRY Miradry, Inc. MIRADRY Taiwan 12 Apr 2018 107022120 Registered Miradry,
Inc. 30 Nov 2028 1 Dec 2018 01954637 Lisa Rosaya Class 10 Goods Medical
equipment; medical equipment. Miradry, Inc. MIRADRY United States of America 4
Dec 2009 77886273 Registered Miradry, Inc. 19 Jul 2021 19 Jul 2011 3998952 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miradry, Inc. MIRADRY United States of America 7 Nov
2012 85773803 Registered Miradry, Inc. 25 Jun 2023 25 Jun 2013 4358050 Lisa
Rosaya Class 44 Goods Non-invasive medical procedures for the treatment of
aesthetic, topical, and subcutaneous skin conditions. Miramar Labs, Inc. MIRADRY
Argentina 2 Jun 2010 3006710 Registered Miradry, Inc. 12 May 2021 12 May 2011
2438425 Lisa Rosaya Class 10 Goods Toda la clase. Class 10 Goods All the class.
Miramar Labs, Inc. MIRADRY Australia 28 May 2010 1050025 Registered Miradry,
Inc. 28 May 2020 28 May 2010 1050025 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRADRY Brazil 1 Jun 2010 830675736 Registered Miradry, Inc. 28 Jan
2024 28 Jan 2014 830675736 Lisa Rosaya Class 10 Goods Dispositivos médicos,
instrumentos e aparelhos, a saber, geradores de microondas, aplicadores e
descartáveis para uso na redução ou remoção de glândulas sudoríparas e folículos
capilares, no tratamento estético, tópico e subcutâneo das condições da pele e
na promoção da saúde tópica e subcutânea da pele. Class 10 Goods Medical
devices, instruments and apparatus, namely microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the aesthetic, topical and subcutaneous treatment of skin
conditions and in the promotion of topical and subcutaneous health of the skin.
Miramar Labs, Inc. MIRADRY Canada 31 May 2010 1483071 Registered Baker &
McKenzie LLP (Toronto) Miradry, Inc. 10 Jun 2026 10 Jun 2011 TMA799734 Lisa
Rosaya Stephanie Vaccari

 

--------------------------------------------------------------------------------

Page 4 of 17

 

 

[g320y1dqpr3q000014.jpg]

 

Disclaimers 10 - Medical and veterinary devices  Class 10  Goods  (1) Medical
devices, instruments and apparatus, namely, microwave generators, applicators
and disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin
health.  Miramar Labs, Inc. MIRADRY Canada 7 May 2013 1625569 Registered  17
Apr  Baker & McKenzie LLP (Toronto)  Lisa Rosaya  Miradry, Inc.  2030  17 Apr
2015 TMA901413  Stephanie  Vaccari  Disclaimers 44 - Medical and veterinary,
beauty, agricultural and forestry  Class 44  Goods (1) Non-invasive medical
procedures, namely, the application of electromagnetic energy for the treatment
of aesthetic, topical and subcutaneous skin conditions.  Miramar Labs, Inc.
MIRADRY China 28 May 2010 1050025 Registered  28 May  Miradry, Inc.  Class
10  2020  28 May 2010 1050025 Lisa Rosaya  Goods  Medical devices, instruments,
and apparatus, namely, microwave generators, applicators and disposables for use
in the reduction or removal of sweat glands and hair follicles, in the treatment
of aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health.  Miramar Labs, Inc. MIRADRY EUTM 28 May
2010 1050025 Registered  28 May  Miradry, Inc.  Class 10  2020  8 Aug 2011
1050025 Lisa Rosaya  Goods  Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health.  Miramar Labs, Inc. MIRADRY EUTM 6 May 2013 1162374
Registered  6 May  Miradry, Inc.  Class 44  2023  6 May 2013 1162374 Lisa
Rosaya  Goods Non-invasive medical procedures for the treatment of aesthetic,
topical, and subcutaneous skin conditions.  Miramar Labs, Inc. MIRADRY Hong Kong
1 Jun 2010 301628217 Registered  31 May  Baker & McKenzie (Hong Kong)  Miradry,
Inc.  Class 10  2020  1 Jun 2010 301628217 Lisa Rosaya  Goods  Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin
health.  Miramar Labs, Inc. MIRADRY Japan 28 May 2010 1050025 Registered  28
May  Miradry, Inc.  Class 10  2020  28 May 2010 1050025 Lisa
Rosaya  Goods  Medical devices, instruments, and apparatus, namely, microwave
generators, applicators and disposables for use in the reduction or removal of
sweat glands and hair follicles, in the treatment of aesthetic, topical, and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health.  Miramar Labs, Inc. MIRADRY Japan 6 May 2013 1162374
Registered  Miradry, Inc. 6 May 6 May 2013 1162374 Lisa Rosaya 2023

 

--------------------------------------------------------------------------------

Page 5 of 17

 

 

[g320y1dqpr3q000015.jpg]

 

Class 44  Goods Non-invasive medical procedures for the treatment of aesthetic,
topical, and subcutaneous skin conditions.  Miramar Labs, Inc. MIRADRY  Miradry,
Inc.  Class 10  Korea - Republic of (South)  28 May  2020  28 May 2010 1050025
Registered  28 May 2010 1050025 Lisa Rosaya  Goods  Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin
health.  Miramar Labs,  Inc. MIRADRY Mexico  31 May  Miradry, Inc.  2020  31
May  2010 1093129 Registered  30 Sep 1182432  2010  Lisa  Rosaya  Class
10  Aparatos, dispositivos e instrumentos quirurgicos y medicos, especialmente
generadores, aplicadores y partes desechabies de  Goods  microondas para uso en
la reduccion o eliminacion de glandulas sudoriparas y foliculos capilares, en el
tratamiento de afecciones esteticas, topicas y subcutaneas de la piel y en la
promocion de la salud topica y subcutanea de la piel.  Class 10  Surgical and
medical devices, devices and instruments, especially generators, applicators and
disposables of microwaves for  Goods  use in the reduction or elimination of
sweat glands and hair follicles, in the treatment of aesthetic, topical and
subcutaneous affections of the skin and in the promotion of the topical and
subcutaneous health of the skin.  Miramar Labs, Inc. MIRADRY Mexico 31 May 2010
1093130 Registered  31 May  Miradry, Inc.  Class 10  2020  30 Sep 2010 1182433
Lisa Rosaya  Goods  Aparatos, dispositivos e instrumentos quirurgicos y medicos,
especialmente generadores, aplicadores y partes desechabies de microondas para
uso en la reduccion o eliminacion de glandulas sudoriparas y foliculos
capilares, en el tratamiento de afecciones esteticas, topicas y subcutaneas de
la piel y en la promocion de la salud topica y subcutanea de la piel.  Class
10  Surgical and medical devices, devices and instruments, especially
generators, applicators and disposables of microwaves for  Goods  use in the
reduction or elimination of sweat glands and hair follicles, in the treatment of
aesthetic, topical and subcutaneous affections of the skin and in the promotion
of the topical and subcutaneous health of the skin.  Miramar Labs, Inc. MIRADRY
Singapore 28 May 2010 1050025 Registered  IR  Baker & McKenzie
(Singapore)  Miradry, Inc.  Class 10  28 May  2020  28 May 2010
1050025  designation under Article  9  Lisa Rosaya  Goods  Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin
health.  Miramar Labs, Inc. MIRADRY Switzerland 28 May 2010 1050025
Registered  28 May  John M. Kim (IP Legal Advisors, P.C.)  Miradry, Inc.  Class
10  2020  28 May 2010 1050025 Lisa Rosaya  Goods  Medical devices, instruments,
and apparatus, namely, microwave generators, applicators and disposables for use
in the reduction or removal of sweat glands and hair follicles, in the treatment
of aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health.

 

--------------------------------------------------------------------------------

Page 6 of 17

 

 

[g320y1dqpr3q000016.jpg]

 

Miramar Labs, Inc. MIRADRY WIPO 28 May 2010 1050025 Registered Miradry, Inc. 28
May 2020 28 May 2010 1050025 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRADRY WIPO 6 May 2013 1162374 Registered Miradry, Inc. 6 May 2023 6
May 2013 1162374 Lisa Rosaya Class 44 Goods Non-invasive medical procedures for
the treatment of aesthetic, topical, and subcutaneous skin conditions. MIRADRY &
Design Miradry, Inc. MIRADRY & Design Taiwan 12 Apr 2018 107022121 Registered
Miradry, Inc. 30 Nov 2028 1 Dec 2018 01954638 Lisa Rosaya Class 10 Goods Medical
equipment; medical equipment. Miradry, Inc. MIRADRY & Design United States of
America 4 Dec 2009 77886437 Registered Miradry, Inc. 19 Jul 2021 19 Jul 2011
3998953 Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miradry, Inc. MIRADRY & Design United
States of America 7 Nov 2012 85774022 Registered Miradry, Inc. 25 Jun 2023 25
Jun 2013 4358051 Lisa Rosaya Class 44 Goods Non-invasive medical procedures for
the treatment of aesthetic, topical, and subcutaneous skin conditions. Miramar
Labs, Inc. MIRADRY & Design Argentina 2 Jun 2010 3006709 Registered Miradry,
Inc. 12 May 2021 12 May 2011 2438424 Lisa Rosaya Class 10 Goods Toda la clase.
Class 10 Goods All the class. Miramar Labs, Inc. MIRADRY & Design Australia 28
May 2010 1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health.

 

--------------------------------------------------------------------------------

Page 7 of 17

 

 

[g320y1dqpr3q000017.jpg]

 

Miramar Labs, Inc. MIRADRY & Design Brazil 1 Jun 2010 830675728 Registered
Miradry, Inc. 28 Jan 2024 28 Jan 2014 830675728 Lisa Rosaya Class 10 Goods
Dispositivos médicos, instrumentos e aparelhos, a saber, geradores de
microondas, aplicadores e descartáveis para uso na redução ou remoção de
glândulas sudoríparas e folículos capilares, no tratamento estético, tópico e
subcutâneo das condições da pele e na promoção da saúde tópica e subcutânea da
pele. Class 10 Goods Medical devices, instruments and apparatus, namely
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the aesthetic, topical and
subcutaneous treatment of skin conditions and in the promotion of topical and
subcutaneous health of the skin. Miramar Labs, Inc. MIRADRY & Design Canada 2
Jun 2010 1483404 Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 10 Jun
2026 10 Jun 2011 TMA799735 Lisa Rosaya Stephanie Vaccari Disclaimers 10 -
Medical and veterinary devices Class 10 Goods (1) Medical devices, instruments
and apparatus, namely, microwave generators, applicators and disposables for use
in the reduction or removal of sweat glands and hair follicles, in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design Canada
7 May 2013 1625612 Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 17
Apr 2030 17 Apr 2015 TMA901398 Lisa Rosaya Stephanie Vaccari Disclaimers 44 -
Medical and veterinary, beauty, agricultural and forestry Class 44 Goods (1)
Non-invasive medical procedures, namely, the application of electromagnetic
energy for the treatment of aesthetic, topical and subcutaneous skin conditions.
Miramar Labs, Inc. MIRADRY & Design China 28 May 2010 1040350 Registered
Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators, applicators
and disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRADRY & Design EUTM 28 May 2010 1040350 Registered Miradry, Inc. 28
May 2020 28 Apr 2011 1040350 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRADRY & Design EUTM 6 May 2013 1161779 Registered Miradry, Inc. 6
May 2023 14 Apr 2014 1161779 Lisa Rosaya Class 44 Goods Non-invasive medical
procedures for the treatment of aesthetic, topical, and subcutaneous skin
conditions.

 

--------------------------------------------------------------------------------

Page 8 of 17

 

 

[g320y1dqpr3q000018.jpg]

 

Miramar Labs, Inc. MIRADRY & Design Hong Kong 1 Jun 2010 301628226 Registered
Baker & McKenzie (Hong Kong) Miradry, Inc. 31 May 2020 1 Jun 2010 301628226 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design Japan 28 May 2010
1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa Rosaya
Class 10 Goods Medical devices, instruments, and apparatus, namely, microwave
generators, applicators and disposables for use in the reduction or removal of
sweat glands and hair follicles, in the treatment of aesthetic, topical, and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health. Miramar Labs, Inc. MIRADRY & Design Japan 6 May 2013 1161779
Registered Miradry, Inc. 6 May 2023 6 May 2013 1161779 Lisa Rosaya Class 44
Goods Non-invasive medical procedures for the treatment of aesthetic, topical,
and subcutaneous skin conditions. Miramar Labs, Inc. MIRADRY & Design Korea -
Republic of (South) 28 May 2010 1040350 Registered Miradry, Inc. 28 May 2020 28
May 2010 1040350 Lisa Rosaya Class 10 Goods Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design
Singapore 28 May 2010 1040350 Registered Baker & McKenzie (Singapore) Miradry,
Inc. 28 May 2020 28 May 2010 1040350 IR designation under Article 9 Lisa Rosaya
Class 10 Goods Medical devices, instruments, and apparatus, namely, microwave
generators, applicators and disposables for use in the reduction or removal of
sweat glands and hair follicles, in the treatment of aesthetic, topical, and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health. Miramar Labs, Inc. MIRADRY & Design Switzerland 28 May 2010 1040350
Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa Rosaya Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY & Design WIPO 28 May 2010 1040350 Registered Miradry,
Inc. 28 May 2020 28 May 2010 1040350 Lisa Rosaya

 

--------------------------------------------------------------------------------

Page 9 of 17

 

 

[g320y1dqpr3q000019.jpg]

 

Class 10 Goods Medical devices, instruments, and apparatus, namely, microwave
generators, applicators and disposables for use in the reduction or removal of
sweat glands and hair follicles, in the treatment of aesthetic, topical, and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health. Miramar Labs, Inc. MIRADRY & Design WIPO 6 May 2013 1161779
Registered Miradry, Inc. 6 May 2023 6 May 2013 1161779 Lisa Rosaya Class 44
Goods Non-invasive medical procedures for the treatment of aesthetic, topical,
and subcutaneous skin conditions. MIRADRY in Chinese Characters 魅力华(simplified)
Miradry, Inc. MIRADRY in Chinese Characters 魅力华 (simplified) China 5 Jun 2019
38674221 Pending Miradry, Inc. Lisa Rosaya Class 10 Goods Medical apparatus and
instruments; esthetic massage apparatus; microdermabrasion apparatus; fumigation
apparatus for medical purposes; skin moisture analysers for medical purposes;
apparatus and instruments; medical ultrasound apparatus; gloves for massage;
feeding bottles; condoms; hair prostheses; orthopedic articles; thread,
surgical. MIRAFRESH Miradry, Inc. MIRAFRESH China 6 Feb 2016 19095325 Registered
Miradry, Inc. 13 Mar 2027 14 Mar 2017 19095325 Allow to Lapse Lisa Rosaya Class
10 Goods Gloves for medical purposes; radiological apparatus for medical
purposes; medical apparatus and instruments; surgical sponges; receptacles for
applying medicines; sterile sheets, surgical; suture materials Miramar Labs,
Inc. MIRAFRESH Argentina 5 Feb 2016 3476753 Registered Miradry, Inc. 8 May 2027
8 May 2017 2885917 Allow to Lapse Lisa Rosaya Class 10 Goods Solamente:
dispositivos, instrumentos y aparatos médicos, a saber, generadores de
microondas, aplicadores y material descartable para uso en la reducción o
remoción de glándulas sudoríparas y olorípadas y folículos capilares en el
tratamiento de enfermedades de la piel estéticas, tópicas y subcutáneas y en la
promoción de la salud tópica y subcutánea de la piel, todos los productos
previamente mencionados con la excepción de productos en el campo de la
odontología, ortodoncia, cirugía dental, laboratorios dentales, cuidado dental,
cuidado faríngeo, cuidado bucal y cuidado de los labios. Class 10 Goods Only:
medical devices, instruments and apparatus, namely microwave generators,
applicators and disposable material for use in the reduction or removal of sweat
and odoriferous glands and hair follicles in the treatment of aesthetic, topical
and subcutaneous skin diseases and in the promotion of topical and subcutaneous
health of the skin, all products previously mentioned with the exception of
products in the field of dentistry, orthodontics, dental surgery, dental
laboratories, dental care, pharyngeal care, oral care and lip care. Miramar
Labs, Inc. MIRAFRESH Brazil 5 Feb 2016 910603839 Registered Miradry, Inc. 27 Mar
2028 27 Mar 2018 910603839 Allow to Lapse Lisa Rosaya Class 10 Goods
Dispositivos médicos, instrumentos e aparelhos, a saber, geradores de
microondas, aplicadores e descartáveis para uso na redução ou remoção de suor ou
de glândulas sudoríparas ou de folículos capilares, no tratamento estético,
tópico e subcutâneo de problemas de pele e na promoção da saúde tópica e
subcutânea da pele, todos os produtos mencionados acima com exceção dos produtos
na área da odontologia, ortodontia, cirurgia dentária, laboratórios dentais,
cuidados odontológico, cuidados da faringe, cuidados bucais e cuidados labiais.
Class 10 Goods Medical devices, instruments and apparatus, namely microwave
generators, applicators and disposables for use in the reduction or removal of
sweat or sweat glands or hair follicles, in the aesthetic, topical and
subcutaneous treatment of skin problems and in the promotion of health topical
and subcutaneous skin care products, all products mentioned above with the
exception of products in the fields of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.

 

--------------------------------------------------------------------------------

Page 10 of 17

 

 

[g320y1dqpr3q000020.jpg]

 

Miramar Labs, Inc. MIRAFRESH Hong Kong 5 Feb 2016 303681054 Registered Baker &
McKenzie (Hong Kong) Miradry, Inc. 4 Feb 2026 5 Feb 2016 303681054 Allow to
Lapse Lisa Rosaya Class 10 Goods (A) Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat or odor glands or hair follicles in the
treatment of aesthetic, topical and subcutaneous skin conditions and in the
promotion of topical and subcutaneous skin health, all aforementioned goods with
the exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care. (B)
Medical devices, instruments, and apparatus. Miramar Labs, Inc. MIRAFRESH Korea
- Republic of (South) 5 Feb 2016 1292775 Registered Miradry, Inc. 5 Feb 2026 5
Feb 2016 1292775 Allow to Lapse Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat or odor glands or hair
follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAFRESH Kuwait 7 Feb 2016 177317
Registered Miradry, Inc. 7 Feb 2026 7 Feb 2016 152422 Allow to Lapse Lisa Rosaya
Class 10 Goods Miramar Labs, Inc. MIRAFRESH Mexico 5 Feb 2016 1729240 Registered
Baker & McKenzie (Mexico City) Miradry, Inc. 5 Feb 2026 2 Mar 2017 1727851 Allow
to Lapse Lisa Rosaya Class 10 Goods Dispositivos, instrumentos y aparatos
medicos, a saber, generadores de microondas, aplicadores y articulos desechables
para la reduccion o extraccion de glandulas odoriferas o foliculos pilosos en el
tratamiento de afecciones cutaneas esteticas, topicas y subcutaneas y la
promocion de la salud cutanea y subcutanea, todos los productos mencionados,
excepto productos para odontologia, ortodoncia, cirugia dental, laboratorios
dentales, cuidados dentales, cuidado de la faringe, cuidado bucal y cuidado de
los labios. Class 10 Goods Devices, medical devices, namely, microwave
generators, applicators and disposable supplies for the reduction or removal of
odoriferous glands or hair follicles in the treatment of skin conditions
aesthetic, topical and subcutaneous and promotion of skin health and
subcutaneous, all the aforesaid goods except products for dentistry,
orthodontics, dental surgery, dental laboratories, dental care, care of the
pharynx, oral care and lip care. Miramar Labs, Inc. MIRAFRESH Qatar 7 Feb 2016
103652 Registered Miradry, Inc. 6 Feb 2026 15 May 2017 103652 Allow to Lapse
Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction of
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRAFRESH Saudi Arabia 7 Feb 2016 1437009440 Registered Miradry, Inc. 7 Oct 2025
12 Oct 2016 1437009440 Allow to Lapse Lisa Rosay

 

--------------------------------------------------------------------------------

Page 11 of 17

 

 

[g320y1dqpr3q000021.jpg]

 

Class 10 Goods On surgical and medical instruments and instruments, dental and
veterinary instruments, limbs, eyes and artificial teeth, orthopedic
instruments, stitching or wound suture materials. Miramar Labs, Inc. MIRAFRESH
Singapore 5 Feb 2016 1292775 Registered Baker & McKenzie (Singapore) Miradry,
Inc. 5 Feb 2026 5 Feb 2016 1292775 Allow to Lapse Lisa Rosaya Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAFRESH United Arab Emirates 6 Feb
2016 248188 Registered Miradry, Inc. 6 Feb 2026 26 Oct 2016 248188 Allow to
Lapse Lisa Rosaya Class 10 Goods Medical devices and equipment, specifically,
microwave generators and disposable materials and materials to be used to
relieve or remove sweat glands, scents or hair follicles in treating cases
aesthetic, topical and subcutaneous skin to promote the health of the epidermis
and subcutaneous skin, all of the above mentioned products excluding dental,
orthodontics, dental surgery, dental, dental and pharyngology oral care and lip
care. Class 10 Goods الأجهزة والمعدات والأدوات الطبية ، تحديداً ، مولدات
الميكرويف وأدوات ومواد تستخدم لمرة واحدة لإستخدامها في تخفيف أو إزالة غدد العرق
أو الرائحة أو بصيلات الشعر في علاج حالات البشرة الجمالية و الموضعية وما تحت
البشرة و لتعزيز صحة البشرة الموضعية وما تحت البشرة ، جميع السلع المذكورة آنفاً
بإستثناء السلع في مجال طب .الأسنان وتقويم الأسنان وجراحة الأسنان ومختبرات
الأسنان والعناية بالأسنان والعناية بالبلعوم والعناية بالفم والعناية بالشفاه
MIRAMAR LABS Miradry, Inc. MIRAMAR LABS United Arab Emirates 7 Sep 2008 119025
Lapsed Miradry, Inc. 7 Sep 2018 Allow to Lapse Lisa Rosaya Class 10 Goods
Miramar Labs, Inc. MIRAMAR LABS Argentina 5 Sep 2008 2854469 Lapsed Miradry,
Inc. 4 Sep 2019 4 Sep 2009 2312235 Allow to Lapse Lisa Rosaya Class 10 Goods
Miramar Labs, Inc. MIRAMAR LABS Brazil 8 Sep 2008 829950141 Registered Trench,
Rossi e Watanabe - Advogados/Baker & McKenzie (Rio de Janeiro) Miradry, Inc. 27
Nov 2022 27 Nov 2012 829950141 Allow to Lapse Lisa Rosaya Class 10 Goods
Devices, appliances and medical instruments. Class 10 Goods Dispositivos,
aparelhos e instrumentos médicos. Miramar Labs, Inc. MIRAMAR LABS Canada 5 Sep
2008 1409665 Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 18 Aug 2026
18 Aug 2011 TMA804784 Allow to Lapse Lisa Rosaya Stephanie Vaccari

 

--------------------------------------------------------------------------------

Page 12 of 17

 

 

[g320y1dqpr3q000022.jpg]

 

Class Goods Medical and veterinary devices. Class 10 Goods (1) Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRAMAR LABS Kuwait 21 Oct 2008 98641 Lapsed Saba & Co - Kuwait
Miradry, Inc. 21 Oct 2018 21 Oct 2008 80646 Allow to Lapse Lisa Rosaya Class 10
Goods Miramar Labs, Inc. MIRAMAR LABS United States of America 6 Mar 2008
77415589 Registered Baker & McKenzie (New York) Miradry, Inc. 2 Mar 2020 2 Mar
2010 3755299 Allow to Lapse Lisa Rosaya Disclaimers ''LABS'' Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. MIRASMOOTH Miradry, Inc. MIRASMOOTH China 6 Feb 2016
19095324 Registered Miradry, Inc. 13 Mar 2027 14 Mar 2017 19095324 Allow to
Lapse Lisa Rosaya Class 10 Goods Gloves for medical purposes; radiological
apparatus for medical purposes; medical apparatus and instruments; surgical
sponges; receptacles for applying medicines; sterile sheets, surgical; suture
materials Miradry, Inc. MIRASMOOTH United States of America 6 Aug 2015 86716924
Registered Miradry, Inc. 6 Dec 2026 6 Dec 2016 5096600 Allow to Lapse Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators in the nature of handheld electromagnetic
energy radiating units, and disposable templates in the nature of temporary
tattoo transfers to mark the medical treatment area, for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRASMOOTH Argentina 5 Feb 2016 3476752 Registered Miradry, Inc. 8 May 2027 8
May 2017 2885916 Allow to Lapse Lisa Rosaya Class 10 Goods Solamente:
dispositivos, instrumentos y aparatos médicos, a saber, generadores de
microondas, aplicadores y material descartable para uso en la reducción o
remoción de glándulas sudoríparas y olorípadas y folículos capilares en el
tratamiento de enfermedades de la piel estéticas, tópicas y subcutáneas y en la
promoción de la salud tópica y subcutánea de la piel, todos los productos
previamente mencionados con la excepción de productos en el campo de la
odontología, ortodoncia, cirugía dental, laboratorios dentales, cuidado dental,
cuidado faríngeo, cuidado bucal y cuidado de los labios. Class 10 Goods Only:
medical devices, instruments and apparatus, namely microwave generators,
applicators and disposable material for use in the reduction or removal of sweat
and odoriferous glands and hair follicles in the treatment of aesthetic, topical
and subcutaneous skin diseases and in the promotion of topical and subcutaneous
health of the skin, all products previously mentioned with the exception of
products in the field of dentistry, orthodontics, dental surgery, dental
laboratories, dental care, pharyngeal care, oral care and lip care.

 

--------------------------------------------------------------------------------

Page 13 of 17

 

 

[g320y1dqpr3q000023.jpg]

 

Miramar Labs, Inc. MIRASMOOTH Australia 5 Feb 2016 1293129 Registered Miradry,
Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRASMOOTH Brazil 5 Feb 2016
910603693 Registered Miradry, Inc. 3 Apr 2028 3 Apr 2018 910603693 Allow to
Lapse Lisa Rosaya Class 10 Goods Dispositivos médicos, instrumentos e aparelhos,
a saber, geradores de microondas, aplicadores e descartáveis para uso na redução
ou remoção de suor ou de glândulas sudoríparas ou de folículos capilares, no
tratamento estético, tópico e subcutâneo de problemas de pele e na promoção da
saúde tópica e subcutânea da pele, todos os produtos mencionados acima com
exceção dos produtos na área da odontologia, ortodontia, cirurgia dentária,
laboratórios dentais, cuidados odontológico, cuidados da faringe, cuidados
bucais e cuidados labiais, e oftalmologia. Class 10 Goods Medical devices,
instruments and apparatus, namely microwave generators, applicators and
disposables for use in the reduction or removal of sweat or sweat glands or hair
follicles, in the aesthetic, topical and subcutaneous treatment of skin problems
and in the promotion of health topical and subcutaneous skin care, all products
mentioned above with the exception of products in the fields of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care, and ophthalmology. Miramar Labs, Inc. MIRASMOOTH EUTM 5
Feb 2016 1293129 Registered Miradry, Inc. 5 Feb 2026 18 Jan 2017 1293129 Allow
to Lapse Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat or odor glands or hair follicles in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Miramar Labs, Inc. MIRASMOOTH Hong Kong 5 Feb 2016 303681063 Registered Baker &
McKenzie (Hong Kong) Miradry, Inc. 4 Feb 2026 5 Feb 2016 303681063 Allow to
Lapse Lisa Rosaya Class 10 Goods (A) Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat or odor glands or hair follicles in the
treatment of aesthetic, topical and subcutaneous skin conditions and in the
promotion of topical and subcutaneous skin health, all aforementioned goods with
the exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care. (B)
Medical devices, instruments, and apparatus. Miramar Labs, Inc. MIRASMOOTH India
5 Feb 2016 1293129 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow
to Lapse Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat or odor glands or hair follicles in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Miramar Labs, Inc. MIRASMOOTH Israel 5 Feb 2016 283903 Registered Miradry, Inc.
5 Feb 2026 4 Sep 2018 1293129 Allow to Lapse Lisa Rosaya Class 10 Medical
devices, instruments, and apparatus, namely, microwave generators, applicators
in the nature of handheld electromagnetic energy radiating units, and disposable
templates in the nature of temporary tattoo transfers to mark the medical
treatment area, for use in the reduction or removal of sweat or odor glands or
hair follicles in the treatment of aesthetic Goods topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care.

 

--------------------------------------------------------------------------------

Page 14 of 17

 

 

[g320y1dqpr3q000024.jpg]

 

Miramar Labs, Inc. MIRASMOOTH Japan 5 Feb 2016 1293129 Registered Miradry, Inc.
5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators, applicators
and disposables for use in the reduction or removal of sweat or odor glands or
hair follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRASMOOTH Korea - Republic of
(South) 5 Feb 2016 1293129 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016
1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical devices, instruments,
and apparatus, namely, microwave generators, applicators and disposables for use
in the reduction or removal of sweat or odor glands or hair follicles in the
treatment of aesthetic, topical and subcutaneous skin conditions and in the
promotion of topical and subcutaneous skin health, all aforementioned goods with
the exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Miramar Labs, Inc. MIRASMOOTH Kuwait 7 Feb 2016 177318 Registered Miradry, Inc.
7 Feb 2026 7 Feb 2016 152423 Allow to Lapse Lisa Rosaya Class 10 Goods Miramar
Labs, Inc. MIRASMOOTH Mexico 5 Feb 2016 1293129 Registered Miradry, Inc. 5 Feb
2026 18 Apr 2017 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators, applicators
and disposables for use in the reduction or removal of sweat or odor glands or
hair follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRASMOOTH Qatar 7 Feb 2016 103653
Registered Miradry, Inc. 6 Feb 2026 17 May 2017 103653 Allow to Lapse Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRASMOOTH Saudi Arabia 7 Feb 2016 1437009442 Registered Miradry, Inc. 7 Oct
2025 12 Oct 2016 1437009442 Allow to Lapse Lisa Rosaya Class 10 Goods On
surgical and medical instruments and instruments, dental and veterinary
instruments, limbs, eyes and artificial teeth, orthopedic instruments, stitching
or wound suture materials Miramar Labs, Inc. MIRASMOOTH Singapore 5 Feb 2016
1293129 Registered Baker & McKenzie (Singapore) Miradry, Inc. 5 Feb 2026 5 Feb
2016 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat or odor glands or hair
follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care.

 

--------------------------------------------------------------------------------

Page 15 of 17

 

 

[g320y1dqpr3q000025.jpg]

 

Miramar Labs, Inc. MIRASMOOTH Switzerland 5 Feb 2016 1293129 Registered Miradry,
Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRASMOOTH United Arab Emirates 6 Feb
2016 248189 Registered Miradry, Inc. 6 Feb 2026 26 Oct 2016 248189 Allow to
Lapse Lisa Rosaya Class 10 Goods Medical devices and equipment, specifically,
microwave generators and disposable materials and materials to be used to
relieve or remove sweat glands, scents or hair follicles in treating cases
aesthetic, topical and subcutaneous skin to promote the health of the epidermis
and subcutaneous skin, all of the above mentioned products excluding dental,
orthodontics, dental surgery, dental, dental and pharyngology oral care and lip
care. Class 10 Goods الأجهزة والمعدات والأدوات الطبية ، تحديداً ، مولدات
الميكرويف وأدوات ومواد تستخدم لمرة واحدة لإستخدامها في تخفيف أو إزالة غدد العرق
أو الرائحة أو بصيلات الشعر في علاج حالات البشرة الجمالية و الموضعية وما تحت
البشرة و لتعزيز صحة البشرة الموضعية وما تحت البشرة ، جميع السلع المذكورة آنفاً
بإستثناء السلع في مجال طب .الأسنان وتقويم الأسنان وجراحة الأسنان ومختبرات
الأسنان والعناية بالأسنان والعناية بالبلعوم والعناية بالفم والعناية بالشفاه
Miramar Labs, Inc. MIRASMOOTH WIPO 5 Feb 2016 1293129 Registered Miradry, Inc. 5
Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators, applicators
and disposables for use in the reduction or removal of sweat or odor glands or
hair follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. MIRAWAVE Miradry, Inc. MIRAWAVE United States of America
17 Nov 2009 77874719 Registered Miradry, Inc. 27 Aug 2023 27 Aug 2013 4392548
Allow to Lapse Lisa Rosaya Class 10 Goods Microwave generator for medical
apparatus, all aforementioned goods with the exception of goods in the field of
dentistry, orthodontics, dental surgery, dental laboratories, dental care,
pharyngeal care, oral care and lip care. Miramar Labs, Inc. MIRAWAVE Argentina
19 Jul 2010 3016968 Registered Miradry, Inc. 7 Jun 2023 7 Jun 2013 2575315 Allow
to Lapse Lisa Rosaya Class 10 Goods El campo de la odontología, los dentistas,
la ortodoncia, la cirugía dental, los laboratorios dentales, el cuidado de
dientes, el cuidado de la faringe y el cuidado de la boca y los labios. Class 10
Goods All the class, except: the field of dentistry, dentists, orthodontics,
dental surgery, dental laboratories, teeth care, pharynx care and mouth and lip
care. Miramar Labs, Inc. MIRAWAVE Australia 17 May 2010 1040002 Registered
Miradry, Inc. 17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class
10 Goods Microwave generator for medical apparatus, all aforementioned goods
with the exception of goods in the field of dentistry, orthodontics, dental
surgery, dental laboratories, dental care, pharyngeal care, oral care and lip
care.

 

--------------------------------------------------------------------------------

Page 16 of 17

 

 

[g320y1dqpr3q000026.jpg]

 

Miramar Labs, Inc. MIRAWAVE Brazil 14 May 2010 830641688 Registered Miradry,
Inc. 11 Feb 2024 11 Feb 2014 830641688 Allow to Lapse Lisa Rosaya Class 10 Goods
Aparelhos para geração de energia por microondas adaptados para uso médico, com
exceção dos produtos na área da odontologia, ortodontia, cirurgia dentária,
laboratórios de prótese dentária, tratamento dentário, cuidado da faringe,
higiene bucal e cuidado dos lábios. Class 10 Goods Apparatus for generating
energy by microwaves adapted for medical use, except for products in the field
of dentistry, orthodontics, dental surgery, dental laboratories, dental
treatment, pharyngeal care, oral hygiene and lip care. Miramar Labs, Inc.
MIRAWAVE Canada 13 May 2010 1480931 Registered Baker & McKenzie LLP (Toronto)
Miradry, Inc. 26 Nov 2028 26 Nov 2013 TMA865873 Allow to Lapse Lisa Rosaya
Stephanie Vaccari Disclaimers 10 - Medical and veterinary devices Class 10 Goods
(1) Microwave generator for medical apparatus, excepting for use in the field of
dentistry, orthodontics, dental surgery, dental laboratories, dental care,
pharyngeal care, oral care and lip care. Miramar Labs, Inc. MIRAWAVE EUTM 17 May
2010 1040002 Registered Miradry, Inc. 17 May 2020 28 Apr 2011 1040002 Allow to
Lapse Lisa Rosaya Class 10 Goods Microwave generator for medical apparatus, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAWAVE Hong Kong 14 May 2010
301613475 Registered Baker & McKenzie (Hong Kong) Miradry, Inc. 13 May 2020 14
May 2010 301613475 Allow to Lapse Lisa Rosaya Class 10 Goods Microwave generator
for medical apparatus; all aforementioned goods with the exception of goods in
the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRAWAVE Japan 17 May 2010 1040002 Registered Miradry, Inc. 17 May 2020 17 May
2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods Microwave generator for
medical apparatus, all aforementioned goods with the exception of goods in the
field of dentistry, orthodontics, dental surgery, dental laboratories, dental
care, pharyngeal care, oral care and lip care. Miramar Labs, Inc. MIRAWAVE Korea
- Republic of (South) 17 May 2010 1040002 Registered Miradry, Inc. 17 May 2020
17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods Microwave
generator for medical apparatus, all aforementioned goods with the exception of
goods in the field of dentistry, orthodontics, dental surgery, dental
laboratories, dental care, pharyngeal care, oral care and lip care. Miramar
Labs, Inc. MIRAWAVE Mexico 13 May 2010 1089258 Registered Miradry, Inc. 13 May
2020 13 Sep 2010 1178886 Allow to Lapse Lisa Rosaya

 

--------------------------------------------------------------------------------

Page 17 of 17

 

 

[g320y1dqpr3q000027.jpg]

 

Class 10 Goods Aparatos e instrumentos medicos, especialmente generador de
microondas para aparatos medicos con excepcion de los productos en el campo de
la odontolofia, ortodoncia, cirugia dental, laboratorios dentales, cuidado
dental, higiene dental, cuidado de la faringe, higiene bucal y cuidado de
labios. Class 10 Goods Medical devices and instruments, especially microwave
generator for medical devices with the exception of products in the field of
dentistry, orthodontics, dental surgery, dental laboratories, dental care,
dental hygiene, pharyngeal care, oral hygiene and lip care. Miramar Labs, Inc.
MIRAWAVE Singapore 17 May 2010 1040002 Registered Baker & McKenzie (Singapore)
Miradry, Inc. 17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class
10 Goods Microwave generator for medical apparatus, all aforementioned goods
with the exception of goods in the field of dentistry, orthodontics, dental
surgery, dental laboratories, dental care, pharyngeal care, oral care and lip
care. Miramar Labs, Inc. MIRAWAVE Switzerland 17 May 2010 1040002 Registered
Miradry, Inc. 17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class
10 Goods Microwave generator for medical apparatus, all aforementioned goods
with the exception of goods in the field of dentistry, orthodontics, dental
surgery, dental laboratories, dental care, pharyngeal care, oral care and lip
care. Miramar Labs, Inc. MIRAWAVE WIPO 17 May 2010 1040002 Registered Miradry,
Inc. 17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods
Microwave generator for medical apparatus. GIPM - END OF REPORT Generated by
Baker & McKenzie's Global IP Manager: Printed 10 Mar 2020 14:26

 

 

 

--------------------------------------------------------------------------------

Page 1 of 17

 

 

[g320y1dqpr3q000028.jpg]

 

Trademark Records By Country Owner Trademark Country Appn. Date Appn. No. Status
Agent Client File Reference Next Renewal Due Reg. Date Reg. No. Sub Status
Renewal Sub. Supervisor Argentina Miramar Labs, Inc. MIRADRY Argentina 2 Jun
2010 3006710 Registered Miradry, Inc. 12 May 2021 12 May 2011 2438425 Lisa
Rosaya Class 10 Goods Toda la clase. Class 10 Goods All the class. Miramar Labs,
Inc. MIRADRY & Design Argentina 2 Jun 2010 3006709 Registered Miradry, Inc. 12
May 2021 12 May 2011 2438424 Lisa Rosaya Class 10 Goods Toda la clase. Class 10
Goods All the class. Miramar Labs, Inc. MIRAFRESH Argentina 5 Feb 2016 3476753
Registered Miradry, Inc. 8 May 2027 8 May 2017 2885917 Allow to Lapse Lisa
Rosaya Class 10 Goods Solamente: dispositivos, instrumentos y aparatos médicos,
a saber, generadores de microondas, aplicadores y material descartable para uso
en la reducción o remoción de glándulas sudoríparas y olorípadas y folículos
capilares en el tratamiento de enfermedades de la piel estéticas, tópicas y
subcutáneas y en la promoción de la salud tópica y subcutánea de la piel, todos
los productos previamente mencionados con la excepción de productos en el campo
de la odontología, ortodoncia, cirugía dental, laboratorios dentales, cuidado
dental, cuidado faríngeo, cuidado bucal y cuidado de los labios. Class 10 Goods
Only: medical devices, instruments and apparatus, namely microwave generators,
applicators and disposable material for use in the reduction or removal of sweat
and odoriferous glands and hair follicles in the treatment of aesthetic, topical
and subcutaneous skin diseases and in the promotion of topical and subcutaneous
health of the skin, all products previously mentioned with the exception of
products in the field of dentistry, orthodontics, dental surgery, dental
laboratories, dental care, pharyngeal care, oral care and lip care. Miramar
Labs, Inc. MIRAMAR LABS Argentina 5 Sep 2008 2854469 Lapsed Miradry, Inc. 4 Sep
2019 4 Sep 2009 2312235 Allow to Lapse Lisa Rosaya Class 10 Goods Miramar Labs,
Inc. MIRASMOOTH Argentina 5 Feb 2016 3476752 Registered Miradry, Inc. 8 May 2027
8 May 2017 2885916 Allow to Lapse Lisa Rosaya Class 10 Goods Solamente:
dispositivos, instrumentos y aparatos médicos, a saber, generadores de
microondas, aplicadores y material descartable para uso en la reducción o
remoción de glándulas sudoríparas y olorípadas y folículos capilares en el
tratamiento de enfermedades de la piel estéticas, tópicas y subcutáneas y en la
promoción de la salud tópica y subcutánea de la piel, todos los productos
previamente mencionados con la excepción de productos en el campo de la
odontología, ortodoncia, cirugía dental, laboratorios dentales, cuidado dental,
cuidado faríngeo, cuidado bucal y cuidado de los labios. Class 10 Only: medical
devices, instruments and apparatus, namely microwave generators, applicators and
disposable material for use in the reduction or removal of sweat and odoriferous
glands and hair follicles in the treatment of aesthetic, topical and Goods
subcutaneous skin diseases and in the promotion of topical and subcutaneous
health of the skin, all products previously mentioned with the exception of
products in the field of dentistry, orthodontics, dental surgery, dental
laboratories, dental care, pharyngeal care, oral care and lip care.

 

--------------------------------------------------------------------------------

Page 2 of 17

 

 

[g320y1dqpr3q000029.jpg]

 

Miramar Labs, Inc. MIRAWAVE Argentina 19 Jul 2010 3016968 Registered Miradry,
Inc. 7 Jun 2023 7 Jun 2013 2575315 Allow to Lapse Lisa Rosaya Class 10 Goods El
campo de la odontología, los dentistas, la ortodoncia, la cirugía dental, los
laboratorios dentales, el cuidado de dientes, el cuidado de la faringe y el
cuidado de la boca y los labios. Class 10 Goods All the class, except: the field
of dentistry, dentists, orthodontics, dental surgery, dental laboratories, teeth
care, pharynx care and mouth and lip care. Australia Miramar Labs, Inc. MIRADRY
Australia 28 May 2010 1050025 Registered Miradry, Inc. 28 May 2020 28 May 2010
1050025 Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design
Australia 28 May 2010 1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010
1040350 Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRASMOOTH Australia 5
Feb 2016 1293129 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to
Lapse Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat or odor glands or hair follicles in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Miramar Labs, Inc. MIRAWAVE Australia 17 May 2010 1040002 Registered Miradry,
Inc. 17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods
Microwave generator for medical apparatus, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Brazil Miramar Labs, Inc. Drop Design Brazil 1 Dec 2011 831260580 Registered
Miradry, Inc. 11 Oct 2026 11 Oct 2016 831260580 Lisa Rosaya Class 10
Dispositivos médicos, instrumentos e aparelhos, a saber, geradores de
microondas, aplicadores radiantes de energia Goods eletromagnética e aplicadores
sanitários descartáveis na natureza cobrindo o uso com dispositivos
eletromédicos para uso na redução ou remoção de glândulas sudoríparas e/ou
folículos capilares, no tratamento estético, tópico e subcutâneo das condições
da pele e na promoção da saúde tópica e subcutânea da pele. Class 10 Goods
Medical devices, instruments and apparatus, namely microwave generators,
electromagnetic energy radiating applicators and disposable sanitary applicators
in the nature covering the use with electromedical devices for use in the
reduction or removal of sweat glands and / or hair follicles in the aesthetic
treatment, topical and subcutaneous skin conditions and the promotion of topical
and subcutaneous health of the skin.

 

--------------------------------------------------------------------------------

Page 3 of 17

 

 

[g320y1dqpr3q000030.jpg]

 

Miramar Labs, Inc. MIRADRY Brazil 1 Jun 2010 830675736 Registered Miradry, Inc.
28 Jan 2024 28 Jan 2014 830675736 Lisa Rosaya Class 10 Goods Dispositivos
médicos, instrumentos e aparelhos, a saber, geradores de microondas, aplicadores
e descartáveis para uso na redução ou remoção de glândulas sudoríparas e
folículos capilares, no tratamento estético, tópico e subcutâneo das condições
da pele e na promoção da saúde tópica e subcutânea da pele. Class 10 Goods
Medical devices, instruments and apparatus, namely microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the aesthetic, topical and subcutaneous treatment of skin
conditions and in the promotion of topical and subcutaneous health of the skin.
Miramar Labs, Inc. MIRADRY & Design Brazil 1 Jun 2010 830675728 Registered
Miradry, Inc. 28 Jan 2024 28 Jan 2014 830675728 Lisa Rosaya Class 10 Goods
Dispositivos médicos, instrumentos e aparelhos, a saber, geradores de
microondas, aplicadores e descartáveis para uso na redução ou remoção de
glândulas sudoríparas e folículos capilares, no tratamento estético, tópico e
subcutâneo das condições da pele e na promoção da saúde tópica e subcutânea da
pele. Class 10 Goods Medical devices, instruments and apparatus, namely
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the aesthetic, topical and
subcutaneous treatment of skin conditions and in the promotion of topical and
subcutaneous health of the skin. Miramar Labs, Inc. MIRAFRESH Brazil 5 Feb 2016
910603839 Registered Miradry, Inc. 27 Mar 2028 27 Mar 2018 910603839 Allow to
Lapse Lisa Rosaya Class 10 Goods Dispositivos médicos, instrumentos e aparelhos,
a saber, geradores de microondas, aplicadores e descartáveis para uso na redução
ou remoção de suor ou de glândulas sudoríparas ou de folículos capilares, no
tratamento estético, tópico e subcutâneo de problemas de pele e na promoção da
saúde tópica e subcutânea da pele, todos os produtos mencionados acima com
exceção dos produtos na área da odontologia, ortodontia, cirurgia dentária,
laboratórios dentais, cuidados odontológico, cuidados da faringe, cuidados
bucais e cuidados labiais. Class 10 Goods Medical devices, instruments and
apparatus, namely microwave generators, applicators and disposables for use in
the reduction or removal of sweat or sweat glands or hair follicles, in the
aesthetic, topical and subcutaneous treatment of skin problems and in the
promotion of health topical and subcutaneous skin care products, all products
mentioned above with the exception of products in the fields of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAMAR LABS Brazil 8 Sep 2008
829950141 Registered Trench, Rossi e Watanabe - Advogados/Baker & McKenzie (Rio
de Janeiro) Miradry, Inc. 27 Nov 2022 27 Nov 2012 829950141 Allow to Lapse Lisa
Rosaya Class 10 Goods Devices, appliances and medical instruments. Class 10
Goods Dispositivos, aparelhos e instrumentos médicos.

 

--------------------------------------------------------------------------------

Page 4 of 17

 

 

[g320y1dqpr3q000031.jpg]

 

Miramar Labs, Inc. MIRASMOOTH Brazil 5 Feb 2016 910603693 Registered Miradry,
Inc. 3 Apr 2028 3 Apr 2018 910603693 Allow to Lapse Lisa Rosaya Class 10 Goods
Dispositivos médicos, instrumentos e aparelhos, a saber, geradores de
microondas, aplicadores e descartáveis para uso na redução ou remoção de suor ou
de glândulas sudoríparas ou de folículos capilares, no tratamento estético,
tópico e subcutâneo de problemas de pele e na promoção da saúde tópica e
subcutânea da pele, todos os produtos mencionados acima com exceção dos produtos
na área da odontologia, ortodontia, cirurgia dentária, laboratórios dentais,
cuidados odontológico, cuidados da faringe, cuidados bucais e cuidados labiais,
e oftalmologia. Class 10 Goods Medical devices, instruments and apparatus,
namely microwave generators, applicators and disposables for use in the
reduction or removal of sweat or sweat glands or hair follicles, in the
aesthetic, topical and subcutaneous treatment of skin problems and in the
promotion of health topical and subcutaneous skin care, all products mentioned
above with the exception of products in the fields of dentistry, orthodontics,
dental surgery, dental laboratories, dental care, pharyngeal care, oral care and
lip care, and ophthalmology. Miramar Labs, Inc. MIRAWAVE Brazil 14 May 2010
830641688 Registered Miradry, Inc. 11 Feb 2024 11 Feb 2014 830641688 Allow to
Lapse Lisa Rosaya Class 10 Goods Aparelhos para geração de energia por
microondas adaptados para uso médico, com exceção dos produtos na área da
odontologia, ortodontia, cirurgia dentária, laboratórios de prótese dentária,
tratamento dentário, cuidado da faringe, higiene bucal e cuidado dos lábios.
Class 10 Goods Apparatus for generating energy by microwaves adapted for medical
use, except for products in the field of dentistry, orthodontics, dental
surgery, dental laboratories, dental treatment, pharyngeal care, oral hygiene
and lip care. Canada Miramar Labs, Inc. Drop Design Canada 29 Nov 2011 1554251
Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 9 Jan 2028 9 Jan 2013
TMA839561 Lisa Rosaya Stephanie Vaccari Disclaimers 10 - Medical and veterinary
devices Class 10 Goods (1) Medical devices, instruments and apparatus, namely,
microwave generators, electromagnetic energy radiating applicators and
disposables, namely, sanitary applicator covers for use with electro-medical
devices used in the reduction or removal of sweat glands and hair follicles, in
the treatment of aesthetic, topical and subcutaneous skin conditions, and in the
promotion of topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY
Canada 31 May 2010 1483071 Registered Baker & McKenzie LLP (Toronto) Miradry,
Inc. 10 Jun 2026 10 Jun 2011 TMA799734 Lisa Rosaya Stephanie Vaccari Disclaimers
10 - Medical and veterinary devices Class 10 Goods (1) Medical devices,
instruments and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRADRY Canada 7 May 2013 1625569 Registered Baker & McKenzie LLP
(Toronto) Miradry, Inc. 17 Apr 2030 17 Apr 2015 TMA901413 Lisa Rosaya Stephanie
Vaccar

 

--------------------------------------------------------------------------------

Page 5 of 17

 

 

[g320y1dqpr3q000032.jpg]

 

Disclaimers 44 - Medical and veterinary, beauty, agricultural and forestry Class
44 Goods (1) Non-invasive medical procedures, namely, the application of
electromagnetic energy for the treatment of aesthetic, topical and subcutaneous
skin conditions. Miramar Labs, Inc. MIRADRY & Design Canada 2 Jun 2010 1483404
Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 10 Jun 2026 10 Jun 2011
TMA799735 Lisa Rosaya Stephanie Vaccari Disclaimers 10 - Medical and veterinary
devices Class 10 Goods (1) Medical devices, instruments and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design Canada 7 May 2013
1625612 Registered Baker & McKenzie LLP (Toronto) Miradry, Inc. 17 Apr 2030 17
Apr 2015 TMA901398 Lisa Rosaya Stephanie Vaccari Disclaimers 44 - Medical and
veterinary, beauty, agricultural and forestry Class 44 Goods (1) Non-invasive
medical procedures, namely, the application of electromagnetic energy for the
treatment of aesthetic, topical and subcutaneous skin conditions. Miramar Labs,
Inc. MIRAMAR LABS Canada 5 Sep 2008 1409665 Registered Baker & McKenzie LLP
(Toronto) Miradry, Inc. 18 Aug 2026 18 Aug 2011 TMA804784 Allow to Lapse Lisa
Rosaya Stephanie Vaccari Class Goods Medical and veterinary devices. Class 10
Goods (1) Medical devices, instruments, and apparatus, namely, microwave
generators, applicators and disposables for use in the reduction or removal of
sweat glands and hair follicles, in the treatment of aesthetic, topical, and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health. Miramar Labs, Inc. MIRAWAVE Canada 13 May 2010 1480931 Registered
Baker & McKenzie LLP (Toronto) Miradry, Inc. 26 Nov 2028 26 Nov 2013 TMA865873
Allow to Lapse Lisa Rosaya Stephanie Vaccari Disclaimers 10 - Medical and
veterinary devices Class 10 Goods (1) Microwave generator for medical apparatus,
excepting for use in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care. China
Miradry, Inc. MIRADRY in Chinese Characters 魅力华 (simplified) China 5 Jun 2019
38674221 Pending Miradry, Inc. Lisa Rosaya

 

--------------------------------------------------------------------------------

Page 6 of 17

 

 

[g320y1dqpr3q000033.jpg]

 

Class 10 Goods Medical apparatus and instruments; esthetic massage apparatus;
microdermabrasion apparatus; fumigation apparatus for medical purposes; skin
moisture analysers for medical purposes; apparatus and instruments; medical
ultrasound apparatus; gloves for massage; feeding bottles; condoms; hair
prostheses; orthopedic articles; thread, surgical. Miradry, Inc. MIRAFRESH China
6 Feb 2016 19095325 Registered Miradry, Inc. 13 Mar 2027 14 Mar 2017 19095325
Allow to Lapse Lisa Rosaya Class 10 Goods Gloves for medical purposes;
radiological apparatus for medical purposes; medical apparatus and instruments;
surgical sponges; receptacles for applying medicines; sterile sheets, surgical;
suture materials Miradry, Inc. MIRASMOOTH China 6 Feb 2016 19095324 Registered
Miradry, Inc. 13 Mar 2027 14 Mar 2017 19095324 Allow to Lapse Lisa Rosaya Class
10 Goods Gloves for medical purposes; radiological apparatus for medical
purposes; medical apparatus and instruments; surgical sponges; receptacles for
applying medicines; sterile sheets, surgical; suture materials Miramar Labs,
Inc. MIRADRY China 28 May 2010 1050025 Registered Miradry, Inc. 28 May 2020 28
May 2010 1050025 Lisa Rosaya Class 10 Goods Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design China
28 May 2010 1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350
Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. EUTM Miramar Labs, Inc. Drop Design EUTM 28 Nov 2011
1102733 Registered Miradry, Inc. 28 Nov 2021 13 Nov 2012 1102733 Lisa Rosaya
Class 10 Goods Medical devices, instruments, and apparatus, namely, microwave
generators, electromagnetic energy radiating applicators and disposables in the
nature of sanitary applicator covers for use with an electro-medical devices for
use in the reduction or removal of sweat glands and/or hair follicles, in the
treatment of aesthetic, topical and subcutaneous skin conditions and in the
promotion of topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY
EUTM 28 May 2010 1050025 Registered Miradry, Inc. 28 May 2020 8 Aug 2011 1050025
Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health.

 

--------------------------------------------------------------------------------

Page 7 of 17

 

 

[g320y1dqpr3q000034.jpg]

 

Miramar Labs, Inc. MIRADRY EUTM 6 May 2013 1162374 Registered Miradry, Inc. 6
May 2023 6 May 2013 1162374 Lisa Rosaya Class 44 Goods Non-invasive medical
procedures for the treatment of aesthetic, topical, and subcutaneous skin
conditions. Miramar Labs, Inc. MIRADRY & Design EUTM 28 May 2010 1040350
Registered Miradry, Inc. 28 May 2020 28 Apr 2011 1040350 Lisa Rosaya Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY & Design EUTM 6 May 2013 1161779 Registered Miradry,
Inc. 6 May 2023 14 Apr 2014 1161779 Lisa Rosaya Class 44 Goods Non-invasive
medical procedures for the treatment of aesthetic, topical, and subcutaneous
skin conditions. Miramar Labs, Inc. MIRASMOOTH EUTM 5 Feb 2016 1293129
Registered Miradry, Inc. 5 Feb 2026 18 Jan 2017 1293129 Allow to Lapse Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRAWAVE EUTM 17 May 2010 1040002 Registered Miradry, Inc. 17 May 2020 28 Apr
2011 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods Microwave generator for
medical apparatus, all aforementioned goods with the exception of goods in the
field of dentistry, orthodontics, dental surgery, dental laboratories, dental
care, pharyngeal care, oral care and lip care. Hong Kong Miramar Labs, Inc.
MIRADRY Hong Kong 1 Jun 2010 301628217 Registered Baker & McKenzie (Hong Kong)
Miradry, Inc. 31 May 2020 1 Jun 2010 301628217 Lisa Rosaya Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY & Design Hong Kong 1 Jun 2010 301628226 Registered
Baker & McKenzie (Hong Kong) Miradry, Inc. 31 May 2020 1 Jun 2010 301628226 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health.

 

--------------------------------------------------------------------------------

Page 8 of 17

 

 

[g320y1dqpr3q000035.jpg]

 

Baker & Miramar Labs, Inc. MIRAFRESH Hong Kong 5 Feb 2016 303681054 Registered
McKenzie (Hong Kong) Miradry, Inc. 4 Feb 2026 5 Feb 2016 303681054 Allow to
Lapse Lisa Rosaya Class 10 Goods (A) Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat or odor glands or hair follicles in the
treatment of aesthetic, topical and subcutaneous skin conditions and in the
promotion of topical and subcutaneous skin health, all aforementioned goods with
the exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care. (B)
Medical devices, instruments, and apparatus. Miramar Labs, Inc. MIRASMOOTH Hong
Kong 5 Feb 2016 303681063 Registered Baker & McKenzie (Hong Kong) Miradry, Inc.
4 Feb 2026 5 Feb 2016 303681063 Allow to Lapse Lisa Rosaya Class 10 Goods (A)
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. (B) Medical devices, instruments, and apparatus. Miramar
Labs, Inc. MIRAWAVE Hong Kong 14 May 2010 301613475 Registered Baker & McKenzie
(Hong Kong) Miradry, Inc. 13 May 2020 14 May 2010 301613475 Allow to Lapse Lisa
Rosaya Class 10 Goods Microwave generator for medical apparatus; all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. India Miramar Labs, Inc. MIRASMOOTH India 5 Feb 2016
1293129 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse
Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Israel Miramar Labs, Inc.
MIRASMOOTH Israel 5 Feb 2016 283903 Registered Miradry, Inc. 5 Feb 2026 4 Sep
2018 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators in the
nature of handheld electromagnetic energy radiating units, and disposable
templates in the nature of temporary tattoo transfers to mark the medical
treatment area, for use in the reduction or removal of sweat or odor glands or
hair follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care.

 

--------------------------------------------------------------------------------

Page 9 of 17

 

 

[g320y1dqpr3q000036.jpg]

 

Japan Miramar Labs, Inc. Drop Design Japan 28 Nov 2011 1102733 Registered 28 Nov
28 Nov Lisa Miradry, Inc. 2021 2011 1102733 Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators,
electromagnetic energy radiating applicators and disposables in the nature of
sanitary applicator covers for use with an electro-medical devices for use in
the reduction or removal of sweat glands and/or hair follicles, in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY Japan 28 May
2010 1050025 Registered Miradry, Inc. 28 May 2020 28 May 2010 1050025 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. MIRADRY Japan 6 May 2013 1162374
Registered Miradry, Inc. 6 May 2023 6 May 2013 1162374 Lisa Rosaya Class 44
Goods Non-invasive medical procedures for the treatment of aesthetic, topical,
and subcutaneous skin conditions. Miramar Labs, Inc. MIRADRY & Design Japan 28
May 2010 1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat glands and hair follicles, in the treatment of aesthetic,
topical, and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design Japan 6 May 2013
1161779 Registered Miradry, Inc. 6 May 2023 6 May 2013 1161779 Lisa Rosaya Class
44 Goods Non-invasive medical procedures for the treatment of aesthetic,
topical, and subcutaneous skin conditions. Miramar Labs, Inc. MIRASMOOTH Japan 5
Feb 2016 1293129 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to
Lapse Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat or odor glands or hair follicles in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Miramar Labs, Inc. MIRAWAVE Japan 17 May 2010 1040002 Registered Miradry, Inc.
17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods
Microwave generator for medical apparatus, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.

 

--------------------------------------------------------------------------------

Page 10 of 17

 

 

[g320y1dqpr3q000037.jpg]

 

Korea - Republic of (South) Miramar Labs, Inc. Drop Design Korea - Republic of
(South) 28 Nov 2011 1102733 Registered Miradry, Inc. 28 Nov 2021 28 Nov 2011
1102733 Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, electromagnetic energy radiating applicators and
disposables in the nature of sanitary applicator covers for use with an
electro-medical devices for use in the reduction or removal of sweat glands
and/or hair follicles, in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY Korea - Republic of (South) 28 May 2010 1050025
Registered Miradry, Inc. 28 May 2020 28 May 2010 1050025 Lisa Rosaya Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY & Design Korea - Republic of (South) 28 May 2010
1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa Rosaya
Class 10 Goods Medical devices, instruments, and apparatus, namely, microwave
generators, applicators and disposables for use in the reduction or removal of
sweat glands and hair follicles, in the treatment of aesthetic, topical, and
subcutaneous skin conditions and in the promotion of topical and subcutaneous
skin health. Miramar Labs, Inc. MIRAFRESH Korea - Republic of (South) 5 Feb 2016
1292775 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1292775 Allow to Lapse
Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRASMOOTH Korea - Republic of (South) 5 Feb 2016 1293129 Registered Miradry,
Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAWAVE Korea - Republic of (South)
17 May 2010 1040002 Registered Miradry, Inc. 17 May 2020 17 May 2010 1040002
Allow to Lapse Lisa Rosaya

 

--------------------------------------------------------------------------------

Page 11 of 17

 

 

[g320y1dqpr3q000038.jpg]

 

Class 10 Microwave generator for medical apparatus, all aforementioned goods
with the exception of goods in the field of dentistry, Goods orthodontics,
dental surgery, dental laboratories, dental care, pharyngeal care, oral care and
lip care. Kuwait Miramar Labs, Inc. MIRAFRESH Kuwait 7 Feb 2016 177317
Registered Miradry, Inc. 7 Feb 2026 7 Feb 2016 152422 Allow to Lapse Lisa Rosaya
Class 10 Goods Miramar Labs, Inc. MIRAMAR LABS Kuwait 21 Oct 2008 98641 Lapsed
Saba & Co - Kuwait Miradry, Inc. 21 Oct 2018 21 Oct 2008 80646 Allow to Lapse
Lisa Rosaya Class 10 Goods Miramar Labs, Inc. MIRASMOOTH Kuwait 7 Feb 2016
177318 Registered Miradry, Inc. 7 Feb 2026 7 Feb 2016 152423 Allow to Lapse Lisa
Rosaya Class 10 Goods Mexico Miramar Labs, Inc. MIRADRY Mexico 31 May 2010
1093129 Registered Miradry, Inc. 31 May 2020 30 Sep 2010 1182432 Lisa Rosaya
Class 10 Goods Aparatos, dispositivos e instrumentos quirurgicos y medicos,
especialmente generadores, aplicadores y partes desechabies de microondas para
uso en la reduccion o eliminacion de glandulas sudoriparas y foliculos
capilares, en el tratamiento de afecciones esteticas, topicas y subcutaneas de
la piel y en la promocion de la salud topica y subcutanea de la piel. Class 10
Goods Surgical and medical devices, devices and instruments, especially
generators, applicators and disposables of microwaves for use in the reduction
or elimination of sweat glands and hair follicles, in the treatment of
aesthetic, topical and subcutaneous affections of the skin and in the promotion
of the topical and subcutaneous health of the skin. Miramar Labs, Inc. MIRADRY
Mexico 31 May 2010 1093130 Registered Miradry, Inc. 31 May 2020 30 Sep 2010
1182433 Lisa Rosaya Class 10 Goods Aparatos, dispositivos e instrumentos
quirurgicos y medicos, especialmente generadores, aplicadores y partes
desechabies de microondas para uso en la reduccion o eliminacion de glandulas
sudoriparas y foliculos capilares, en el tratamiento de afecciones esteticas,
topicas y subcutaneas de la piel y en la promocion de la salud topica y
subcutanea de la piel. Class 10 Goods Surgical and medical devices, devices and
instruments, especially generators, applicators and disposables of microwaves
for use in the reduction or elimination of sweat glands and hair follicles, in
the treatment of aesthetic, topical and subcutaneous affections of the skin and
in the promotion of the topical and subcutaneous health of the skin. Miramar
Labs, Inc. MIRAFRESH Mexico 5 Feb 2016 1729240 Registered Baker & McKenzie
(Mexico City) Miradry, Inc. 5 Feb 2026 2 Mar 2017 1727851 Allow to Lapse Lisa
Rosaya Class 10 Goods Dispositivos, instrumentos y aparatos medicos, a saber,
generadores de microondas, aplicadores y articulos desechables para la reduccion
o extraccion de glandulas odoriferas o foliculos pilosos en el tratamiento de
afecciones cutaneas esteticas, topicas y subcutaneas y la promocion de la salud
cutanea y subcutanea, todos los productos mencionados, excepto productos para
odontologia, ortodoncia, cirugia dental, laboratorios dentales, cuidados
dentales, cuidado de la faringe, cuidado bucal y cuidado de los labios.

 

--------------------------------------------------------------------------------

Page 12 of 17

 

 

[g320y1dqpr3q000039.jpg]

 

Class 10 Goods Devices, medical devices, namely, microwave generators,
applicators and disposable supplies for the reduction or removal of odoriferous
glands or hair follicles in the treatment of skin conditions aesthetic, topical
and subcutaneous and promotion of skin health and subcutaneous, all the
aforesaid goods except products for dentistry, orthodontics, dental surgery,
dental laboratories, dental care, care of the pharynx, oral care and lip care.
Miramar Labs, Inc. MIRASMOOTH Mexico 5 Feb 2016 1293129 Registered Miradry, Inc.
5 Feb 2026 18 Apr 2017 1293129 Allow to Lapse Lisa Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators, applicators
and disposables for use in the reduction or removal of sweat or odor glands or
hair follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAWAVE Mexico 13 May 2010 1089258
Registered Miradry, Inc. 13 May 2020 13 Sep 2010 1178886 Allow to Lapse Lisa
Rosaya Class 10 Goods Aparatos e instrumentos medicos, especialmente generador
de microondas para aparatos medicos con excepcion de los productos en el campo
de la odontolofia, ortodoncia, cirugia dental, laboratorios dentales, cuidado
dental, higiene dental, cuidado de la faringe, higiene bucal y cuidado de
labios. Class 10 Goods Medical devices and instruments, especially microwave
generator for medical devices with the exception of products in the field of
dentistry, orthodontics, dental surgery, dental laboratories, dental care,
dental hygiene, pharyngeal care, oral hygiene and lip care. Qatar Miramar Labs,
Inc. MIRAFRESH Qatar 7 Feb 2016 103652 Registered Miradry, Inc. 6 Feb 2026 15
May 2017 103652 Allow to Lapse Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction of removal of sweat or odor glands or hair
follicles in the treatment of aesthetic, topical and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRASMOOTH Qatar 7 Feb 2016 103653
Registered Miradry, Inc. 6 Feb 2026 17 May 2017 103653 Allow to Lapse Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Saudi Arabia Miramar Labs,
Inc. MIRAFRESH Saudi Arabia 7 Feb 2016 1437009440 Registered Miradry, Inc. 7 Oct
2025 12 Oct 2016 1437009440 Allow to Lapse Lisa Rosaya Class 10 Goods On
surgical and medical instruments and instruments, dental and veterinary
instruments, limbs, eyes and artificial teeth, orthopedic instruments, stitching
or wound suture materials. Miramar Labs, Inc. MIRASMOOTH Saudi Arabia 7 Feb 2016
1437009442 Registered Miradry, Inc. 7 Oct 2025 12 Oct 2016 1437009442 Allow to
Lapse Lisa Rosaya Class 10 Goods On surgical and medical instruments and
instruments, dental and veterinary instruments, limbs, eyes and artificial
teeth, orthopedic instruments, stitching or wound suture materials

 

--------------------------------------------------------------------------------

Page 13 of 17

 

 

[g320y1dqpr3q000040.jpg]

 

Singapore Miramar Labs, Inc. MIRADRY Singapore 28 May 2010 1050025 Registered
Baker & McKenzie (Singapore) Miradry, Inc. 28 May 2020 28 May 2010 1050025 IR
designation under Article 9 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRADRY & Design Singapore 28 May 2010 1040350 Registered Baker &
McKenzie (Singapore) Miradry, Inc. 28 May 2020 28 May 2010 1040350 IR
designation under Article 9 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, applicators and
disposables for use in the reduction or removal of sweat glands and hair
follicles, in the treatment of aesthetic, topical, and subcutaneous skin
conditions and in the promotion of topical and subcutaneous skin health. Miramar
Labs, Inc. MIRAFRESH Singapore 5 Feb 2016 1292775 Registered Baker & McKenzie
(Singapore) Miradry, Inc. 5 Feb 2026 5 Feb 2016 1292775 Allow to Lapse Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRASMOOTH Singapore 5 Feb 2016 1293129 Registered Baker & McKenzie (Singapore)
Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa Rosaya Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAWAVE Singapore 17 May 2010
1040002 Registered Baker & McKenzie (Singapore) Miradry, Inc. 17 May 2020 17 May
2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods Microwave generator for
medical apparatus, all aforementioned goods with the exception of goods in the
field of dentistry, orthodontics, dental surgery, dental laboratories, dental
care, pharyngeal care, oral care and lip care.

 

--------------------------------------------------------------------------------

Page 14 of 17

 

 

[g320y1dqpr3q000041.jpg]

 

Switzerland Miramar Labs, Inc. MIRADRY Switzerland 28 May 2010 1050025
Registered John M. Kim (IP Legal Advisors, P.C.) Miradry, Inc. 28 May 28 May
2010 1050025 Lisa Rosaya 2020 Class 10 Goods Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRADRY & Design
Switzerland 28 May 2010 1040350 Registered Miradry, Inc. 28 May 2020 28 May 2010
1040350 Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miramar Labs, Inc. MIRASMOOTH Switzerland
5 Feb 2016 1293129 Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow
to Lapse Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat or odor glands or hair follicles in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Miramar Labs, Inc. MIRAWAVE Switzerland 17 May 2010 1040002 Registered Miradry,
Inc. 17 May 2020 17 May 2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods
Microwave generator for medical apparatus, all aforementioned goods with the
exception of goods in the field of dentistry, orthodontics, dental surgery,
dental laboratories, dental care, pharyngeal care, oral care and lip care.
Taiwan Miradry, Inc. MIRADRY Taiwan 12 Apr 2018 107022120 Registered Miradry,
Inc. 30 Nov 2028 1 Dec 2018 01954637 Lisa Rosaya Class 10 Goods Medical
equipment; medical equipment. Miradry, Inc. MIRADRY & Design Taiwan 12 Apr 2018
107022121 Registered Miradry, Inc. 30 Nov 2028 1 Dec 2018 01954638 Lisa Rosaya
Class 10 Goods Medical equipment; medical equipment. United Arab Emirates
Miradry, Inc. MIRAMAR LABS United Arab Emirates 7 Sep 2008 119025 Lapsed
Miradry, Inc. 7 Sep 2018 Allow to Lapse Lisa Rosaya Class 10 Goods Miramar Labs,
Inc. MIRAFRESH United Arab Emirates 6 Feb 2016 248188 Registered Miradry, Inc. 6
Feb 2026 26 Oct 2016 248188 Allow to Lapse Lisa Rosaya

 

--------------------------------------------------------------------------------

Page 15 of 17

 

 

[g320y1dqpr3q000042.jpg]

 

Class 10 Goods Medical devices and equipment, specifically, microwave generators
and disposable materials and materials to be used to relieve or remove sweat
glands, scents or hair follicles in treating cases aesthetic, topical and
subcutaneous skin to promote the health of the epidermis and subcutaneous skin,
all of the above mentioned products excluding dental, orthodontics, dental
surgery, dental, dental and pharyngology oral care and lip care. Class 10 Goods
الأجهزة والمعدات والأدوات الطبية ، تحديداً ، مولدات الميكرويف وأدوات ومواد
تستخدم لمرة واحدة لإستخدامها في تخفيف أو إزالة غدد العرق أو الرائحة أو بصيلات
الشعر في علاج حالات البشرة الجمالية و الموضعية وما تحت البشرة و لتعزيز صحة
البشرة الموضعية وما تحت البشرة ، جميع السلع المذكورة آنفاً بإستثناء السلع في
مجال طب .الأسنان وتقويم الأسنان وجراحة الأسنان ومختبرات الأسنان والعناية
بالأسنان والعناية بالبلعوم والعناية بالفم والعناية بالشفاه Miramar Labs, Inc.
MIRASMOOTH United Arab Emirates 6 Feb 2016 248189 Registered Miradry, Inc. 6 Feb
2026 26 Oct 2016 248189 Allow to Lapse Lisa Rosaya Class 10 Goods Medical
devices and equipment, specifically, microwave generators and disposable
materials and materials to be used to relieve or remove sweat glands, scents or
hair follicles in treating cases aesthetic, topical and subcutaneous skin to
promote the health of the epidermis and subcutaneous skin, all of the above
mentioned products excluding dental, orthodontics, dental surgery, dental,
dental and pharyngology oral care and lip care. Class 10 Goods الأجهزة والمعدات
والأدوات الطبية ، تحديداً ، مولدات الميكرويف وأدوات ومواد تستخدم لمرة واحدة
لإستخدامها في تخفيف أو إزالة غدد العرق أو الرائحة أو بصيلات الشعر في علاج حالات
البشرة الجمالية و الموضعية وما تحت البشرة و لتعزيز صحة البشرة الموضعية وما تحت
البشرة ، جميع السلع المذكورة آنفاً بإستثناء السلع في مجال طب .الأسنان وتقويم
الأسنان وجراحة الأسنان ومختبرات الأسنان والعناية بالأسنان والعناية بالبلعوم
والعناية بالفم والعناية بالشفاه United States of America Miradry, Inc. BIOTIP
United States of America 4 Sep 2018 88103481 Registered Miradry, Inc. 16 Apr
2029 16 Apr 2019 5726993 Lisa Rosaya Class 10 Goods Disposable sanitary
applicator for use with electro-medical devices for the treatment of skin
conditions and in the promotion of skin health, including the treatment of
aesthetic, topical and subcutaneous skin conditions and skin health. Miradry,
Inc. Drop Design United States of America 2 Jun 2011 85336813 Registered
Miradry, Inc. 15 May 2022 15 May 2012 4144202 Lisa Rosaya Class 10 Goods Medical
devices, instruments, and apparatus, namely, microwave generators,
electromagnetic energy radiating applicators and disposables in the nature of
sanitary applicator covers for use with an electro-medical devices for use in
the reduction or removal of sweat glands and/or hair follicles, in the treatment
of aesthetic, topical and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miradry, Inc. MIRADRY United States of
America 4 Dec 2009 77886273 Registered Miradry, Inc. 19 Jul 2021 19 Jul 2011
3998952 Lisa Rosaya Class 10 Goods Medical devices, instruments, and apparatus,
namely, microwave generators, applicators and disposables for use in the
reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miradry, Inc. MIRADRY United States of
America 7 Nov 2012 85773803 Registered Miradry, Inc. 25 Jun 2023 25 Jun 2013
4358050 Lisa Rosaya

 

--------------------------------------------------------------------------------

Page 16 of 17

 

 

[g320y1dqpr3q000043.jpg]

 

Class 44 Goods Non-invasive medical procedures for the treatment of aesthetic,
topical, and subcutaneous skin conditions. Miradry, Inc. MIRADRY & Design United
States of America 4 Dec 2009 77886437 Registered Miradry, Inc. 19 Jul 2021 19
Jul 2011 3998953 Lisa Rosaya Class 10 Goods Medical devices, instruments, and
apparatus, namely, microwave generators, applicators and disposables for use in
the reduction or removal of sweat glands and hair follicles, in the treatment of
aesthetic, topical, and subcutaneous skin conditions and in the promotion of
topical and subcutaneous skin health. Miradry, Inc. MIRADRY & Design United
States of America 7 Nov 2012 85774022 Registered Miradry, Inc. 25 Jun 2023 25
Jun 2013 4358051 Lisa Rosaya Class 44 Goods Non-invasive medical procedures for
the treatment of aesthetic, topical, and subcutaneous skin conditions. Miradry,
Inc. MIRASMOOTH United States of America 6 Aug 2015 86716924 Registered Miradry,
Inc. 6 Dec 2026 6 Dec 2016 5096600 Allow to Lapse Lisa Rosaya Class 10 Goods
Medical devices, instruments, and apparatus, namely, microwave generators,
applicators in the nature of handheld electromagnetic energy radiating units,
and disposable templates in the nature of temporary tattoo transfers to mark the
medical treatment area, for use in the reduction or removal of sweat or odor
glands or hair follicles in the treatment of aesthetic, topical and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miradry, Inc. MIRAWAVE United States of America 17 Nov
2009 77874719 Registered Miradry, Inc. 27 Aug 2023 27 Aug 2013 4392548 Allow to
Lapse Lisa Rosaya Class 10 Goods Microwave generator for medical apparatus, all
aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care. Miramar Labs, Inc. MIRAMAR LABS United States of America
6 Mar 2008 77415589 Registered Baker & McKenzie (New York) Miradry, Inc. 2 Mar
2020 2 Mar 2010 3755299 Allow to Lapse Lisa Rosaya Disclaimers ''LABS'' Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health,
all aforementioned goods with the exception of goods in the field of dentistry,
orthodontics, dental surgery, dental laboratories, dental care, pharyngeal care,
oral care and lip care.

 

--------------------------------------------------------------------------------

Page 17 of 17

 

 

[g320y1dqpr3q000044.jpg]

 

WIPO Miramar Labs, Inc. Drop Design WIPO 28 Nov 2011 1102733 Registered Miradry,
Inc. 28 Nov 2021 28 Nov 2011 1102733 Lisa Rosaya Class 10 Goods Medical devices,
instruments, and apparatus, namely, microwave generators, electromagnetic energy
radiating applicators and disposables in the nature of sanitary applicator
covers for use with an electro-medical devices for use in the reduction or
removal of sweat glands and/or hair follicles, in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health. Miramar Labs, Inc. MIRADRY WIPO 28 May 2010 1050025
Registered Miradry, Inc. 28 May 2020 28 May 2010 1050025 Lisa Rosaya Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY WIPO 6 May 2013 1162374 Registered Miradry, Inc. 6
May 2023 6 May 2013 1162374 Lisa Rosaya Class 44 Goods Non-invasive medical
procedures for the treatment of aesthetic, topical, and subcutaneous skin
conditions. Miramar Labs, Inc. MIRADRY & Design WIPO 28 May 2010 1040350
Registered Miradry, Inc. 28 May 2020 28 May 2010 1040350 Lisa Rosaya Class 10
Goods Medical devices, instruments, and apparatus, namely, microwave generators,
applicators and disposables for use in the reduction or removal of sweat glands
and hair follicles, in the treatment of aesthetic, topical, and subcutaneous
skin conditions and in the promotion of topical and subcutaneous skin health.
Miramar Labs, Inc. MIRADRY & Design WIPO 6 May 2013 1161779 Registered Miradry,
Inc. 6 May 2023 6 May 2013 1161779 Lisa Rosaya Class 44 Goods Non-invasive
medical procedures for the treatment of aesthetic, topical, and subcutaneous
skin conditions. Miramar Labs, Inc. MIRASMOOTH WIPO 5 Feb 2016 1293129
Registered Miradry, Inc. 5 Feb 2026 5 Feb 2016 1293129 Allow to Lapse Lisa
Rosaya Class 10 Goods Medical devices, instruments, and apparatus, namely,
microwave generators, applicators and disposables for use in the reduction or
removal of sweat or odor glands or hair follicles in the treatment of aesthetic,
topical and subcutaneous skin conditions and in the promotion of topical and
subcutaneous skin health, all aforementioned goods with the exception of goods
in the field of dentistry, orthodontics, dental surgery, dental laboratories,
dental care, pharyngeal care, oral care and lip care. Miramar Labs, Inc.
MIRAWAVE WIPO 17 May 2010 1040002 Registered Miradry, Inc. 17 May 2020 17 May
2010 1040002 Allow to Lapse Lisa Rosaya Class 10 Goods Microwave generator for
medical apparatus. Class 5 Goods Silicone sold as an ingredient of scar
treatment gel. GIPM - END OF REPORT Generated by Baker & McKenzie's Global IP
Manager: Printed 2 Mar 2020 15:35

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3.26 – Accounting Controls

 

As of the date hereof, the Company’s internal control over financial reporting
is not effective.

 

 

--------------------------------------------------------------------------------

 

Schedule 6.1 – Debt; Contingent Obligations

 

 

-

Existing Equipment Leases (defined below)

 

 

--------------------------------------------------------------------------------

 

Schedule 6.2 – Liens

 

 

Debtor2

 

Secured

Party

 

Jurisdiction

 

Instrument

Number

 

Filed Date

 

Collateral

 

Outstanding

Amount

Sientra, Inc.

Toyota Motor Credit Corporation

Delaware

20133563260

09/03/2013

Equipment

$8,393.28

miraDry, Inc.

U.S. Bank Equipment Finance

Delaware

20141259290

03/31/2014

Equipment

$7,000

Sientra, Inc.

Wells Fargo

Delaware

20190040373

01/03/2019

Equipment

$87,759

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Collectively the “Existing Equipment Leases”

 

 

--------------------------------------------------------------------------------

 

Schedule 6.7 – Purchase of Assets, Investments

 

None.

 

 

--------------------------------------------------------------------------------

 

Schedule 6.8 – Transactions with Affiliates

 

None

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF CONVERTIBLE NOTE

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(a)(1) AND A HALF” SALE.

 

THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SECOND AMENDED
AND RESTATED REGISTRATION RIGHTS AGREEMENT DATED AS OF [•], AS AMENDED FROM TIME
TO TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING SECURITIES.  
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY.

 

THIS CONVERTIBLE NOTE (AND ALL PAYMENTS AND ENFORCEMENT PROVISIONS HEREIN) (THE
“NOTE”) IS AN UNSECURED OBLIGATION OF THE COMPANY (AS DEFINED BELOW) AND IS
SUBJECT TO THE TERMS OF (1) A SUBORDINATION AGREEMENT, DATED AS OF MARCH [__],
2020, BY AND AMONG THE COMPANY, MIDCAP FINANCIAL TRUST, A DELAWARE STATUTORY
TRUST (TOGETHER WITH ITS PERMITTED SUCCESSORS AND ASSIGNS), AS ADMINISTRATIVE
AGENT, THE HOLDER AND THE OTHER PARTIES NAMED THEREIN (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT (TERM LOAN)”) AND (2) A SUBORDINATION AGREEMENT, DATED AS OF MARCH
[__], 2020, BY AND AMONG THE COMPANY, MIDCAP FUNDING IV TRUST, A DELAWARE
STATUTORY TRUST (TOGETHER WITH ITS PERMITTED SUCCESSORS AND ASSIGNS), AS
ADMINISTRATIVE AGENT, THE HOLDER AND THE OTHER PARTIES NAMED THEREIN (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“SUBORDINATION AGREEMENT (REVOLVING LOAN)” AND TOGETHER WITH THE SUBORDINATION
AGREEMENT (TERM LOAN), THE “SUBORDINATION AGREEMENTS”). IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THIS NOTE AND THE SUBORDINATION AGREEMENTS, THE TERMS OF
THE SUBORDINATION AGREEMENTS SHALL CONTROL.

 

CONVERTIBLE NOTE

 

Issuance Date:  March [•], 2020

Principal:  U.S. $60,000,000

 

FOR VALUE RECEIVED, SIENTRA, INC., a Delaware corporation (the “Company”),
hereby promises to pay to Deerfield Partners, L.P. (the “Holder”) the principal
amount of Sixty Million Dollars ($60,000,000) (the “Principal”) pursuant to, and
in accordance with, the terms of that certain Facility Agreement, dated as of
March [•], 2020, by and among the Company, the

Lenders party thereto and the other parties thereto (together with all exhibits
and schedules thereto and as may be amended, restated, modified and supplemented
from time to time, the “Facility Agreement”). The Company hereby promises to pay
accrued and unpaid Interest (as defined below) and premium, if any, on the
Principal on the dates, at the rates and in the manner provided for in the
Facility Agreement. This Convertible Note (including all Convertible Notes
issued in exchange, transfer or replacement hereof, and as any of the foregoing
may be amended, restated, supplemented or otherwise modified from time to time,
this “Note”) is one of the Convertible Notes issued pursuant to the Facility
Agreement (collectively, including all Convertible Notes issued in exchange,
transfer or replacement thereof, and as any of the foregoing may be amended,
restated, supplemented or otherwise modified from time to time, the “Notes”).
All capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Facility Agreement.

 

--------------------------------------------------------------------------------

 

 

This Note is subject to mandatory prepayment on the terms specified in the
Facility Agreement. Except as expressly provided in the Facility Agreement, the
Company has no right, but under certain circumstances may have an obligation, to
make payments of Principal prior to the fourth anniversary of the Issuance Date.
At any time an Event of Default exists, the Principal of this Note, together
with all accrued and unpaid Interest and any applicable premium due, if any, may
be declared, or shall otherwise become, due and payable in the manner, at the
price and with the effect provided in the Facility Agreement.

 

1.Definitions.

 

(a)Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:

 

(i)“Affiliate” means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act. With respect to a Holder, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder. As used in this definition of “Affiliate,” the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities or partnership or other ownership interest, by contract, or
otherwise.

 

(ii)“Capital Stock” means, for any entity, any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock, limited liability company interests or
other similar interests issued by that entity, but for the avoidance of doubt,
excluding any debt securities convertible into such interests.

 

(iii)“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote, in the election of directors of such person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
election of the governing body, partners, managers or others that will control
the management or policies of such person.

 

(iv)“Common Stock” means the common stock of the Company.

 

(v)“Conversion Amount” means the Principal to be converted, redeemed or
otherwise with respect to which this determination is being made.

 

(vi)“Conversion Price” means, as of any Conversion Date or other date of
determination, $4.10 per share of Common Stock, subject to adjustment as
provided herein and subject to appropriate adjustment to reflect any subdivision
of outstanding Common Stock (by any stock split, share or stock dividend,
recapitalization or otherwise) or combination of outstanding Common Stock (by
consolidation, combination, reverse stock split or otherwise), repayment or
reduction of capital or other event giving rise to an adjustment of the nominal
amount of such Common Stock hereafter.

 

(vii)“Dollars” or “$” means United States Dollars.

 

(viii)“Eligible Market” means the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE Alternext, or the Nasdaq Capital
Market.

 

(ix)“Exchange Act” means the Securities  Exchange Act of 1934, as amended.

 

(x)“Interest” means any interest (including any default interest) accrued on the
Principal pursuant to the terms of this Note and the Facility Agreement.

 

2

--------------------------------------------------------------------------------

 

(xi)“Issuance Date” means March [•], 2020, regardless of any exchange or
replacement hereof.

(xii)“Major Transaction” means any of the following events:

(A)a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange, recapitalization, reorganization, combination or event either (a) no
longer hold at least 50% of the Common Stock or (b) no longer have the ability
to elect at least 50% of the members of the board of directors of the Company or
(2) as a result of which Common Stock shall be converted into or re-designated
as (or the holders of shares of Common Stock become entitled to receive) the
same or a different number of shares of the same or another class or classes of
stock or securities of the Company or another entity (other than to the extent
the shares of Common Stock are changed or exchanged solely to reflect a change
in the Company’s jurisdiction of incorporation); or

 

(B)the sale or transfer (other than to a wholly owned subsidiary of the Company
that is a Loan Party) in a single transaction or series of related transactions
of (i) all or substantially all of the assets of the Company (including, for the
avoidance of doubt, all or substantially all of the assets of the Company and
its Subsidiaries) or (ii) assets of the Company or its Subsidiaries for a
purchase price equal to more than 50% of the Enterprise Value (as defined below)
of the Company. For purposes of this clause (B), “Enterprise Value” shall mean
(I) the product of (x) the number of issued and outstanding shares of Common
Stock on the date the Company delivers the Major Transaction Notice (as defined
below in Section 3(b)) multiplied by (y) the per share closing price of the
Common Stock on such date plus (II) the amount of the Company’s debt as shown on
the latest financial statements filed with the SEC (the “Current Financial
Statements”) less (III) the amount of cash and cash equivalents of the Company
as shown on the Current Financial Statements; or

 

(C)a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner” as defined in Rule 13d-3 under the
Exchange Act of the Company’s Common Equity representing more than 50% of the
voting power of the Company’s Common Equity;

 

(D)the liquidation, bankruptcy, insolvency, dissolution or winding-up (or the
occurrence of any analogous proceeding) affecting the Company; or

 

(E)the Common Stock ceases to be listed, traded or publicly quoted on the NASDAQ
Stock Market LLC and are not promptly re-listed or requoted on an Eligible
Market; or

 

(F)the Common Stock ceases to be registered under Section 12 of the Exchange
Act;

provided, however, that a transaction or transactions described in clause (A)
above shall not constitute a Major Transaction, if at least 90% of the
consideration received or to be received by the holders of Common Stock,
excluding cash payments for fractional shares, in connection with such
transaction or transactions, consists of freely tradable, unrestricted common
shares or ordinary shares (“Equity Shares”) of a Qualified Issuer (as defined
below) that are listed on an Eligible Market or will be so listed when issued or
exchanged in connection with such transaction or transactions and if as a result
of such transaction or transactions the obligations of the Company under the
Notes and the Facility Agreement are assumed by such Qualified Issuer, and such
notes thereafter become convertible at any time and from time to time, pursuant
to the terms hereof, into such Equity Shares, including with such appropriate
revisions to the Conversion Price and to Schedule I hereto to reflect the
conversion ratio to be received by holders of Common Stock in such transaction
as shall be reasonably satisfactory to the Holder.  An issuer is a “Qualified
Issuer” if, as of the 5th Trading Date prior to the announcement of the
foregoing transaction its Market Cap (as defined below) is at least $450
million. “Market Cap” shall mean the product of the number of outstanding Equity
Securities and the Volume Weighted Average Price of such securities, both
determined as of the foregoing 5th Trading Day.

3

--------------------------------------------------------------------------------

 

 

(xiii)“Major  Transaction  Company  Shares”  shall  have  the meaning set forth
in Section 3(a) hereof.

 

(xiv)“Major Transaction Conversion Period” means the period beginning upon
receipt by the Holder of a Major Transaction Notice (as defined below) and
ending (1) in the case of a Successor Major Transaction (as defined below), five
(5) Trading Days prior to consummation of the Major Transaction and (2) in the
case of a Company Share Major Transaction (as defined below), at such time as
all Principal amounts have been theretofore repaid, converted and/or otherwise
satisfied in full hereunder and under the Facility Agreement.

 

(xv)“Maturity Date” means the fifth anniversary of the Issuance Date, subject to
the terms specified in the Facility Agreement.

 

(xvi)“Person” means an individual, a corporation, a limited liability company,
an association, a partnership, a joint venture, a joint stock company, a trust,
an unincorporated organization or a government or agency or a political
subdivision thereof.

 

(xvii)“Principal” means the outstanding principal amount of this Note as of any
date of determination.

 

(xviii)“Principal Market” means the Eligible Market on which the Common Stock is
primarily listed on and quoted for trading, which as of the Issuance Date, shall
be the NASDAQ Stock Market LLC.

 

(xix)“Registration Failure” means that (A) the Company fails to file with the
SEC on or before the Filing Deadline (as defined in the Registration Rights
Agreement) any Registration Statement required to be filed pursuant to Section
2(a) of the Registration Rights Agreement registering Conversion Shares (as
defined below), (B) the Company fails use its best efforts to obtain
effectiveness with the SEC, prior to the Registration Deadline (as defined in
the Registration Rights Agreement), of any Registration Statements (as defined
in the Registration Rights Agreement) that are required to be filed pursuant to
Section 2(a) of the Registration Rights Agreement registering Conversion Shares,
or fails to keep such Registration Statement current and effective as required
in Section 3 of the Registration Rights Agreement, (C) the Company fails to file
any additional Registration Statements required to be filed pursuant to Section
2(a)(ii) of the Registration Rights Agreement registering Conversion Shares on
or before the Additional Filing Deadline or fails to use its best efforts to
cause such new Registration Statement to become effective on or before the
Additional Registration Deadline, (D) the Company fails to file any amendment to
any Registration Statement registering Conversion Shares, or any additional
Registration Statement required to be filed pursuant to Section 3(b) of the
Registration Rights Agreement registering Conversion Shares within twenty (20)
days of the applicable Registration Trigger Date (as defined in the Registration
Rights Agreement), or fails to use its best efforts to cause such amendment
and/or new Registration Statement to become effective within forty-five (45)
days of the applicable Registration Trigger Date, (E) any Registration Statement
required to be filed under the Registration Rights Agreement registering
Conversion Shares, after its initial effectiveness and during the Registration
Period (as defined in the Registration Rights Agreement), lapses in effect or
sales of any Conversion Shares constituting Registrable Securities (as defined
in the Registration Rights Agreement) cannot otherwise be made thereunder
(whether by reason of the Company’s failure to amend or supplement the
prospectus included therein in accordance with the Registration Rights
Agreement, the Company’s failure to file and to obtain effectiveness with the
SEC of an additional Registration Statement registering Conversion Shares or
amended Registration Statement required pursuant to Sections 2(a)(ii) or 3(b) of
the Registration Rights Agreement, as applicable, or otherwise), and (F) the
Company fails to provide a written response to any comments to the foregoing
Registration Statements submitted by the SEC within twenty (20) days of the date
that such SEC comments are received by the Company.

 

4

--------------------------------------------------------------------------------

 

(xx)“Registration Rights Agreement” means that certain Registration Rights
Agreement dated as of March [•], 2020, among the Company and the Lenders party
to the Facility Agreement.

 

(xxi)“Required Note Holders” means Holders of at least 50.1% of the aggregate
principal amount of the Notes outstanding.

 

(xxii)“SEC” means the Securities and Exchange Commission.

 

(xxiii)“Securities  Act” means the Securities Act of 1933, as amended.

(xxiv)“Shares” means shares of Common Stock.

 

(xxv)“Successor Entity” means any Person purchasing the Company’s assets or
Common Stock in a Major Transaction, or any successor entity resulting from such
Major Transaction.

 

(xxvi) “Trading Day” means any day on which shares of Common

Stock are traded for any period on the Principal Market.

 

(xxvii)“Volume Weighted Average Price” for any security as of any date means the
volume weighted average sale price of such security on the Principal Market as
reported by Bloomberg Financial Markets or an equivalent, reliable reporting
service mutually acceptable to and hereinafter designated by the Required Note
Holders and the Company (“Bloomberg”) or, if no volume weighted average sale
price is reported for such security, then the last closing trade price of such
security as reported by Bloomberg, or, if no last closing trade price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security that are listed in the over the counter market
by the Financial Industry Regulatory Authority, Inc. or on the “over the
counter” Bulletin Board (or any successor) or in the “pink sheets” (or any
successor) by the OTC Markets Group, Inc. If the Volume Weighted Average Price
cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Notes being converted for which the calculation of the Volume Weighted
Average Price is required in order to determine the Conversion Price of such
Notes.

 

2.Conversion Rights. This Note may be converted into Shares on the terms and
conditions set forth in this Section 2 and, where applicable, Section 3.

 

(a)Conversion at Option of the Holder. On or after the date hereof, the Holder
shall be entitled to convert all or any part of the Principal into, and the
Company shall issue, fully paid Shares, ranking pari passu with the fully paid
Shares then in issue (the “Conversion Shares”) in accordance with this Section 2
and, if applicable, Section 3, at the Conversion Rate (as defined in Section
2(b)). If the issuance would result in the issuance of a fraction of a Share,
then the Company shall round such fraction of a Share up to the nearest whole
share. Notwithstanding anything herein to the contrary, the Company shall not
issue to the Holder, and the Holder may not acquire, a number of Shares upon
conversion of this Note or otherwise issue any Common Stock pursuant hereto or
the Facility Agreement to the extent that, upon such conversion, the number of
Shares then beneficially owned by the Holder and its Affiliates and any other
persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
4.985% of the total number of shares of Common Stock then issued (excluding
treasury shares) (the “Cap”); provided, however, that the Cap shall only apply
to the extent that shares of Common Stock are deemed to constitute “equity
securities” pursuant to Rule 13d-1(i) promulgated under the Exchange Act. For
purposes hereof, “group” has the meaning set forth in Section 13(d) of the
Exchange Act and applicable regulations of the SEC, and the percentage held by
the Holder shall be determined in a manner consistent with the provisions of
Section 13(d) of the Exchange Act. Upon the written request of the Holder, the
Company shall, within two (2) Trading Days, confirm orally and in writing to the
Holder the number of Shares then outstanding.

5

--------------------------------------------------------------------------------

 

 

(b)Conversion Rate. The number of Conversion Shares issuable upon a conversion
of any portion of this Note pursuant to Section 2 shall be determined according
to the following formula (the “Conversion Rate”):

 

Conversion Amount

Conversion Price

 

The Conversion Rate shall be subject to adjustment in connection with a Major
Transaction Conversion (as defined below) in accordance with and subject to the
provisions of Section 3 hereof.

 

(c)Mechanics of Conversion.   The conversion of this Note shall be conducted in
the following manner:

 

(i)Holder’s Delivery Requirements . To convert a Conversion Amount into
Conversion Shares on any date (the “Conversion Date”), the Holder shall (A)
transmit by facsimile or electronic mail (or otherwise deliver), for receipt on
or prior to 5:00 p.m. New York City time on such date, a copy of an executed
conversion notice in the form attached hereto as Exhibit A or, in the case of a
Major Transaction Conversion for Major Transaction Company Shares (as defined
below), a Major Transaction Conversion Notice (such applicable notice, the
“Conversion Notice”) to the Company (Attention: [•], Fax: [•], Email: [•]), and
(B) if required by Section 2(c)(vi), surrender to a common carrier for delivery
to the Company, no later than three (3) Business Days after the Conversion Date,
the original Note being converted (or an indemnification undertaking in
customary form with respect to this Note in the case of its loss, theft or
destruction).

 

(ii)Company’s Response . Upon receipt or deemed receipt by the Company of a copy
of a Conversion Notice, the Company (I) shall immediately send, via facsimile or
electronic mail, a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein and (II) on or before
the second (2nd) Trading Day following the date of receipt or deemed receipt by
the Company of such Conversion Notice or, in the case of Major Transaction
Company Shares, within the period provided in Section 3(d) (the “Share Delivery
Date”); (A) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and provided
that the Holder is eligible to receive Shares through DTC, credit such aggregate
number of Conversion Shares to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system, or (B) if the foregoing shall not apply,
issue and deliver to the address as specified in the Conversion Notice, a share
or stock certificate (as the case may be), registered in the name of the Holder
or its designee, for the number of Conversion Shares to which the Holder shall
be entitled. If this Note is submitted for conversion, and the Principal
represented by this Note is greater than the Principal being converted, then the
Company shall, as soon as practicable and in no event later than three (3)
Trading Days after receipt of this Note (the “Note Delivery Date”) and at its
own expense, issue and deliver to the Holder a new Note representing the
Principal not converted and cancel this Note. This Note and the Conversion
Shares will be free-trading, and freely transferable, and will not contain a
legend restricting the resale or transferability of the Conversion Shares if the
Unrestricted Conditions (as defined below) are met.

 

6

--------------------------------------------------------------------------------

 

(iii)Dispute Resolution.   In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Company shall instruct the Transfer Agent to issue to the Holder the number of
Conversion Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to the Holder via facsimile
or electronic mail within two (2) Business Days of receipt or deemed receipt of
the Holder’s Conversion Notice or other date of determination. If the Holder and
the Company are unable to agree upon the determination of the Conversion Price
or arithmetic calculation of the Conversion Rate within one (1) Business Day of
such disputed determination or arithmetic calculation being transmitted to the
Holder, then the Company shall promptly (and in any event within two (2)
Business Days) submit via facsimile or electronic mail (A) the disputed
determination of the Conversion Price to an independent, reputable investment
banking firm agreed to by the Company and the Required Note Holders, or (B) the
disputed arithmetic calculation of the Conversion Rate to the Company’s
independent registered public accounting firm, as the case may be. The Company
shall direct the investment bank or the accounting firm, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than two (2) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accounting
firm’s determination or calculation, as the case may be, shall be binding upon
all parties absent manifest error. Notwithstanding anything herein to the
contrary, any such final determination in respect of a dispute in connection
with a Major Transaction in which the Company is not the surviving parent
entity, shall be made prior to consummation of such Major Transaction.

 

(iv)Record Holder. The person or persons entitled to receive the Conversion
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such Shares upon delivery of the
Conversion Notice via facsimile, electronic mail or otherwise in accordance with
the terms hereof.

 

(v)Company’s Failure to Timely Convert.

 

(A)Cash Damages.   If within three (3) Business Days after the Company’s receipt
of the facsimile or electronic mail copy of a Conversion Notice or deemed
receipt of a Conversion Notice the Company shall fail to issue and deliver a
certificate to the Holder for, or credit the Holder’s or its designee’s balance
account with DTC with, the number of Conversion Shares (free of any restrictive
legend if the Unrestricted Conditions (as defined below) are met) to which the
Holder is entitled upon the Holder’s conversion of any Conversion Amount, then
in addition to all other available remedies that the Holder may pursue hereunder
and under the Facility Agreement, the Company shall pay additional damages to
the Holder for each 30-day period (prorated for any partial period) after the
Share Delivery Date such conversion is not timely effected in an amount equal to
one and one-half percent (1.5%) of, the product of (I) the number of Conversion
Shares not issued to the Holder or its designee on or prior to the Share
Delivery Date and to which the Holder is entitled and (II) the Volume Weighted
Average Price of a share of Common Stock on the Share Delivery Date (such
product is referred to herein as the “Share Product Amount. Alternatively,
subject to Section 2(c)(iii), at the election of the Holder made in the Holder’s
sole discretion, the Company shall pay to the Holder, in lieu of the additional
damages referred to in the preceding sentence (but in addition to all other
available remedies that the Holder may pursue hereunder and under the Facility
Agreement), 105% of the amount by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the Shares purchased to make
delivery in satisfaction of a sale by the Holder of the Conversion Shares to
which the Holder is entitled but has not received upon a conversion exceeds (B)
the net proceeds received by the Holder from the sale of the Shares to which the
Holder is entitled but has not received upon such conversion. If the Company
fails to pay the additional damages set forth in this Section 2(c)(v)(A) within
five (5) Business Days of the date incurred, then the Holder entitled to such
payments shall have the right at any time, so long as the Company continues to
fail to make such payments, to require the Company, upon written notice, to
immediately issue, in lieu of such cash damages, the number of Shares equal to
the quotient of (X) the aggregate amount of the damages payments described
herein divided by (Y) the Conversion Price in effect on such Conversion Date as
specified by the Holder in the Conversion Notice.

 

7

--------------------------------------------------------------------------------

 

(B)Void Conversion Notice.   If for any reason the Holder has not received all
of the Conversion Shares prior to the fifteenth (15th) Business Day after the
Share Delivery Date with respect to a conversion of this Note (a “Conversion
Failure”), then the Holder, upon written notice to the Company (a “Void
Conversion Notice”), may void its Conversion Notice with respect to, and retain
or have returned, as the case may be, any portion of this Note that has not been
converted pursuant to the Holder’s Conversion Notice; provided, that the voiding
of the Holder’s Conversion Notice shall not affect the Company’s obligations to
make any payments that have accrued prior to the date of such notice pursuant to
Section 2(c)(v)(A) or otherwise.

 

(C)Event of Default.   A Conversion Failure shall constitute an immediate Event
of Default under the Facility Agreement and entitle the Lenders to all payments
and remedies provided under the Facility Agreement upon the occurrence of an
Event of Default.

 

(vi)Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion or redemption of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless all of the Principal is being converted or redeemed. The Holder and the
Company shall maintain records showing the Principal converted or redeemed and
the dates of such conversions or redemptions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon any such partial conversion or redemption.
Notwithstanding the foregoing, if this Note is converted or redeemed as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.

 

(d)Taxes. The Company shall pay any and all Other Taxes that may be payable with
respect to the issuance and delivery of Conversion Shares upon the conversion of
this Note. For greater certainty, the provisions of Section 2.4 of the Facility
Agreement shall apply with respect to any and all Taxes with respect to payments
by the Company (or any other applicable Credit Party) hereunder, including with
respect to the delivery of Conversion Shares upon the conversion of this Note.

 

(e)Legends.

 

(i)Restrictive Legend. The Holder understands that until such time as this Note
or the Conversion Shares have been registered under the Securities Act and
applicable state securities laws as contemplated by the Registration Rights
Agreement or otherwise may be sold pursuant to Rule 144 under the Securities Act
or an exemption from registration under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, this Note and the Conversion Shares, as applicable, may
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER SAID ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SAID ACT INCLUDING, WITHOUT LIMITATION, PURSUANT TO RULES 144 OR 144A
UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE EFFECTED UNDER APPLICABLE FORMAL OR
INFORMAL SEC INTERPRETATION OR GUIDANCE, SUCH AS A SO- CALLED “4(a)(1) AND A
HALF” SALE.”

8

--------------------------------------------------------------------------------

 

 

“THE   SALE,   TRANSFER   OR   ASSIGNMENT   OF   THE   SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
REGISTRATION RIGHTS AGREEMENT DATED AS OF MARCH 2020, AS AMENDED FROM TIME TO
TIME, AMONG THE COMPANY AND CERTAIN HOLDERS OF ITS OUTSTANDING
SECURITIES.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE
COMPANY.”

 

(ii)Removal of Restrictive Legends.     This Note and the certificates
evidencing the Conversion Shares (including any Major Transaction Company
Shares), as applicable, shall not contain any securities legend restricting the
transfer thereof (including the securities legend set forth above in subsection
2(e)(i)): (A) while a registration statement (including a Registration
Statement, as defined in the Registration Rights Agreement) covering the sale or
resale of the Conversion Shares is effective under the Securities Act, or (B)
following any sale of such Note and/or Conversion Shares pursuant to Rule 144,
or (C) if such Note or Conversion Shares, as the case may be, are eligible for
sale under Rule 144(b)(1), (D) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the SEC) (collectively, the “Unrestricted
Conditions”).  The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Effective Date (as defined below), or at
such other time as any of the Unrestricted Conditions have been satisfied, if
required by the Company’s transfer agent to effect the issuance of this Note or
the Conversion Shares, as applicable, without a restrictive legend or removal of
the legend hereunder. If any of the Unrestricted Conditions are met at the time
of issuance of any of the Conversion Shares, then such Conversion Shares shall
be issued free of all United States legends. The Company agrees that following
the Effective Date or at such time as any of the Unrestricted Conditions are met
or such United States legend is otherwise no longer required under this Section
2(e), it will, no later than five (5) Trading Days following the delivery (the
“Unlegended Shares Delivery Deadline”) by the Holder to the Company or the
Transfer Agent of this Note and a certificate representing Conversion Shares, as
applicable, issued with a restrictive United States legend (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such Holder
this Note and/or a certificate (or electronic transfer) representing such shares
that is free from all restrictive and other United States legends. For purposes
hereof, “Effective Date” shall mean the date that the Registration Statement
that the Company is required to file pursuant to the Registration Rights
Agreement has been declared effective by the SEC.

 

(iii)Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive securities legend from this Note and any certificates representing
securities as set forth in Section 2(e)(i) above is predicated upon the
Company’s reliance that the Holder will sell this Note or any Conversion Shares,
as applicable, pursuant to either the registration requirements of the
Securities Act and applicable state securities laws, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if such
securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

(f)Dividend, Subdivision, Combination or Reclassification. If the Company shall,
at any time or from time to time, (A) declare a dividend on the Common Stock, or
capitalization of profits or reserves, payable in shares of its Capital Stock
(including Common Stock), other than a dividend for which the Holder would be
entitled to participate pursuant to Section 6, (B) subdivide the outstanding
shares of Common Stock into a larger number of shares of Common Stock, (C)
consolidate or combine the outstanding shares of Common Stock into a smaller
number of shares of its Common Stock or (D) issue any shares of its Capital
Stock in a reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), or (E) repay or reduce its capital or
otherwise adjust the nominal value of its Shares, then in each such case, the
Conversion Price in effect at the time of the record date for such dividend or
of the effective date of such subdivision, combination or reclassification shall
be adjusted so that the Holder of this Note upon conversion after such date
shall be entitled to receive the aggregate number and kind of shares of its
Capital Stock which, if this Note had been converted immediately prior to such
date, such holder would

9

--------------------------------------------------------------------------------

 

have owned upon such conversion and been entitled to receive by virtue of such
dividend, subdivision, combination or reclassification.   Any such adjustment
shall become effective immediately after the record date of such dividend or the
effective date of such subdivision, combination or reclassification.   Such
adjustment shall be made successively whenever any event listed above shall
occur. If a dividend on the Common Stock, or capitalization of profits or
reserves, payable in shares of its Capital Stock (including Common Stock) is
declared and such dividend is not paid, the Conversion Price shall again be
adjusted to be the Conversion Price, in effect immediately prior to such record
date (giving effect to all adjustments that otherwise would be required to be
made pursuant to this Section 2 from and after such record date).

 

3.Rights Upon Major Transaction.   In the event that a Major Transaction occurs,
then the Holder, at its option, may (i) require the Company to repay in cash all
or a portion of the principal amount outstanding on the Holder’s Notes plus all
accrued and unpaid Interest thereon, in accordance with Section 5.19 of the
Facility Agreement or (ii) convert all or a portion of the principal amount
outstanding in accordance with the provisions of this Section 3 (a “Major
Transaction Conversion”) and cause the Company to pay to the Holder all accrued
and unpaid Interest under this Note. The Holder shall have the right to waive
its rights under this Section 3 with respect to such Major Transaction.

 

(a)Major Transaction Conversion.     In the event that a Major Transaction
occurs, then (1) in the case of a transaction covered by the provisions of
clause (A) of the definition of “Major Transaction”, in which the Common Stock
of the Company is converted into the right to receive cash, securities of
another entity and/or other assets (a “Successor Major Transaction”), the
Holder, at its option, may convert, in whole or in part, the outstanding
principal amount under this Note into the right to receive upon consummation of
the Major Transaction, the amount of cash and other assets and the number of
securities or other property of the Successor Entity or other entity that the
Holder would have received had such Holder converted the Major Transaction
Conversion Amount (as defined below) into Base Conversion Shares and Additional
Conversion Shares (as defined below and without regard to the Cap) immediately
prior to the consummation of such Major Transaction (together with any Cash
Settlement Amount (as defined below), the “Successor Consideration”) and (2) in
the case of any other Major Transactions not covered under clause (1) above (a
“Company Share Major Transaction”), the Holder shall have the right to convert,
in whole or in part, and from time to time, the outstanding principal amount
under this Note into Base Conversion Shares and Additional Conversion Shares
(“Major Transaction Company Shares”).

(b)Base Conversion Shares and Additional Conversion Shares. Notwithstanding
anything herein to the contrary, with respect to any conversion or deemed
conversion effected in connection with a Major Transaction pursuant to this
Section 3, the aggregate total number of Major Transaction Company Shares into
which all or any portion of the principal amount of this Note may be converted
or, the aggregate number of conversion shares to be used for calculating the
Successor Consideration, as applicable, shall be calculated to be the sum of (a)
the number of shares of Common Stock into which the principal amount of this
Note then being converted would otherwise be converted as calculated under
Section 2 hereof (such number of shares, the “Base Conversion Shares”), plus (b)
the number of shares of Common Stock equal to the product of (x) the Additional
Share Coefficient (as such term is defined and determined for each $1,000 of
principal amount of this Note on Schedule I attached hereto and made a part
hereof) for such Major Transaction and (y) a fraction the numerator of which is
the amount of the principal amount of this Note then being converted and the
denominator of which is $1,000 (such number of shares of Common Stock calculated
in accordance with this clause (b), the “Additional Conversion Shares”).

 

(c)Notice; Major Transaction Conversion Election. At least thirty (30) days
prior to the consummation of any Major Transaction (other than a transaction
described in clauses (C), (D), (E) or (F) of the definition of “Major
Transaction”), but, in any event, within five (5) Business Days following the
first to occur of (x) the date of the public announcement of such Major
Transaction if such announcement is made before 4:00 p.m., New York City time,
or (y) the day following the public announcement of such Major Transaction if
such announcement is made on and after 4:00 p.m., New York City time, the
Company shall deliver written notice thereof via (i) facsimile or electronic
mail and (ii) overnight courier to the Holder (a “Major Transaction Notice”). At
any time during the Major

10

--------------------------------------------------------------------------------

 

Transaction Conversion Period, the Holder may elect to effect a Major
Transaction Conversion by delivering written notice thereof (“Major Transaction
Conversion Notice”) to the Company, which Major Transaction Conversion Notice
shall indicate the portion of the Note (the “Major Transaction Conversion
Amount”), calculated with reference to the principal amount outstanding that the
Holder is electing to treat as a Major Transaction Conversion. For the avoidance
of doubt, the Holder shall be permitted to make successive conversions and send
successive Major Transaction Conversion Notices in respect of a Company Share
Major Transaction from time to time at any time during the Major Transaction
Conversion Period.

 

(d)Settlement of Major Transaction Conversion. Following the receipt of a Major
Transaction Conversion Notice from the Holder, the Company shall not effect a
Successor Major Transaction that is being treated as a Major Transaction
Conversion unless at the time of the execution of the definitive documentation
relating to such Major Transaction it obtains the written agreement of the
Successor Entity that payment or issuance of the Successor Consideration plus
accrued and unpaid interest through the date of payment, shall be made to the
Holder prior to consummation of such Major Transaction and such payment or
issuance, as the case may be, shall be a condition precedent to consummation of
such Major Transaction. Concurrently upon closing of such Successor Major
Transaction, the Company shall pay or issue, as the case may be, or shall
instruct any escrow agent for the transaction to pay or issue, and will cause
the Successor Entity to issue and/or pay, the applicable Successor
Consideration, plus accrued and unpaid interest through the date of payment. Any
Major Transaction Company Shares issuable in respect of a Company Share Major
Transaction shall be issued to the Holder within three (3) Trading Days
following the date of each Major Transaction Conversion Notice.

(e)Damages. Following the receipt of a Major Transaction Conversion Notice from
the Holder, in the event that the Company attempts to consummate a Successor
Major Transaction without obtaining the written agreement of the Successor
Entity described in subsection (d) above, the Holder shall have the right to
apply for an injunction in any state or federal courts sitting within
Wilmington, Delaware to prevent the closing of such Major Transaction until the
Successor Consideration is satisfied to the Holder in full. Notwithstanding
anything to the contrary contained herein and without derogating any obligations
or rights herein, until the Holder receives its appropriate payment or
securities, plus any accrued and unpaid interest under this Note, in accordance
with the provisions of this Section 3, this Note may be converted, in whole or
in part, by the Holder into Shares, or in the event that such payments and/or
shares have not been delivered prior to the consummation of the Successor Major
Transaction in which the Company is not the surviving parent entity, Common
Stock (or its equivalent) of the Successor Entity at an appropriate conversion
price based upon the prevailing Conversion Rate (as adjusted hereunder) at the
time of such Major Transaction and price per share or conversion ratio received
by holders of Common Stock in the Major Transaction.

 

4.Registration Failures. Upon any Registration Failure, in addition to all other
available remedies that the Holder may pursue hereunder and under the Facility
Agreement, the Registration Rights Agreement and this Note, the Company shall
pay additional damages to the Holder for each 30-day period (prorated for any
partial period) after the date of such Registration Failure in an amount in cash
equal to one and one-half percent (1.5%) of such Holder’s original principal
amount of this Note on the date of such Registration Failure. Such payments
shall accrue until the earlier of (i) such time as the Registration Failure has
been cured and (ii) the date on which all of the Conversion Shares may be sold
without restriction under Rule 144 (including, without limitation, volume
restrictions and without the need for the availability of current public
information under Rule 144). All such payments that accrue under this Section 4
shall be payable no later than five (5) business days following such date of
accrual.

 

5.Voting Rights. Except as required by law, the Holder shall have no voting
rights with respect to any of the Conversion Shares until delivery of the
Conversion Notice relating to the conversion of this Note upon which such
Conversion Shares are issuable.

 

11

--------------------------------------------------------------------------------

 

6.Participation. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions of any kind made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
shares of Common Stock (without regard to any limitations on exercise herein or
elsewhere and without regard to whether or not a sufficient number of shares are
authorized and reserved to effect any such exercise and issuance) and had held
such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock. To the extent
the payment of any dividend or making of any distribution pursuant to this
Section 6 would result in a Holder receiving Shares or other voting equity
securities in excess of the Cap, such Holder shall not receive such excess
Shares and, in lieu thereof, the Company shall pay to such Holder in cash an
amount equal to the product of (i) the number of such excess Shares multiplied
by (ii) the difference produced by subtracting the Conversion Price from the
Closing Market Price immediately prior to the making of such dividend or
distribution.

 

7.Certain Provisions Related to Common Stock Issued Hereunder.

 

(a)Sufficient Shares of Common Stock. The Company shall provide, free from
preemptive rights, out of the Company’s authorized but unissued shares or shares
held in treasury, sufficient shares of Common Stock to provide for conversion of
the Notes held by the Holder from time to time as such Notes are presented for
conversion (assuming that at the time of computation of such number of shares of
Common Stock, all such Notes would be converted by the Holder into Conversion
Shares (without regard to the Cap)).

 

(b)Fully-Paid.   The Company covenants that all shares of Common Stock issued
upon conversion of Notes held by the Holder will be fully paid by the Company
and free from all taxes, liens and charges with respect to the issue thereof.

 

8.Amendment; Waiver. The terms and provisions of this Note shall not be amended
or waived except in a writing signed by the Company and the Required Note
Holders.

 

9.Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, the Facility Agreement, at law
or in equity (including a decree of specific performance and/or other injunctive
relief). No remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy, and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

 

10.Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein. This Note shall be deemed to be jointly drafted by the Company
and all purchasers of Notes pursuant to the Facility Agreement and shall not be
construed against any Person as the drafter hereof.

 

11.Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

12.Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
8.1 of the Facility Agreement.

 

12

--------------------------------------------------------------------------------

 

13.Restrictions on Transfer.

(a)Registration or Exemption Required. This Note has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D under the Securities Act. None of the Note or the
Conversion Shares may be pledged, transferred, sold, assigned, hypothecated or
otherwise disposed of except pursuant to an effective registration statement or
an exemption to the registration requirements of the Securities Act and
applicable state laws including, without limitation, a so-called “4(a)(1) and a
half” transaction.

 

(b)Assignment. Subject to Section 13(a), the Holder may sell, transfer, assign,
pledge, hypothecate or otherwise dispose of this Note, in whole or in part.
Holder shall deliver a written notice to Company, substantially in the form of
the Assignment attached hereto as Exhibit B, indicating the Person or Persons to
whom the Note shall be assigned and the respective principal amount of the Note
to be assigned to each assignee. The Company shall effect the assignment within
five (5) Trading Days (the “Transfer Delivery Period”), and shall deliver to the
assignee(s) designated by Holder a Note or Notes of like tenor and terms for the
appropriate principal amount. This Note and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the Holder. The provisions of this Note are intended to be for the benefit of
all Holders from time to time of this Note, and shall be enforceable by any such
Holder. For avoidance of doubt, in the event Holder notifies the Company that
such sale or transfer is a so called “4(a)(1) and half” transaction, the parties
hereto agree that a legal opinion from outside counsel for the Holder delivered
to counsel for the Company substantially in the form attached hereto as Exhibit
C shall be the only requirement to satisfy an exemption from registration under
the Securities Act to effectuate such “4(a)(1) and half” transaction.

 

14.Obligations of the Company. For so long as any conversion rights under this
Note remain capable of being exercised, the Company will (a) keep available for
issue out of its authorized but unissued shares capital free from pre-emptive
rights such number of shares of Common Stock as would enable the Conversion
Shares to be issued in full, and (b) will not, without the consent of the
Holder, make any alteration to its articles of association which could have a
material adverse effect on the rights attaching to the Common Stock or the
rights of the Holder.

 

15.Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Holder in any bankruptcy, reorganization, receivership of the
Company or other proceedings affecting Company creditors’ rights and involving a
claim under this Note, then the Company shall pay the costs incurred by the
Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.

 

16.Cancellation. After all Principal, Interest and other amounts at any time
owed under, or on account of, this Note have been paid in full or converted into
Shares in accordance with the terms hereof, this Note shall automatically be
deemed cancelled, shall be surrendered to the Company for cancellation and shall
not be reissued.

 

17.Registered Note. In order to qualify as a “registered note” for purposes of
the Code, transfer of this Note may be effected only by (i) surrender of this
Note to the Company and the re-issuance of this Note to the transferee, or the
Company’s issuance to the Holder of a new note in the same form as this Note but
with the transferee denoted as the Holder, or (ii) the recording of the identity
of the transferee by the Affiliate of the Holder that is maintaining a record
ownership register of this Note as a non-fiduciary agent of, and on behalf of,
the Company for the tax purposes set forth herein. Such Affiliate in its
capacity as such agent shall notify the Company in writing immediately upon any
change in such identity. Any attempted transfer in violation of the relevant
provisions of this Note shall be void and of no force and effect. Until there
has been a valid transfer of this Note and of all of the rights hereunder by the
Holder in accordance with this Note, the Company shall deem and treat the Holder
as the absolute beneficial owner and holder of this Note and of all of the
rights hereunder for all purposes (including, without limitation, for the
purpose of receiving all payments to be made under this Note).

 

13

--------------------------------------------------------------------------------

 

18.Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, presentment, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Facility Agreement.

 

19.Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note and all disputes arising hereunder shall be governed
by, the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company (a) agrees that any
legal action or proceeding with respect to this Note or any other agreement,
document, or other instrument executed in connection herewith, shall be brought
exclusively in any state or federal court located within Wilmington, Delaware,
(b) irrevocably waives any objections which the Company may now or hereafter
have to the venue of any suit, action or proceeding arising out of or relating
to this Note, or any other agreement, document, or other instrument executed in
connection herewith, brought in the aforementioned courts, (c) further
irrevocably waives any claim that any such suit, action, or proceeding brought
in any such court has been brought in an inconvenient forum and (d) hereby
consents that personal service of summons or other legal process may be made as
set forth in Section 8.3 of the Facility Agreement. EACH OF THE COMPANY AND THE
HOLDER (BY ACCEPTANCE HEREOF) IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS NOTE OR ANY
OTHER TRANSACTION DOCUMENT.

 

20.Interpretative Matters.   Unless the context otherwise requires, (a) all
references to Sections or Exhibits are to Sections or Exhibits contained in or
attached to this Note, (b) each accounting term not otherwise defined in this
Note has the meaning assigned to it in accordance with GAAP, (c) words in the
singular or plural include the singular and plural and pronouns stated in either
the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation. If a stock split, stock dividend,
stock combination or other similar event occurs during any period over which an
average price is being determined, then an appropriate adjustment will be made
to such average to reflect such event.

 

21.Execution. A facsimile, telecopy, PDF or other reproduction of this Note may
be delivered by the Company, and an executed copy of this Note may be delivered
by the Company by facsimile, electronic mail or other similar electronic
transmission device pursuant to which the signature of or on behalf of the
Company can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes. The Company hereby agrees that it shall
not raise the execution of facsimile, PDF or other reproduction of this Note, or
the fact that any signature was transmitted by facsimile, electronic mail or
other similar electronic transmission device, as a defense to the Company’s
execution of this Note. Notwithstanding the foregoing, the Company shall be
required to deliver an originally executed Note to the Holder.

 

[Signature page follows]

 

 

14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

 

SIENTRA, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

15

--------------------------------------------------------------------------------

 

Exhibit A

 

CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) of Sientra, Inc. a
Delaware corporation (the “Company”), in the original principal amount of
$60,000,000. In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock (the “Common Stock”), of the
Company, as of the date specified below.

 

Date of Conversion:

 

 

 

Aggregate Conversion Amount to be converted at the Conversion Price (as defined
in the Note):

 

 

Principal, applicable thereto, to be converted:

 

 

 

Please confirm the following information:

 

Conversion Price:

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue shares of Common Stock into which the Note is being converted in
the following name and to the following address:

 

Issue to:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

DTC Participant Number and Name (if electronic book entry
                             transfer):

 

Account Number (if electronic book entry transfer):

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------

 

Exhibit B

 

ASSIGNMENT

 

(To be executed by the registered holder desiring to transfer the Note)

 

FOR VALUE RECEIVED, the undersigned holder of the attached Convertible Note (the
“Note”) hereby sells, assigns and transfers unto the person or persons below
named the right to receive the principal amount of $_____________ from Sientra,
Inc., a Delaware corporation, evidenced by the attached Note and does hereby
irrevocably constitute and appoint _______________ attorney to transfer the said
Note on the books of the Company, with full power of substitution in the
premises.

 

Dated:

 

 

 

Signature

 

 

 

Fill in for new registration of Note:

 

 

Name

 

 

Address

 

 

 

Please print name and address of assignee (including zip code number)

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.

 

 

17

--------------------------------------------------------------------------------

 

Exhibit C

 

FORM OF OPINION

 

___________, 20__

 

[_______________]

 

Re: Sientra, Inc., a Delaware corporation (the “Company”)

 

Dear Sir:

 

[_______________] (“[__________]”) intends to transfer its Convertible Note in
the principal amount of $____________ (the “Note”) of the Company to
______________ (“__________”) without registration under the Securities Act of
1933, as amended (the “Securities Act”). In connection herewith, we have
examined such documents and issues of law as we have deemed relevant.

 

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Note by ________to _________ may be effected without registration under
the Securities Act, provided, however, that the Note to be transferred to
______________ contain a legend restricting its transferability pursuant to the
Securities Act and that transfer of the Note is subject to a stop order.

 

The foregoing opinion is furnished only to ____________ and may not be used,
circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

 

Very truly yours,

 

18

--------------------------------------------------------------------------------

 

Schedule 1

 

The “Additional Share Coefficient” shall mean the number of additional shares of
Common Stock issuable per $1,000 of principal amount of the Note upon a Major
Transaction and shall be the additional share number set forth on the chart with
respect to the “Share Price Result” on the “y” axis and the corresponding
“Remaining Note Life” on the “x” axis; provided, however, that to the extent the
actual Share Price Result (as defined below) falls between two data points on
the “y” axis and/or the actual date of the Major Transaction falls between two
data points on the “x” axis, the “Additional Share Coefficient” shall be
determined by calculating the arithmetic mean between (i) the result obtained
for the Share Price Result based on the linear interpolation between the
additional share numbers corresponding to the two Share Price Result data points
and (ii) the result obtained for the Remaining Note Life based on the linear
interpolation between the two additional share numbers corresponding to the two
Remaining Note Life data points; and provided further, however, that in the
event of any adjustment to the Conversion Price pursuant to Section 2 of this
Note, the numbers of additional shares of Common Stock issuable per $1,000 of
principal amount of this Note as set forth in the chart below shall be deemed
adjusted pro rata with any adjustment resulting from the adjustment to the
Conversion Price that would be made to the number of shares of Common Stock then
convertible with respect to $1,000 of principal amount of this Note as
calculated under Section 2 of this Note. For purposes of the chart below, the
“Share Price Result” shall be the greater of: (i) the last sales price of shares
of Common Stock on NASDAQ, or, if that is not the principal trading market for
shares of Common Stock, such principal market on which shares of Common Stock
are traded or listed (the “Closing Market Price”) immediately prior to the
consummation of the Major Transaction or (ii) in the case of a Major Transaction
in which holders of shares of Common Stock receive solely cash consideration in
connection with such major Transaction, the cash amount payable per share of
Common Stock in such Major Transaction. If the actual Share Price Result is
greater than $[•] per share (subject to adjustment in the same manner as the
Conversion Price as provided in Section 2 of this Note), or if the actual Shares
Price Result is less than $[•] per share (subject to adjustment in the same
manner as the Conversion Price as provided in Section 2 of this Note), then the
Additional Share Coefficient shall be equal to the amount applicable to $[•] and
$[•], respectively.

 

19

--------------------------------------------------------------------------------

 

Additional Shares per $1,000 Principal

 

Remaining Note Life (Yrs)

 

 

 

 

Stock Price   5   4   3   2   1   0

 

 

 

 

Share

Price

Result

($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------

 

EXHIBIT B CLOSING

CHECKLIST

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FACILITY AGREEMENT

 

dated as of

 

March 11, 2020

 

among

 

SIENTRA, INC.,

 

the other Loan Parties party hereto from time to time,

 

the Lenders

 

and

 

DEERFIELD PARTNERS, L.P.

as agent for itself and the Lenders

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------

 

Set forth below is a Closing Checklist, which lists documents and information
delivered in connection with the Facility Agreement, dated as of March 11, 2020
(the “Facility Agreement”), by and among Sientra, Inc., a Delaware corporation
(the “Borrower”), the Lenders and Deerfield Partners, L.P., a Delaware series
limited partnership (Series C) as agent for itself and the other Lender (the
“Agent”), providing for a term loan to the Borrower from the Lenders in an
aggregate principal amount of $[•] evidenced by convertible notes. Each
capitalized term used but not defined herein shall have the meaning ascribed to
such term in the Facility Agreement, and all section references herein are to
sections of the Facility Agreement unless otherwise indicated.

 

I.PARTIES

 

A.Agent ― Cortland Products Corp, a Delaware corporation, as Agent

 

B.Borrower ― Sientra, Inc., a Delaware corporation, as Borrower

 

C.Guarantors― Miradry Holdings, Inc., Miradry, Inc. and Miradry International,
Inc.

 

D.Deerfield ― Deerfield Partners, L.P., a Delaware series limited partnership
(Series C), as Closing Date Lender

 

E.MidCap – MidCap Funding IV Trust, a Delaware statutory trust, as Agent for
Senior Lenders to Borrower

 

II.COUNSEL TO PARTIES

 

A.DLA ― DLA Piper LLP (US), counsel to Borrower

 

B.S&C ― Sullivan & Cromwell LLP, counsel to Deerfield

 

C.HL ― Hogan Lovells LLP (US), counsel to MidCap

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

Action or Document

Responsibility

Signatories

1.   Facility Agreement

S&C

Borrower

Other Loan Parties

Agent

Deerfield

Schedules

 

 

(i)         Schedule 2.3 – Closing Date Lender, Wire Instructions and Notice
Information

S&C/Deerfield

---

(ii)         Schedule 3.1 – Existence and Power

DLA/Borrower

---

(iii)         Schedule 3.4 – Capitalization

DLA/Borrower

---

(iv)         Schedule 3.6 – Litigation

DLA/Borrower

---

(v)         Schedule 3.17 – Material Contracts

DLA/Borrower

---

(vi)         Schedule 3.18 – Environmental Matters

DLA/Borrower

---

(vii)         Schedule 3.19 – Intellectual Property

DLA/Borrower

---

(viii)         Schedule 3.26 – Accounting Controls

DLA/Borrower

---

(ix)         Schedule 6.1 – Debt; Contingent Obligations

DLA/Borrower

---

(x)         Schedule 6.2 – Liens

DLA/Borrower

---

(xi)         Schedule 6.7 – Purchase of Assets, Investments

DLA/Borrower

---

(xii)         Schedule 6.8 – Transactions with Affiliates

DLA/Borrower

---

Exhibits

 

 

(i)         Exhibit A – Form of Convertible Note

S&C

---

(ii)         Exhibit B – Closing Checklist

S&C

---

(iii)         Exhibit C – Form of Assignment and Assumption

 

 

S&C

---

 

3

--------------------------------------------------------------------------------

 

 

Action or Document

Responsibility

Signatories

(iv)Exhibit D – Form of Solvency Certificate

S&C

---

2.   Registration Rights Agreement

S&C

Borrower

Deerfield

3.   Subordination Agreement

HL

MidCap

Deerfield

4.   Guaranty

S&C

Guarantors

2.   Legal opinion of DLA Piper LLP (Section 4.1(c))

DLA

DLA

3.   An original Convertible Note duly executed and delivered by Borrower
(Section

4.1(b))

S&C

Borrower

4.   Solvency Certificate

S&C

Borrower

5.   Certificate from an Responsible Officer of the Borrower certifying that all
of the conditions set forth in Section 4.1 have been, or contemporaneously with
the funding of the Disbursement will be, satisfied (Section 4.1(b)).

DLA

Borrower

6.   Secretary’s Certificate of Borrower and Guarantors, attaching
organizational

documents, good standing certificates, resolutions and incumbency certificate.

DLA

Borrower Guarantors Singing Officers

(incumbency)

7.   KYC Items (Section 4.1(e))

S&C/DLA

---

(i)         Structure Chart

DLA/Borrower

---

(ii)         Signed Certification of Beneficial Owners

DLA/Borrower

Beneficial Owner of

Borrower

 

4

--------------------------------------------------------------------------------

 

 

Action or Document

Responsibility

Signatories

(iii)         Tax Form W-9 or W-8

DLA/Borrower

---

(iv)         Recorded Articles of Incorporation and By-Laws

DLA/Borrower

---

(v)         Certificate of Good Standing

DLA/Borrower

---

(vi)         Secretary’s Certificate

DLA/Borrower

 

(vii)         Banking Resolution/Incumbency Certificate

DLA/Borrower

 

(viii)         Wire Instructions

DLA/Borrower

---

(ix)         Contacts for daily borrowings, call back verification, covenant
reporting

DLA/Borrower

---

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Facility Agreement, dated as of March 11, 2020 (as may
be amended, restated, modified and supplemented from time to time, the “Facility
Agreement”), by and among Sientra, Inc., a Delaware corporation (the
“Borrower”), the other Loan Parties party thereto from time to time, the lenders
party thereto from time to time (together with their successors and permitted
assigns, the “Lenders”), Deerfield Partners, L.P., a Delaware series limited
partnership (Series C), as agent for itself and the other Lender Parties (in
such capacity, together with its successors and assigns in such capacity,
“Agent”). All capitalized terms used herein and not otherwise defined shall have
the same meaning herein as in the Facility Agreement.

 

______________________ (the “Assignor”) and ________ (the “Assignee”) agree as
follows:

 

1.

The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations as a Lender under the Facility Agreement with respect to
the aggregate principal amount of the Convertible Notes specified in Section 1
of Schedule I hereto. After giving effect to such sale and assignment, the
Assignor’s and the Assignee’s amount of the Convertible Notes owing to the
Assignor and the Assignee the shall be as set forth in Section 2 of Schedule I
hereto.

 

2.

The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the Convertible Notes being assigned by it hereunder and that such
interest is free and clear of any Liens and that it is legally authorized to
enter into this Assignment and Assumption; (b) makes no representation or
warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in, or in connection with, the Facility
Agreement or any other Facility Document or any other instrument or document
furnished pursuant thereto, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Facility Agreement or
any other Facility Document or any other instrument or document furnished
pursuant thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of their respective
obligations under the Facility Agreement or any other Facility Document or any
other instrument or document furnished pursuant thereto.

 

3.

The Assignee: (a) confirms that it has received a copy of the Facility
Agreement, together with such financial statements, documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption; (b) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Facility Agreement; (c) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Facility
Agreement as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (d) agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Facility Agreement, are required to be performed by it as a Lender; (e)
specifies as its office (and address for notices) the office set forth beneath
its name on the signature pages hereof; (f) agrees that, if the Assignee is a
Foreign Lender entitled to an exemption from, or reduction of, withholding tax
under the law of the jurisdiction in which the applicable Loan Party is resident
for tax purposes, it shall deliver to the Loan Parties and the Agent (in such
number of copies as shall be requested by the recipient) whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income tax
treaty to which the United States is a party, (ii)

1

--------------------------------------------------------------------------------

 

duly completed copies of Internal Revenue Service Form W-8ECI, (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (A) a certificate to the effect that
such Foreign Lender is not (1) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Loan Parties
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or (iv)
any other form prescribed by applicable law as a basis for claiming exemption
from, or a reduction in, United States Federal withholding tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made; and (g) represents and warrants that it is an eligible
Assignee.

 

4.

Following the execution of this Assignment and Assumption by the Assignor and
the Assignee, it will be delivered to the Agent for acceptance and recording by
the Agent. The effective date of this Assignment and Assumption shall be the
date of acceptance thereof by the Agent, unless otherwise specified on Schedule
I hereto (the “Effective Date”).

 

5.

Upon such acceptance and recording by the Agent, from and after the Effective
Date, (a) the Assignee shall be a party to the Facility Agreement and shall have
the rights and obligations of a Lender under the Facility Agreement, and (b) the
Assignor shall, with respect to the Convertible Notes assigned by this
Assignment and Assumption, be released from its obligations under the Facility
Agreement.

 

6.

Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Facility Agreement and the
Convertible Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and fees with respect thereto)
to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Facility Agreement and the Convertible Notes
for periods prior to the Effective Date directly between themselves. The
Assignor shall deliver on the Effective Date, documentation representing the
aggregate principal amount of the Convertible Notes assigned by this Assignment
and Assumption on the Effective Date.

 

7.

This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE FOLLOWS]

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Office (and address for notices):

 

 

 

 

 

 

 

 

 

[Address]

 

Accepted this ____ day

Of __________, ____:

 

DEERFIELD PARTNERS, L.P.,

as Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

SCHEDULE I1

 

Section 1.Percentage/Amount of Convertible Notes Assigned by Assignor to
Assignee.

 

Percentage of Convertible Notes assigned by Assignor:

 

                   _____%

 

 

 

Aggregate Outstanding Principal Amount of

Convertible Notes assigned by Assignor:

 

$_______________

 

Section 2.Percentage2/Amount of Convertible Notes Held by Assignor and Assignee
after giving effect to Assignment and Assumption.

 

Assignor’s Percentage of Convertible Notes

 

                   _____%

 

 

 

Assignee’s Percentage of Convertible Notes:

 

                   _____%

 

 

 

Aggregate Outstanding Principal Amount of

Convertible Notes Owing to Assignor:

 

$_______________

 

 

 

Aggregate Outstanding Principal Amount of

Convertible Notes Owing to Assignee:

 

$_______________

 

Section 3.Effective Date

 

Effective Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Each reference to “Percentage” set forth herein refers to the percentage of
Assignor’s Convertible Notes

outstanding immediately prior to the Assignment and Assumption.

2 Percentages to be carried out to the ninth decimal place.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF SOLVENCY CERTIFICATE

 

March 11, 2020

 

This certificate ("Solvency Certificate") is being executed and delivered
pursuant to Section 4.1(a) of that certain Facility Agreement, dated as of the
date hereof, by and among Sientra, Inc., a Delware corporation, as the Borrower,
the other Loan Parties thereto from time to time, the Lenders party thereto from
time to time and Deerfield Partners, L.P., a Delaware series limited partnership
(Series C), as agent for itself and the other Lender Parties (the "Facility
Agreement"; the terms defined therein being used herein as therein defined).

 

I, [●], the [Chief Financial Officer/Chief Executive Officer] of Sientra, Inc.
(the "Borrower"), in such capacity and not in an individual or personal capacity
and without personal liability, hereby certify as follows:

 

1.

I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Facility Agreement; and

 

2.

As of the date hereof and  after giving effect to the transactions and  the
incurrence of the indebtedness and obligations being incurred in connection with
the Facility Agreement, (i) the sum of the Borrower’s and its Subsidiaries' debt
(including subordinated and Contingent Obligations), taken as a whole, does not
exceed the present fair saleable value of the Borrower’s and its Subsidiaries'
present assets, taken as a whole; (ii) the Borrower’s and its Subsidiaries'
capital, taken as a whole, is not unreasonably small in relation to the business
of the Borrower and its Subsidiaries, taken as a whole, as presently conducted
or after giving effect to any contemplated and (iii) none of the Borrower nor
any of its Subsidiaries has incurred and does not believe that it will incur
debts beyond its ability to pay such debts as they become due.

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

[Name], [Chief Financial Officer/Chief Executive

Officer]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Solvency Certificate]

 